EXHIBIT 10.1

[Execution Version]

 

 

 

TERM LOAN AGREEMENT

dated as of

February 24, 2012

among

REYNOLDS AMERICAN INC.,

as Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

CITIBANK, N.A.,

as Syndication Agent,

FIFTH THIRD BANK,

MIZUHO CORPORATE BANK, LTD.,

ROYAL BANK OF CANADA

and

THE BANK OF NOVA SCOTIA,

as Documentation Agents,

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

FIFTH THIRD BANK,

MIZUHO CORPORATE BANK, LTD.,

RBC CAPITAL MARKETS

and

SCOTIABANC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Term Loans and Borrowings

     20   

SECTION 1.03. Terms Generally

     20   

SECTION 1.04. Accounting Terms; GAAP

     20   

ARTICLE II The Credits

     21   

SECTION 2.01. Commitments

     21   

SECTION 2.02. Term Loans and Borrowings

     21   

SECTION 2.03. Requests for Borrowings

     22   

SECTION 2.04. Reserved

     22   

SECTION 2.05. Reserved

     22   

SECTION 2.06. Funding of Borrowings

     22   

SECTION 2.07. Interest Elections

     23   

SECTION 2.08. Termination and Reduction of Term Loan Commitments

     24   

SECTION 2.09. Repayment of Term Loans; Evidence of Debt

     24   

SECTION 2.10. Prepayment of Term Loans

     25   

SECTION 2.11. Fees

     25   

SECTION 2.12. Interest

     26   

SECTION 2.13. Alternate Rate of Interest

     26   

SECTION 2.14. Increased Costs

     27   

SECTION 2.15. Break Funding Payments

     28   

SECTION 2.16. Withholding of Taxes; Gross-Up

     28   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     31   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     32   

SECTION 2.19. Defaulting Lenders

     33   

ARTICLE III Representations and Warranties

     33   

SECTION 3.01. Organization; Powers

     33   

SECTION 3.02. Authorization; Enforceability

     33   

SECTION 3.03. Governmental Approvals; No Conflicts

     33   

SECTION 3.04. Financial Condition; No Material Adverse Effect

     33   

SECTION 3.05. Properties

     34   

SECTION 3.06. Litigation and Environmental Matters

     34   

SECTION 3.07. Compliance with Laws and Contractual Obligations

     34   

SECTION 3.08. Use of Proceeds; Margin Regulations; Investment Company Status

     35   

SECTION 3.09. Taxes

     35   

SECTION 3.10. ERISA

     35   

SECTION 3.11. Disclosure

     35   

SECTION 3.12. Subsidiaries

     36   

ARTICLE IV Conditions

     36   

SECTION 4.01. Effective Date

     36   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 4.02. Each Credit Event

     37   

ARTICLE V Affirmative Covenants

     38   

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     38   

SECTION 5.02. Notices of Material Events

     39   

SECTION 5.03. Existence; Conduct of Business

     39   

SECTION 5.04. Payment of Obligations

     39   

SECTION 5.05. Maintenance of Properties; Insurance

     40   

SECTION 5.06. Books and Records; Inspection Rights

     40   

SECTION 5.07. Compliance with Laws and Contractual Obligations

     40   

SECTION 5.08. Use of Proceeds

     40   

SECTION 5.09. Subsidiary Guarantee Agreement; Further Assurances

     40   

ARTICLE VI Negative Covenants

     41   

SECTION 6.01. Liens

     41   

SECTION 6.02. Sale and Leaseback Transactions

     42   

SECTION 6.03. Fundamental Changes

     43   

SECTION 6.04. Financial Condition Covenants

     43   

SECTION 6.05. Restricted Payments

     44   

SECTION 6.06. Transactions with Affiliates

     44   

SECTION 6.07. Restrictive Agreements

     45   

SECTION 6.08. Subsidiary Indebtedness

     46   

SECTION 6.09. End of Fiscal Years; Fiscal Quarters

     46   

ARTICLE VII Events of Default

     46   

ARTICLE VIII The Agents

     49   

ARTICLE IX Miscellaneous

     51   

SECTION 9.01. Notices

     51   

SECTION 9.02. Waivers; Amendments

     51   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     52   

SECTION 9.04. Successors and Assigns

     54   

SECTION 9.05. Survival

     57   

SECTION 9.06. Counterparts; Integration; Effectiveness

     57   

SECTION 9.07. Severability

     57   

SECTION 9.08. Right of Setoff

     57   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     58   

SECTION 9.10. WAIVER OF JURY TRIAL

     58   

SECTION 9.11. Headings

     58   

SECTION 9.12. Confidentiality

     58   

SECTION 9.13. Interest Rate Limitation

     59   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 9.14. USA PATRIOT Act

     60   

SECTION 9.15. No Fiduciary Duty

     60   

SECTION 9.16. Release of Subsidiary Guarantors from Subsidiary Guarantee
Agreement

     60   

SCHEDULES:

Schedule 2.01 — Term Loan Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Liens

EXHIBITS:

 

Exhibit A  

—

  Form of Assignment and Assumption Exhibit B   —   Form of Subsidiary Guarantee
Agreement Exhibit C-1   —   Form of U.S. Tax Certificate (For Non-U.S. Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-2   —
  Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit C-3   —   Form of U.S. Tax Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit C-4   —   Form of U.S. Tax Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
D   —   Compliance Certificate

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of February 24, 2012, among REYNOLDS AMERICAN INC.
(the “Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders under this Agreement and the other Loan
Documents and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Term Loan Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Page LIBOR01 (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in such
Prime Rate occurs.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Term Loan Commitments represented by such Lender’s individual Term Loan
Commitment; provided that after the Initial Borrowing Date, the “Applicable
Percentage” shall be determined based upon the percentage of the aggregate
outstanding principal amount of Term Loans represented by such Lender’s
individual outstanding principal amount of Term Loans.



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Term Loan or
Eurodollar Term Loan, or with respect to the Commitment Fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:

 

Index Debt Ratings Levels

   “Eurodollar
Spread”     “ABR
Spread”     “Commitment
Fee Rate”  

Category 1

      

Greater than or equal to Baa1 or BBB+

     1.25 %      0.25 %      0.225 % 

Category 2

      

Baa2 or BBB

     1.50 %      0.50 %      0.225 % 

Category 3

      

Baa3 or BBB-

     1.75 %      0.75 %      0.225 % 

Category 4

      

Ba1 or BB+

     2.00 %      1.00 %      0.225 % 

Category 5

      

Equal to or less than Ba2 or BB

     2.50 %      1.50 %      0.225 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher (the highest category being Category 1) of the two ratings unless
one of the two ratings is two or more Categories lower than the other, in which
case the Applicable Rate shall be determined by reference to the Category next
below that of the higher of the two ratings; and (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 or otherwise; provided, however,
that notwithstanding the foregoing, at all times during which there shall exist
any Event of Default, the “Applicable Rate” shall be determined by reference to
the ratings in Category 5. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the

 

2



--------------------------------------------------------------------------------

business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, when used in connection with a sale and lease-back
transaction, at any date as of which the amount thereof is to be determined, the
product of (a) the net proceeds from such sale and lease-back transaction
multiplied by (b) a fraction, the numerator of which is the number of full years
of the term of the lease relating to the property involved in such sale and
lease-back transaction (without regard to any options to renew or extend such
term) remaining at the date of the making of such computation and the
denominator of which is the number of full years of the term of such lease
measured from the first day of such term.

“B&W Parent” means Brown & Williamson Holdings, Inc. (f/k/a Brown & Williamson
Tobacco Corporation), a Delaware corporation.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the board of directors of the Borrower or any duly
authorized committee of that board or any director or directors and/or officer
or officers of the Borrower to whom that board or committee shall have duly
delegated its authority.

“Borrower” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Borrowing” means Term Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Term Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Term
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events: (a) at
any time Continuing Directors shall not constitute a majority of the Board of
Directors, (b) any Person or “group” (within the meaning of Rule 13d-3 and 13d-5
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than B&W Parent), shall acquire, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 and 13d-5 of the Exchange Act) of 30% or more,
on a fully diluted basis, of the economic or voting interest in the Borrower’s
capital stock, (c) B&W Parent and/or any other Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 of the Exchange Act) shall have obtained and
exercised the power to elect or designate a majority of the Board of Directors
and (d) any “change of control” (or similar event) under any Material
Indebtedness of the Borrower or any Material Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.13.

“Citibank” means Citibank, N.A. and any successor corporation thereto by merger,
consolidation or otherwise.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Fee” has the meaning assigned to such term in Section 2.11(b).

“Consolidated Debt” means, at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that the aggregate amount
available to be drawn (i.e., unfunded amounts) under all letters of credit,
acceptances and similar arrangements and all surety, appeal and litigation bonds
and similar obligations issued for the account of the Borrower or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations or reimbursement obligations owing in respect
of thereof) shall not be included in any determination of “Consolidated Debt”.

 

4



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

(I) (a) provision for all income taxes and foreign withholding taxes,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Term Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary losses, (f) any non-cash
expenses or losses, (g) any losses on sales of assets outside of the ordinary
course of business (whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period), (h) any cash
payment received during such period in respect of any non-cash item described in
clause (II)(a)(i) or (ii) below subsequent to the fiscal quarter in which the
relevant non-cash item was reflected as a gain or income in the statement of
Consolidated Net Income, and (i) the amount of all cash payments received during
such period in respect of any settlement with respect to tobacco litigation
related liability which otherwise did not increase Consolidated Net Income for
such period or a prior period, all as determined on a consolidated basis for the
Borrower and its Subsidiaries for such period, minus

(II) (a) to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (i) any extraordinary gain, (ii) any non-cash income
or gains, (iii) any gain on sales of assets outside of the ordinary course of
business (whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period), and (iv) income tax
credits (to the extent not netted from income tax expense), (b) any cash
payments made during such period in respect of any non-cash items described in
clause (I)(d), (e) or (f) above subsequent to the fiscal quarter in which the
relevant non-cash item was reflected as a charge in the statement of
Consolidated Net Income, and (c) the amount of all cash payments made by the
Borrower and its Subsidiaries during such period pursuant to any settlement with
respect to tobacco litigation related liability which otherwise did not reduce
Consolidated Net Income for such period or a prior period, all as determined on
a consolidated basis for the Borrower and its Subsidiaries for such period.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, (i) if at any time during such Reference Period (or, for
purposes of Section 6.05(c) only, during the period commencing on the first day
of such Reference Period and ending on or prior to such date of determination),
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period (or, for purposes of Section 6.05(c) only, during the period commencing
on the first day of such Reference Period and ending on or prior to such date of
determination), the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
Equity Interests of a Person and (b) involves the payment of consideration by
the Borrower and its Subsidiaries in excess of $250,000,000; and “Material
Disposition” means any disposition of property or series of related dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $250,000,000.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP). For the purposes of
calculating Consolidated Interest Expense for any Reference Period pursuant to
any determination of the Consolidated Interest Coverage Ratio, (a) all
Indebtedness incurred or issued during the relevant Reference Period (or, for
purposes of Section 6.05(c) only, during the period commencing on the first day
of such Reference Period and ending on or prior to such date of determination)
shall be deemed to have been incurred or issued (and the proceeds thereof
applied) on the first day of such Reference Period and remain outstanding
through such Reference Period, (b) all Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed during the relevant
Reference Period (or, for purposes of Section 6.05(c) only, during the period
commencing on the first day of such Reference Period and ending on or prior to
such date of determination) shall be deemed to have been retired or redeemed on
the first day of such Reference Period and remain retired through the entirety
of such Reference Period, and (c) all Indebtedness assumed to be outstanding
pursuant to preceding clause (a) shall be deemed to have borne interest at
(i) the rate applicable thereto, in the case of fixed rate indebtedness, or
(ii) the rates which would have been applicable thereto during the respective
Reference Period when same was deemed outstanding (for this purpose, using the
floating rate applicable thereto at the time of determination), in the case of
floating rate Indebtedness; provided that interest expense with respect to any
Indebtedness for periods while the same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, subject to the second sentence of the definition of “Consolidated
EBITDA”, (b) the income (or deficit) of any Person (other than a Subsidiary of
the Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation or Requirement of Law applicable to such Subsidiary.

“Consolidated Net Worth” means, at any date of determination, the consolidated
shareholders’ equity of the Borrower, as set forth on the then most recently
available consolidated balance sheet of the Borrower and its consolidated
Subsidiaries delivered pursuant to Section 5.01(a) or (b).

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors on the Effective Date, (b) who, as at such date, has been
a member of the Board of Directors for at least the twelve preceding months, or
(c) who has been nominated for election, elected, designated or appointed to be
a member of the Board of Directors by either (i) B&W Parent pursuant to any
governance agreement, including, without limitation, the Governance Agreement,
or (ii) a majority of the other “Continuing Directors” then in office.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
the Term Loans, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its Term Loan funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its Term Loan funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding the Term
Loans hereunder cannot be satisfied), (c) failed, within three Business Days
after a good faith request by the Borrower or the Administrative Agent, to
provide a certification in writing from such Lender’s chief financial officer
that it will comply with the terms of this Agreement relating to its obligations
to fund its portion of the Term Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s or the
Administrative Agent’s, as the case may be, receipt of such certification in
form and substance satisfactory to such Person, or (d) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership, or the acquisition
of any ownership, interest in such Lender or a parent company thereof or the
exercise of control over such Lender or parent company thereof by a Governmental
Authority or instrumentality thereof.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06.

“Documentation Agents” means, collectively, Fifth Third Bank, Mizhuo Corporate
Bank, Ltd., Royal Bank of Canada and The Bank of Nova Scotia, acting in their
capacity as documentation agents for the Facility.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) a determination is made that any Plan is, or is reasonably expected
to be, considered an at-risk plan within the meaning of Section 430 of the Code
or Section 303 of ERISA; (d) the receipt by the Borrower or an ERISA Affiliate
of any notice, or the receipt by a Multiemployer Plan from the Borrower or an
ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; (e) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (g) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (h) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (i) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

8



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient: (a) income, franchise or other Taxes imposed on
(or measured by) its net income, profits, overall gross income or receipts by
the United States of America (or any political subdivision thereof), or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction listed in clause (a), (c) in the case of a Non-U.S. Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.18(b)),
any U.S. Federal withholding Taxes resulting from any law in effect on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.16(f)(i)-(ii), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.16(a), and (d) any
withholding tax imposed under FATCA.

“Exempted Debt” means the sum, without duplication, of the following items
outstanding as of the date Exempted Debt is being determined: (a) Indebtedness
of the Borrower and its Subsidiaries incurred after the date hereof and secured
by Liens created, assumed or otherwise incurred or permitted to exist pursuant
to Section 6.01(b); and (b) Attributable Debt of the Borrower and its
Subsidiaries in respect of all sale and lease-back transactions with regard to
any Principal Property entered into pursuant to Section 6.02(b).

“Existing Credit Agreement” means the revolving credit facility evidenced by the
Credit Agreement, dated as of July 29, 2011, among the Borrower, various lending
institutions and JPMCB, as Administrative Agent, as in effect on the Effective
Date and, except where expressly noted otherwise, as the same may be amended,
modified, restated, extended and/or supplemented from time to time in accordance
with the terms thereof (or, for purposes of Sections 5.01(h), 9.02(c) and 9.16
and Article VII only, refinanced or replaced from time to time).

“Existing Credit Agreement Termination Date” the date on which all commitments
under the Existing Credit Agreement are terminated, all letters of credit
thereunder are terminated, replaced and/or cash collateralized in full and all
amounts and obligations outstanding thereunder are repaid in full.

“Existing Liens” means the Liens on the assets and properties of the
Subsidiaries of the Borrower outstanding on the Effective Date and set forth in
Schedule 6.01.

“Existing Senior Notes Indentures” means (a) that certain Indenture, dated as of
May 31, 2006, by and among the Borrower, as issuer, certain Subsidiaries of the
Borrower, as guarantors, and The Bank of New York Trust Company, N.A., as
trustee, as in effect on the Effective Date and as the same may be amended,
modified and/or supplemented from time to time, (b) that certain Indenture,
dated as of May 20, 2002, among RJRTH, as issuer, the Borrower and certain
Subsidiaries of the Borrower, as guarantors, and The Bank of New York Trust
Company, N.A., as trustee, as in effect on the Effective Date and as the same
may be amended, modified and/or supplemented from time to time, and (c) that
certain Amended and Restated Indenture, dated as of July 24, 1995, between
RJRTH, as issuer, and The Bank of New York Trust Company, N.A., as successor
trustee, as in effect on the Effective Date and as the same may be amended,
modified and/or supplemented from time to time.

“Facility” means the term loan facility evidenced by this Agreement.

 

9



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch Ratings.

“Foreign Subsidiary” of any Person means any Subsidiary of such Person not
incorporated or organized in the United States of America or any State or
territory thereof, or the District of Columbia.

“Funded Debt” means all Indebtedness for money borrowed, including purchase
money indebtedness, having a maturity of more than one year from the date of its
creation or having a maturity of less than one year but by its terms being
renewable or extendible, at the option of the obligor in respect thereof, beyond
one year from its creation.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; provided that determinations in
accordance with GAAP shall be subject to the requirements of Section 1.04.

“Governance Agreement” means that certain Governance Agreement, dated as of
July 30, 2004, by and among the Borrower, Brown & Williamson Holdings, Inc. and
British American Tobacco p.l.c., as amended, supplemented or otherwise modified
from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, administration, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (the “primary
obligation”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such primary obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such primary obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such primary
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such primary obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to

 

10



--------------------------------------------------------------------------------

be an amount equal to the lesser of (x) the maximum stated or determinable
amount of such Guarantee and (y) the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person for the deferred
purchase price of property or services (other than current trade payables and
accrued expenses incurred in the ordinary course of such Person’s business and
any obligation of the Borrower or any Subsidiary thereof to purchase tobacco
and/or other products, services and produce utilized in its business pursuant to
agreements entered into in the ordinary course of business on a basis consistent
with the Borrower’s or such Subsidiary’s past practices or then current industry
practices), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) the maximum amount available to be drawn or paid
under all surety, appeal and litigation bonds and similar obligations issued for
the account of such Person and all unreimbursed payments in respect of such
surety, appeal and litigation bonds and similar obligations, (h) all Guarantees
by such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, and (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Subsidiary Guarantor) or subject to any other credit enhancement.

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
February 3, 2012 relating to the Borrower and the Transactions.

 

11



--------------------------------------------------------------------------------

“Initial Borrowing Date” means the date occurring on or after the Effective Date
on which the initial Borrowing of Term Loans is incurred.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Term Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Term Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by the Administrative Agent and each Lender, such
other day occurring less than one month after such Borrowing date), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor corporation thereto by
merger, consolidation or otherwise.

“Lead Agents” means the Administrative Agent and the Syndication Agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Page LIBOR01 (or on any successor or
substitute page of such page) providing rate quotations comparable to those
currently provided on such page (or successor or substitute page), as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

12



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Litigation Bond” means any surety bond, supersedeas bond, judgment bond or
other bond or insurance policy issued for bonding litigation judgments for
appeal.

“Loan Documents” means this Agreement, any promissory note of the Borrower
issued as described in Section 2.09(e) and, on the execution and delivery
thereof, the Subsidiary Guarantee Agreement.

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Marketable Investments” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than two years from the
date of acquisition, (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within two years from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from S&P, Moody’s or Fitch, (c) U.S. Dollar denominated domestic and
Eurodollar time deposits, domestic and Yankee certificates of deposit and bank
obligations and bankers acceptances of any Lender or any commercial bank having,
or which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or Fitch or “A2” or the equivalent thereof from Moody’s with maturities of
not more than two years from the date of acquisition by such Person,
(d) repurchase obligations with a term of not more than one year and
collateralized with U.S. Treasury, U.S. government agency or other permitted
investments consistent with the Borrower’s corporate guidelines and which have a
collateral margin of at least 102%, marked to market daily, (e) commercial
paper, extendable commercial notes and master notes issued by any Person
incorporated in the United States and euro-commercial paper of domestic and
foreign companies rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s or at least F-1 by Fitch and in
each case maturing not more than 397 days after the date of acquisition by such
Person, (f) U.S. Dollar denominated commercial paper or Canadian dollar
commercial paper of Canadian companies and government obligations of Canada
whose commercial paper is rated R-1 by Dominion Bond Rating Service,
(g) investments in 2a-7 money market funds, (h) corporate bonds and medium term
notes rated at least “A” by S&P and/or Fitch and/or “A2” by Moody’s with
maturities of not more than two years from the date of acquisition by such
Person, (i) asset-backed securities and mortgage-backed securities rated “A” or
better by any of S&P, Moody’s or Fitch with maturities or rate reset dates of
not more than two years from the date of acquisition by such Person, (j) taxable
money market preferred (including but not limited to taxable auction debt)
instruments rated at least “A” by S&P and/or Moody’s and/or Fitch and redeemable
at par with a rollover period no longer than six months, (k) tax exempt debt and
par value preferred instruments rated at least “A” or the equivalent by S&P
and/or Moody’s and/or Fitch and redeemable at par with a rollover period no
longer than six months, (l) domestic and international equity and bond funds
(including indexed funds) with a “market capitalization” or “assets under
management” of not less than $500,000,000, (m) separate account portfolios
managed by registered investment advisors with guidelines adhering substantially
to the securities above (it being understood, however, that, for purposes of
clause (h) above, a bond portfolio that holds corporate bonds and medium term
notes rated at least “BBB” by S&P and/or Fitch and/or “Baa2” by Moody’s (and
with maturities of not more than two years from the

 

13



--------------------------------------------------------------------------------

date of acquisition) shall be considered to adhere “substantially to the
guidelines” in clause (m) above, so long as such bond portfolio holds securities
that (on a blended basis) satisfy the rating requirements for securities of the
type described in clause (h) above), and (n) separate account portfolios which
(i) constitute “current assets” within the meaning of GAAP, (ii) are managed by
a registered investment advisor and (iii) invest in securities of the type
described in clauses (a) and (b) above, except that the underlying securities
may have maturities in excess of two years, so long as the underlying securities
held in such account portfolio have an average duration of not more than five
years; provided that the fair market value of all funds of the type described in
this clause (n) owned or held by the Borrower and its Subsidiaries shall not
exceed $500,000,000.

“Master Settlement Agreement” means (a) that certain Master Settlement
Agreement, entered into on November 23, 1998, by the major U.S. cigarette
manufacturers, including R.J. Reynolds Tobacco Company and B&W Parent, with
attorneys general representing the remaining 46 states, the District of
Columbia, Puerto Rico, Guam, the Virgin Islands, American Samoa and the Northern
Marianas, and (b) the prior settlement agreements by the major U.S. cigarette
manufacturers, including R.J. Reynolds Tobacco Company and B&W Parent, with
attorneys general representing Florida, Mississippi, Minnesota and Texas.

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, property, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole and/or (b) the rights or remedies of the
Administrative Agent and the Lenders or the ability of any Loan Party to perform
its obligations to the Administrative Agent or the Lenders hereunder or under
any other Loan Document to which it is party.

“Material Indebtedness” means Indebtedness (other than the Term Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$200,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, as of any date of determination on and after the
Effective Date, any Subsidiary that has (a) consolidated total revenues for the
then most recent fiscal year for which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(a) (and, upon written notice
by the Administrative Agent to the Borrower, for the period of four consecutive
fiscal quarters ended prior to the date on which financial statements have been
(or are required to be) furnished pursuant to Section 5.01(b) for the fiscal
quarter ended June 30) which equal or exceed 10.0% of the consolidated total
revenues of the Borrower and its Subsidiaries for such period or
(b) consolidated total assets at the last day of the then most recent fiscal
year for which financial statements have been (or are required to be) furnished
pursuant to Section 5.01(a) (and, upon written notice by the Administrative
Agent to the Borrower, at the last day of the period of four consecutive fiscal
quarters ended prior to the date on which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(b) for the fiscal quarter
ended June 30) which equal or exceed 10% of the consolidated total assets of the
Borrower and its Subsidiaries at such date; provided, however, that if
(i) consolidated total revenues of all Subsidiaries which are not Material
Subsidiaries (as then determined in accordance with this definition) for the
then most recent fiscal year for which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(a) (and, upon written notice
by the Administrative Agent to the Borrower, for the period of four consecutive
fiscal quarters ended prior to the date on which financial statements have been
(or are required to be) furnished pursuant to Section 5.01(b) for the fiscal
quarter ended June 30) equal or exceed 15.0% of the consolidated total revenues
of the Borrower and its

 

14



--------------------------------------------------------------------------------

Subsidiaries for such period or (ii) the consolidated total assets of all
Subsidiaries which are not Material Subsidiaries (as then determined in
accordance with this definition) at the last day of the then most recent fiscal
year for which financial statements have been (or are required to be) furnished
pursuant to Section 5.01(a) (and, upon written notice by the Administrative
Agent to the Borrower, at the last day of the period of four consecutive fiscal
quarters ended prior to the date on which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(b) for the fiscal quarter
ended June 30) equal or exceed 15% of the consolidated total assets of the
Borrower and its Subsidiaries at such date, then the Borrower shall promptly
(and in any event within ten Business Days after the date such financial
statements are so delivered or required to be so delivered) designate one or
more additional Subsidiaries (the identity of such Subsidiaries to be determined
by the Borrower in its discretion), in writing to the Administrative Agent as
“Material Subsidiaries”, whereupon each such Subsidiary shall be a “Material
Subsidiary” for all purposes of this Agreement until such Subsidiary is
redesignated as an “Immaterial Subsidiary” as provided below; provided, further
that, if no Default has occurred and is continuing, the Borrower may, at any
time, by written notice to the Administrative Agent, redesignate any such
Material Subsidiary so designated pursuant to the immediately preceding proviso
as an “Immaterial Subsidiary” if (and only if) the consolidated total revenues
and consolidated total assets of Subsidiaries that are not Material Subsidiaries
at such time (determined after giving effect to such redesignation) would not
exceed the limits set forth in clause (i) or (ii) above, whereupon such
Subsidiary shall cease to be a “Material Subsidiary” for all purposes of this
Agreement until such Subsidiary is required to be treated (or redesignated as) a
“Material Subsidiary” pursuant to the foregoing requirements of this definition.
Upon the acquisition of a new Subsidiary or the merger or consolidation of any
Person with or into an existing Subsidiary (or the acquisition of other assets
by an existing Subsidiary), the qualification of the affected Subsidiary as a
“Material Subsidiary” pursuant to the foregoing requirements of this definition
shall be determined on a pro forma basis as if such Subsidiary had been acquired
or such merger, consolidation or other acquisition had occurred, as applicable,
at the beginning of the relevant period of four consecutive fiscal quarters. In
the event any Subsidiary becomes a Material Subsidiary after the Effective Date
(including as a result of a designation pursuant to the second preceding
sentence), the Borrower shall cause such Material Subsidiary to comply with
Section 5.09, to the extent applicable. As of the Effective Date, the
Subsidiaries identified on Schedule 3.12 as “Material Subsidiaries” are the
Material Subsidiaries determined in accordance with the requirements of this
definition as of such date.

“Maturity Date” means December 28, 2012.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is contributed to by (or to which there is or may be an
obligation to contribute of) the Borrower or an ERISA Affiliate.

“Non-Declared Restricted Payment” means, as to any Person, (a) the redemption,
retirement, purchase, or other acquisition, directly or indirectly, for a
consideration, of any shares of any class of its capital stock or of any other
Equity Interests of such Person outstanding on the Effective Date or thereafter
(or any warrants for or options or stock or similar appreciation rights in
respect of any such shares or Equity Interests but not including any convertible
debt) or the setting aside of any funds for any of the foregoing purposes and
(b) the making or payment of any other Restricted Payment on or after the
Effective Date by such Person which, in the case of either clause (a) or (b),
does not require or involve a declaration or authorization by such Person.

 

15



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiary” means, at any time, any Subsidiary of the Borrower
that is not at such time a Subsidiary Guarantor. Schedule 3.12 sets forth the
name of each Subsidiary that is a “Non-Guarantor Subsidiary” on the Effective
Date.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing to any Lead Agent or
any Lender pursuant to the terms of this Agreement or any other Loan Document
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Officers’ Certificate” means a certificate signed by any Financial Officer of
the Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

“Participant” has the meaning assigned to such term in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Litigation Bonding” means the making of deposits with the proceeds of
Term Loans for the purposes of bonding litigation judgments entered against any
Loan Party on and after the Effective Date.

“Permitted Obligations” means (a) to pay taxes, (b) to pay import duties, to
post customs bonds and otherwise make payments in connection with customs and
trade laws, (c) to purchase equipment or fixtures and otherwise make capital
expenditures, (d) to make payments in connection with the importation or
purchase of tobacco or other products or goods for use in the day-to-day
operations of the Borrower and any Subsidiary of the Borrower consistent with
the practices of the Borrower and its Subsidiaries in effect prior to the
Effective Date or with then current practices in the industry, (e) to make
utility payments, (f) in connection with worker’s compensation obligations or
other employee disability obligations, (g) to provide credit support for any of
the foregoing, (h) in respect of employee loans made in connection with
transfers and (i) to provide credit support for suppliers and distributors in
the ordinary course of business.

 

16



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Principal Property” means land, land improvements, buildings and associated
factory and laboratory equipment owned or leased pursuant to a capital lease and
used by the Borrower or a Subsidiary primarily for processing, producing,
packaging or storing its products, raw materials, inventories, or other
materials and supplies and located within the United States of America and
having an acquisition cost plus capitalized improvements in excess of 2% of
Consolidated Net Worth, but not including any such property financed through the
issuance of tax exempt governmental obligations, or any such property that has
been determined by a resolution adopted by the Board of Directors not to be of
material importance to the respective businesses conducted by the Borrower or
such Subsidiary effective as of the date such resolution is adopted.

“Qualifying Settlement” means, at any time, any settlement of the payment terms
of a judgment pursuant to a valid, binding and enforceable settlement agreement
(a) which (i) has been approved by a court of competent jurisdiction in a final
decision, which decision remains in full force and effect and has not then been
appealed, (ii) approval thereof is not required to be obtained by a court of
competent jurisdiction in order to be valid, binding and enforceable under
applicable law or by the terms of such settlement agreement, or (iii) has been
or will be submitted for approval by a court of competent jurisdiction within
any time period prescribed by applicable law or such settlement agreement and
the terms of such settlement otherwise remain subject to a valid, binding and
enforceable settlement agreement pending such court approval (unless and until
such court has decided not to approve such settlement agreement), and (b) under
which the Borrower and its Subsidiaries, as applicable, have complied with all
payment and other obligations.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Term Loan Commitments or
outstanding Term Loans, as the case may be, representing more than 50% of the
sum of the aggregate amount of Term Loan Commitments or aggregate outstanding
principle amount of Term Loans, as the case may be, at such time.

 

17



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president or any
Financial Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“RJRTH” means R.J. Reynolds Tobacco Holdings, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Borrower.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission and any successor thereto.

“Stated Commitment Termination Date” means April 17, 2012.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Term Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, and (b) any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held. Unless otherwise expressly provided, all
references herein to “Subsidiary” shall mean a Subsidiary of the Borrower.

 

18



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means (a) each Material Subsidiary of the Borrower as of
the Effective Date and (b) each other Subsidiary of the Borrower which executes
and delivers the Subsidiary Guarantee Agreement, in each case under the
immediately preceding clauses (a) and (b), unless and until such time as the
respective Subsidiary ceases to constitute a Subsidiary or is released from all
of its obligations under the Subsidiary Guarantee Agreement in accordance with
the terms and provisions hereof and thereof.

“Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement
substantially in the form of Exhibit B entered into (or to be entered into) by
one or more Subsidiaries.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means Citibank, in its capacity as syndication agent for the
Facility.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other charges of a similar nature imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan” means a loan made to the Borrower pursuant to Section 2.01.

“Term Loan Availability Period” means the period from and including the
Effective Date to and including the Term Loan Commitment Termination Date.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder, as such commitment may be increased or
reduced from time to time pursuant to Section 2.08, 9.04 or Article VII. The
initial amount of each Lender’s Term Loan Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Term Loan Commitment, as applicable. The initial aggregate
amount of the Lenders’ Term Loan Commitments is $750,000,000.

“Term Loan Commitment Termination Date” means the earliest of (a) the Stated
Commitment Termination Date, (b) the Initial Borrowing Date and (c) the date of
the termination of all Term Loan Commitments under the Facility pursuant to
Section 2.08(a) or Article VII.

“Transactions” means the execution, delivery and performance by each Loan Party
of the applicable Loan Documents, the borrowing of Term Loans and the use of the
proceeds thereof.

“Type”, when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

“Upfront Fee” has the meaning assigned to such term in Section 2.11(a).

“Unrestricted” means, when referring to cash or Marketable Investments of the
Borrower or any Subsidiary, that such cash or Marketable Investments (a) do not
appear (and are not required to

 

19



--------------------------------------------------------------------------------

appear) as “restricted” on a consolidated balance sheet of the Borrower, (b) are
not subject to any Lien in favor of any Person (other than Liens constituting
customary set-off rights in favor of banks, custodians and other financial
institutions on cash management and operating accounts maintained by the
Borrower and its Subsidiaries in the ordinary course of business) and (c) are
otherwise generally available for use by the Borrower or such Subsidiary.

“Unsettled” means, with respect to any judgment, that such judgment is not
subject to a Qualifying Settlement.

“U.S. Dollars” and the sign “$” each mean the freely transferrable lawful money
of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be referred to by Type (e.g., a “Eurodollar Term
Loan”). Borrowings also may be referred to by Type (e.g., a “Eurodollar
Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. (a) The financial statements to be
furnished to the Administrative Agent (for the benefit of the Lenders) pursuant
hereto shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Administrative Agent).
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature (including all computations determining compliance with
Section 6 (and the definitions used therein) shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the

 

20



--------------------------------------------------------------------------------

effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any of
its Subsidiaries at “fair value”, as defined therein and (ii) for purposes of
the computations determining compliance with Section 6, all expenses and other
charges arising from any settlement of liability with respect to tobacco
litigation which are required by GAAP to be retroactively applied to a previous
fiscal quarter of the Borrower shall instead be accrued in the fiscal quarter in
which such expenses and charges occur.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan or term loans (each, a “Term
Loan”) in U.S. Dollars to the Borrower, which Term Loans shall be incurred
pursuant to a single initial Borrowing during the Term Loan Availability Period
in an aggregate principal amount that will not result in (a) the aggregate
principal amount of the Term Loan made by such Lender exceeding such Lender’s
Term Loan Commitment on the Initial Borrowing Date (immediately prior to the
termination thereof pursuant to Section 2.08(b)), or (b) the aggregate principal
amount of all Term Loans exceeding the sum of the Term Loan Commitments of all
Lenders on the Initial Borrowing Date (immediately prior to the termination
thereof pursuant to Section 2.08(b)). Once repaid, Term Loans incurred hereunder
may not be reborrowed.

SECTION 2.02. Term Loans and Borrowings. (a) Each Term Loan shall be made as
part of a Borrowing consisting of Term Loans made by the Lenders ratably in
accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Term Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Term Loan
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Term Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Term Loans or Eurodollar Term Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Term Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Term
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Term Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Borrowings outstanding.

 

21



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Term Loan to be made as part of the requested Borrowing.

SECTION 2.04. Reserved.

SECTION 2.05. Reserved.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Term Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Term Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request.

 

22



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Term Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Term Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Term Loans comprising such
Borrowing, and the Term Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would otherwise be required under Section 2.03 if the Borrower were
requesting a new Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

23



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Term Loan Commitments. (a) Optional.
The Borrower may at any time prior to the Term Loan Commitment Termination Date
terminate, or from time to time reduce, the Term Loan Commitments; provided that
each reduction of the Term Loan Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

(b) Mandatory. The Term Loan Commitments under the Facility (i) shall be
permanently reduced to zero and terminate on the Initial Borrowing Date (after
giving effect to the incurrence of Term Loans on such date) and (ii) terminate
in their entirety on the Stated Commitment Termination Date (after giving effect
to any incurrence of Term Loans on such date).

(c) Notice and Procedure. The Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Term Loan Commitments under
Section 2.08(a) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Term Loan Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Term Loan
Commitments shall be permanent. Each reduction of the Term Loan Commitments
shall be made ratably among the Lenders in accordance with their respective Term
Loan Commitments.

SECTION 2.09. Repayment of Term Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan made by such
Lender on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Term Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Term Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

24



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to Section 2.09(b) or
(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Term Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Term Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Term Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or to such payee and its
registered assigns).

SECTION 2.10. Prepayment of Term Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part and
without penalty or premium, subject to prior notice in accordance with
Section 2.10(b) and, in the case of a Eurodollar Borrowing, payment in full of
any applicable breakage costs pursuant to Section 2.15.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Term Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an upfront fee (each, an “Upfront Fee”), equal to
0.10% of the amount of such Lender’s Term Loan Commitment as set forth on
Schedule 2.01 on the Effective Date. Upfront Fees shall be payable in U.S.
Dollars on the Effective Date.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (a “Commitment Fee”), which shall accrue at the
Applicable Rate on the daily undrawn portion of the Term Loan Commitment of such
Lender (as such Term Loan Commitment may be reduced by the Borrower at any time
prior to the Term Loan Commitment Termination Date pursuant to Section 2.08(a))
during the period from and including the Effective Date to but excluding the
Term Loan Commitment Termination Date. Accrued Commitment Fees shall be payable
in U.S. Dollars in arrears on the Term Loan Commitment Termination Date. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

25



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Upfront Fees and Commitment Fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.12. Interest. (a) The Term Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Term Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Term Loan, 2%
plus the rate otherwise applicable to such Term Loan as provided in the
preceding clauses of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Term Loans as provided in Section 2.12(a).

(d) Accrued interest on each Term Loan shall be payable in arrears on each
Interest Payment Date for such Term Loan; provided that (i) interest accrued
pursuant to Section 2.12(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Term Loan (other than a prepayment of an ABR Term
Loan prior to the Maturity Date) , accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Term Loan prior to
the end of the current Interest Period therefor, accrued interest on such Term
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Term Loans (or its Term Loan) included in such
Borrowing for such Interest Period;

 

26



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Term Loans made by such Lender; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Term Loan
(or of maintaining its obligation to make any such Term Loan) or to reduce the
amount of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, or the Term Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 2.14(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased

 

27



--------------------------------------------------------------------------------

costs or reductions incurred more than 270 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Term Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Term Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Term Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Term Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Term Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Term Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Term Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Term Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.16. Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes

 

28



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis for the indemnification claim. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation required by law as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of any
documentation described in Section 2.16(f)(iii) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.16(f). If
any form or certification previously delivered pursuant to this Section 2.16
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender with respect
to the Borrower shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent except, in the case of
Section 2.16(f)(ii)(E) below with respect to a participating Lender, only to the
relevant Lender (in such number of copies reasonably requested by the Borrower
and the Administrative Agent) on or prior to the date on which such Lender
becomes a party hereto, duly completed and executed copies of whichever of the
following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

29



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) certifying that such Lender is not (a) a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, (b) a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
or

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this
Section 2.16(f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law such
documentation prescribed by applicable law. Solely for purposes of this
Section 2.16(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position

 

30



--------------------------------------------------------------------------------

(on a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid and no indemnified party shall be required to pay any amounts
pursuant to this Section 2.16(g) at any time when a Default exists. This
Section 2.16(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Loan Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (in U.S. Dollars) (for cash at
face value) participations in the Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.17(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 2.17(c) shall apply)). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

31



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 9.03(d), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent, to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections. In the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (x) any Lender requests compensation under Section 2.14, (y) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or (z) any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Term Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

32



--------------------------------------------------------------------------------

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the Term
Loan Commitment of such Defaulting Lender pursuant to Section 2.11(b); and

(b) the Term Loan Commitment and Term Loans of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. Each Loan Document has been duly
executed and delivered by each Loan Party party thereto, and constitutes a
legal, valid and binding obligation of each Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any material applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture or other material agreement or
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, shareholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2011, reported on by KPMG LLC, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial condition and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such date and for such period in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

33



--------------------------------------------------------------------------------

(b) Since December 31, 2011, there has been no event, occurrence or development
that, individually or in the aggregate, has had a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each Loan Party and its Material Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
the other Loan Documents or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has had a Material
Adverse Effect.

SECTION 3.07. Compliance with Laws and Contractual Obligations. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

34



--------------------------------------------------------------------------------

SECTION 3.08. Use of Proceeds; Margin Regulations; Investment Company Status.
(a) All proceeds of the Term Loans shall be utilized for the general corporate
and working capital purposes of the Borrower and its Subsidiaries (including,
without limitation, (i) to support Permitted Obligations, (ii) to pay dividends
on and to repurchase common stock of the Borrower, to the extent permitted by
Section 6.05; provided that, in the case of any repurchase by the Borrower or
any of its Subsidiaries of Equity Interests of the Borrower made with all or any
portion of the proceeds of Term Loans, all of such Equity Interests so
repurchased are immediately cancelled, (iii) to effect Permitted Litigation
Bonding, (iv) to pay, satisfy and/or otherwise discharge judgments rendered
against the Borrower or any other Subsidiary from time to time, (v) to repay or
refinance Indebtedness of the Borrower or its Subsidiaries, (vi) to make
payments under the Master Settlement Agreement and under any other settlement
agreement in respect of tobacco litigation that the Borrower and/or any of its
Subsidiaries is now or hereafter party to or bound by and (vii) to pay fees and
expenses incurred in connection with the Transactions).

(b) Neither the making of any Term Loan hereunder, nor the use of the proceeds
thereof, will violate or be inconsistent with the provisions of Regulations of
the Board, including Regulations T, U and X, and no part of the proceeds of any
Term Loan will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock in violation of
Regulations T, U or X. Not more than 25% of the value of the assets of the
Borrower and their respective Subsidiaries is represented by Margin Stock.

(c) Neither of the Borrower nor any of its Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Neither the Borrower
nor any of its Subsidiaries is subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

SECTION 3.09. Taxes. Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed (after giving effect to all valid filing extensions) and has
paid or caused to be paid all material Taxes required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of each of the Effective Date and the Initial
Borrowing Date, the Borrower has disclosed to the Lenders all material
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject. Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) (in
each case, taken as a whole) contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being recognized by the Administrative
Agent and the Lenders that such projected financial information should not be
viewed as facts, and that actual results will differ from such projected
financial information and such differences may be material.

 

35



--------------------------------------------------------------------------------

SECTION 3.12. Subsidiaries. On and as of the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.12. Schedule
3.12 correctly sets forth, as of the Effective Date, (x) the percentage
ownership (direct and indirect) of the Borrower in each class of capital stock
or other Equity Interests of each of its Subsidiaries and also identified the
direct owner thereof and (y) the name of each Material Subsidiary, each
Subsidiary which is not a Material Subsidiary and each Non-Guarantor Subsidiary.
All outstanding shares of Equity Interests of each Subsidiary of the Borrower
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Term Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (each
addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kilpatrick Townsend & Stockton LLP, counsel for the Borrower,
(ii) Betzer, Roybal & Eisenberg P.C., New Mexico counsel for the Borrower and
(iii) the Deputy General Counsel of the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to each
Loan Party, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
Sections 4.02(a) and (b).

(e) The Administrative Agent and each Lender shall have received all fees and
other amounts due and payable to the Administrative Agent and such Lender,
respectively, on or prior to the Effective Date, including (i) all Upfront Fees
required to be paid pursuant to Section 2.11(a) and (ii) to the extent invoiced
a reasonable time prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent required to be reimbursed or
paid by the Borrower hereunder.

(f) On or prior to the Effective Date, all material governmental, regulatory and
third party approvals necessary to consummate the financing transactions
contemplated by this Agreement and the other Loan Documents and for the
continuing operations of the Borrower and its Subsidiaries taken as a whole,
shall have been obtained and remain in full force and effect.

 

36



--------------------------------------------------------------------------------

(g) Each Material Subsidiary of the Borrower and each other Subsidiary of the
Borrower (other than a Subsidiary identified as a Non-Guarantor Subsidiary on
Schedule 3.12) shall have duly authorized, executed and delivered a Subsidiary
Guarantee Agreement substantially in the form of Exhibit B hereto, and the
Subsidiary Guarantee Agreement shall be in full force and effect.

(h) On the Effective Date (immediately prior to giving effect thereto), no
Default or Event of Default under, and as defined in, the Existing Credit
Agreement shall have occurred and be continuing.

(i) Each Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Term Loans hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time,
on March 15, 2012 (and, in the event such conditions are not so satisfied or
waived, the Term Loan Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make Term
Loans on the Initial Borrowing Date, is subject to the satisfaction of the
following conditions:

(a) The representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the Initial Borrowing Date (except to the extent any such representation or
warranty speaks only as of a previous date, in which case it was true and
correct in all material respects on and as of such date); provided, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) At the time of and immediately after giving effect to the incurrence of the
Term Loans, no Default shall have occurred and be continuing.

(c) The Administrative Agent and each Lender shall have received all fees and
other amounts due and payable to the Administrative Agent and such Lender,
respectively, on or prior to the Initial Borrowing Date, including, (i) all
Commitment Fees required to be paid pursuant to Section 2.11(b) and (ii) to the
extent invoiced a reasonable time prior to the Initial Borrowing Date,
reimbursement or payment of all out-of-pocket expenses of the Administrative
Agent required to be reimbursed or paid by the Borrower hereunder.

(d) On the Initial Borrowing Date, (i) no litigation shall be pending or
threatened in writing with respect to this Agreement, any other Loan Document or
the Transactions and (ii) except for the Disclosed Matters, since December 31,
2011, no litigation shall be pending or threatened in writing which has had, or
could reasonably be expected to result in, a Material Adverse Effect.

(e) No event, development or circumstance shall have occurred since December 31,
2011 that has had, or could reasonably be expected to result in, a Material
Adverse Effect.

The incurrence of Term Loans and the occurrence of the Initial Borrowing Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in Sections 4.02(a), (b) and (c).

 

37



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on each Term Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLC or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Borrower in
the form of Exhibit D (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) certifying compliance with
Section 6.04 for the applicable period and setting forth reasonably detailed
calculations demonstrating such compliance, (iii) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and attaching appropriate reconciliation
work-sheets, and (iv) in the case of the delivery of financial statements under
clause (a) above (and, if requested by the Administrative Agent, under clause
(b) above for any fiscal quarter ended on June 30 of any fiscal year),
identifying the legal names of all Material Subsidiaries;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or distributed by the Borrower or any
Subsidiary to its shareholders generally, as the case may be;

 

38



--------------------------------------------------------------------------------

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; and

(h) copies of all proposed or final amendments, consents, or waivers to the
Existing Credit Agreement and, if the Administrative Agent so requests,
identical copies of such other information, reports, and notices delivered to
the administrative agent and/or the lenders under the Existing Credit Agreement.

Notwithstanding the foregoing, to the extent the Borrower files the information
and reports referred to in clause (e) above with the SEC and such information is
publicly available on the Internet, the Borrower shall be deemed to be in
compliance with its obligations to furnish such information and reports to the
Administrative Agent pursuant to clause (e).

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following
(promptly upon a Responsible Officer obtaining knowledge thereof):

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its material obligations, including material Tax
liabilities, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and subject to the occurrence of casualty
events, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which entries that are full, true and correct in all material
respects are made of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws
(including Environmental Laws and the applicable provisions of ERISA), rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans will be used only
for general corporate and working capital purposes of the Borrower and its
Subsidiaries (including, without limitation, (i) to support Permitted
Obligations, (ii) to pay dividends on and to repurchase common stock of the
Borrower, to the extent permitted by Section 6.05; provided that, in the case of
any repurchase by the Borrower or any of its Subsidiaries of Equity Interests of
the Borrower made with all or any portion of the proceeds of Term Loans, all of
such Equity Interests so repurchased are immediately cancelled, (iii) to effect
Permitted Litigation Bonding, (iv) to pay, satisfy and/or otherwise discharge
judgments rendered against the Borrower or any other Subsidiary from time to
time, (v) to repay or refinance Indebtedness of the Borrower or its
Subsidiaries, (vi) to make payments under the Master Settlement Agreement and
under any other settlement agreement in respect of tobacco litigation that the
Borrower and/or any of its Subsidiaries is now or hereafter party to or bound by
and (vii) to pay fees and expenses incurred in connection with the
Transactions). No part of the proceeds of any Term Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X, including to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock, in each case, in violation of
Regulations T, U or X. Not more than 25% of the value of the assets of the
Borrower and its Subsidiaries will be represented by Margin Stock.

SECTION 5.09. Subsidiary Guarantee Agreement; Further Assurances. (a) The
Borrower agrees to (i) cause each Material Subsidiary of the Borrower
established, created or acquired after the Effective Date to execute and deliver
a counterpart to the Subsidiary Guarantee Agreement (and/or an assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which such Subsidiary shall become a party to the Subsidiary
Guarantee Agreement) and thereby guaranty all Obligations and (ii) cause to be
delivered to the Administrative Agent opinions of counsel and such certificates,
resolutions and other documents as may be reasonably requested by the
Administrative Agent in connection with the execution and delivery of the
documentation described in preceding clause (i). The actions required above by
this Section 5.09(a) shall be completed not later than 30 days after the
establishment, creation or acquisition of the applicable Material Subsidiary (or
such later date as agreed by the Administrative Agent in its sole discretion).

 

40



--------------------------------------------------------------------------------

(b) In the event that (i) any Subsidiary that is not then a Subsidiary Guarantor
constitutes a “Material Subsidiary” in accordance with the definition thereof on
the last day of the then most recent fiscal year for which financial statements
have been (or are required to be) furnished pursuant to Section 5.01(a) (and,
upon written notice by the Administrative Agent to the Borrower, at the last day
of the period of four consecutive fiscal quarters ended prior to the date on
which financial statements have been (or are required to be) furnished pursuant
to Section 5.01(b) for the fiscal quarter ended June 30) or (ii) the Borrower is
obligated to designate one or more additional Subsidiaries as “Material
Subsidiaries” as a result of the operation of the first proviso in the first
sentence of the definition of “Material Subsidiary”, then the Borrower shall
promptly (and in any event within ten Business Days after the date such
financial statements are so delivered or required to be so delivered) cause such
Subsidiary to take the actions described in Section 5.09(a) as if such
Subsidiary had been newly created by the Borrower at such time.

(c) Notwithstanding anything to the contrary contained in Section 5.09(a) or
(b), in no event shall any Foreign Subsidiary which becomes a Material
Subsidiary after the Effective Date be required to comply with the requirements
of Section 5.09(a) or (b), unless either (i) such Foreign Subsidiary would
constitute a “Material Subsidiary” pursuant to clause (i) or (ii) of the first
sentence of the definition thereof (but, for this purpose only, assuming each
percentage set forth therein was 15.0% instead of 10.0%) or (ii) such Foreign
Subsidiary would otherwise be required to be designated by the Borrower as a
“Material Subsidiary” pursuant to the first proviso appearing in the first
sentence of the definition thereof (but, for this purpose only, (x) assuming
that each percentage set forth in such proviso was 20.0% instead of 15% and
(y) after giving effect to any prior or concurrent designation by the Borrower
of any Domestic Subsidiary as a “Material Subsidiary”).

ARTICLE VI

Negative Covenants

Until the Term Loan Commitments have expired or terminated and the principal of
and interest on each Term Loan and all fees payable hereunder have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. (a) The Borrower will not, and will not permit any of its
Subsidiaries to:

(i) mortgage or pledge as security for any Indebtedness any Principal Property
of the Borrower or any of its Subsidiaries, whether such Principal Property is
owned on the Effective Date or hereafter acquired, unless the Borrower secures
or causes such Subsidiary to secure the Obligations equally and ratably with all
Indebtedness secured by such mortgage or pledge, so long as such Indebtedness
shall be so secured; and

(ii) mortgage or pledge as security for any Indebtedness any shares of stock,
Indebtedness or other obligations of a Subsidiary of the Borrower held by or
owed to any of the Borrower or such Subsidiary, whether such shares of stock,
Indebtedness or other obligations are owned on the Effective Date or hereafter
acquired, unless the Borrower secures or causes such Subsidiary to secure the
Obligations equally and ratably with all such Indebtedness secured by such
mortgage or pledge, so long as such Indebtedness shall be so secured; provided,
however, that this covenant shall not apply in the case of:

(A) the creation of any mortgage, pledge or other Lien on any shares of stock,
Indebtedness or other obligations of a Subsidiary or any Principal Property
hereafter acquired (including acquisitions by way of merger or consolidation) by
the Borrower or a Subsidiary contemporaneously with such acquisition, or within
120 days thereafter, to secure or provide for the payment or financing of any
part of the purchase price thereof, or the assumption of any mortgage, pledge or
other Lien upon any shares of stock, Indebtedness or other obligations of a
Subsidiary or any Principal Property acquired hereafter existing at the time of
such acquisition, or the acquisition of any shares of stock, Indebtedness or
other obligations of a Subsidiary or any Principal Property subject to any
mortgage, pledge or other Lien without the assumption thereof, provided that
every such mortgage, pledge or Lien referred to in this clause (A) shall attach
only to the shares of stock, Indebtedness or other obligations of a Subsidiary
or any Principal Property so acquired and fixed improvements thereon;

 

41



--------------------------------------------------------------------------------

(B) any mortgage, pledge or other Lien on any shares of stock, Indebtedness or
other obligations of a Subsidiary or any Principal Property existing on the
Effective Date and set forth on Schedule 6.01;

(C) any mortgage, pledge or other Lien on any shares of stock, Indebtedness or
other obligations of a Subsidiary or any Principal Property in favor of the
Borrower or any Subsidiary;

(D) any mortgage, pledge or other Lien on Principal Property being constructed
or improved securing loans to finance such construction or improvements;

(E) any mortgage, pledge or other Lien on shares of stock, Indebtedness or other
obligations of a Subsidiary or any Principal Property incurred in connection
with the issuance of tax-exempt governmental obligations; or

(F) any renewal of or substitution for any mortgage, pledge or other Lien
permitted by any of the preceding clauses (A) through (E), provided, that in the
case of a mortgage, pledge or other Lien permitted under clause (B), (C) or (E),
the debt secured is not increased nor the Lien extended to any additional
assets.

(b) Notwithstanding the provisions of Section 6.01(a), the Borrower or any
Subsidiary may create or assume Liens in addition to those permitted by
Section 6.01(a), and renew, extend or replace such Liens, provided, that at the
time of such creation, assumption, renewal, extension or replacement, and after
giving effect thereto, Exempted Debt does not exceed 10% of Consolidated Net
Worth.

SECTION 6.02. Sale and Leaseback Transactions. (a) The Borrower will not, and
will not permit any Subsidiary to, sell or transfer, directly or indirectly,
except to the Borrower or a Subsidiary, any Principal Property as an entirety,
or any substantial portion thereof, with the intention of taking back a lease of
such property, except a lease for a period of three years or less at the end of
which it is intended that the use of such property by the lessee will be
discontinued; provided, that the Borrower or any Subsidiary may sell any such
Principal Property and lease it back for a longer period if (i) the Borrower or
such Subsidiary would be entitled, pursuant to the provisions of
Section 6.01(a), to create a mortgage on the property to be leased securing
Funded Debt in an amount equal to the Attributable Debt with respect to such
sale and lease-back transaction without equally and ratably securing the
Obligations or (ii) (A) the Borrower promptly informs the Administrative Agent
of such transaction, (B) the net proceeds of such transaction are at least equal
to the fair value (as determined by the Board of Directors)

 

42



--------------------------------------------------------------------------------

of such property and (C) the Borrower causes an amount equal to the net proceeds
of the sale to be applied to the retirement, within 120 days after receipt of
such proceeds, of Funded Debt incurred or assumed by the Borrower or a
Subsidiary and/or the Obligations; provided further, that in the case of Funded
Debt in the form of debentures or notes issued under an indenture, in lieu of
applying all of or any part of such net proceeds to such retirement, the
Borrower may, within 75 days after such sale, deliver or cause to be delivered
to the applicable trustee for cancellation either debentures or notes evidencing
Funded Debt of the Borrower or of a Subsidiary previously authenticated and
delivered by the applicable trustee, and not theretofore tendered for sinking
fund purposes or called for a sinking fund or otherwise applied as a credit
against an obligation to redeem or retire such debentures or notes and an
Officers’ Certificate (which certificate shall be delivered to the
Administrative Agent) stating that the Borrower elects to deliver or cause to be
delivered such debentures or notes in lieu of retiring Funded Debt as
hereinabove provided. If the Borrower shall so deliver debentures or notes to
the applicable trustee and the Borrower shall duly deliver such Officers’
Certificate, the amount of cash which the Borrower shall be required to apply to
the retirement of Funded Debt under this Section 6.02(a) shall be reduced by an
amount equal to the aggregate of the then applicable optional redemption prices
(not including any optional sinking fund redemption prices) of such debentures
or notes, or, if there are no such redemption prices, the principal amount of
such debentures or notes; provided, that in the case of debentures or notes
which provide for an amount less than the principal amount thereof to be due and
payable upon a declaration of the maturity thereof, such amount of cash shall be
reduced by the amount of principal of such debentures or notes that would be due
and payable as of the date of such application upon a declaration of
acceleration of the maturity thereof pursuant to the terms of the indenture
pursuant to which such debentures or notes were issued.

(b) Notwithstanding the provisions of Section 6.02(a), the Borrower or any
Subsidiary may enter into sale and lease-back transactions in addition to those
permitted by Section 6.02(a) and without any obligation to retire any
Obligations or Funded Debt, provided, that at the time of entering into such
sale and lease-back transactions and after giving effect thereto, Exempted Debt
does not exceed 10% of Consolidated Net Worth.

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, convey,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock or other Equity Interests of any of its Material Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (including, without limitation, any
Material Subsidiary) may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary Guarantor, and (iii) any Material Subsidiary
may sell, convey, transfer, lease or otherwise dispose of its assets to the
Borrower or to another Subsidiary Guarantor.

SECTION 6.04. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed 3.00:1.00.

(b) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending on the last day of a fiscal quarter of the
Borrower to be less than 4.00:1.00.

 

43



--------------------------------------------------------------------------------

SECTION 6.05. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment (other than Restricted Payments payable
solely in non-redeemable common stock or comparable common Equity Interests of
the Borrower or any such Subsidiary), except:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any wholly-owned Subsidiary of the Borrower, and (ii) any non-wholly-owned
Subsidiary of the Borrower may make cash Restricted Payments to its shareholders
generally so long as the Borrower or its respective Subsidiary which owns the
Equity Interest in the Subsidiary making such Restricted Payment receives at
least its proportionate share thereof (based upon its relative holding of the
Equity Interests in the Subsidiary making such Restricted Payments and taking
into account the relative preferences, if any, of the various classes of Equity
Interests of such Subsidiary);

(b) the Borrower may issue shares of its common stock (i) in settlement of its
obligations under stock-based compensation plans, and (ii) upon the exercise of
any warrants or options or upon the conversion or redemption of any convertible
or redeemable preferred or preference stock, and in connection with any such
exercise, conversion or redemption, the Borrower may, so long as no Event of
Default then exists or would result therefrom, pay cash in lieu of issuing
fractional shares of its common stock;

(c) the Borrower may declare and pay, or otherwise pay or make, any other
Restricted Payment (including, without limitation, any share repurchases,
dividends and other distributions in respect of its Equity Interests), so long
as (i) no Event of Default then exists or would result therefrom, (ii) on the
date such Restricted Payment is paid or made (in the case of a Non-Declared
Restricted Payment) or declared or otherwise authorized (in the case of any
other Restricted Payment), the Borrower is in compliance with the covenants
contained in Section 6.04 for the period of four consecutive fiscal quarters of
the Borrower most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 5.01, on a pro forma basis,
as if the respective Restricted Payment made, declared or authorized had been
paid (and any Indebtedness incurred (or to be incurred) to finance the same had
been incurred) on the first day of such period, (iii) in the case of any
Restricted Payment (other than a Non-Declared Restricted Payment), such
Restricted Payment is paid within 90 days of the making of such declaration or
other authorization and (iv) in the case of any Restricted Payment in the form
of a repurchase of Equity Interests of the Borrower and made with all or any
portion of the proceeds of Term Loans, all of such Equity Interests so
repurchased are immediately cancelled;

(d) the Borrower may issue and exchange shares of any class or series of its
common stock now or hereafter outstanding for shares of any other class or
series of its common stock now or hereafter outstanding; and

(e) the Borrower may, in connection with any reclassification of its common
stock and any exchange permitted by clause (d) above, pay cash in lieu of
issuing fractional shares of any class or series of its common stock.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned

 

44



--------------------------------------------------------------------------------

Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) customary fees paid to members of the board of
directors of the Borrower and of its Subsidiaries (and to British American
Tobacco p.l.c. in respect of services of its employees acting as members of the
Board of Directors of the Borrower as contemplated by the Governance Agreement),
(e) the entering into, and making of payments under bonus plans, employment
agreements, employee benefits plans, stock option plans, indemnification
provisions, severance arrangements, and other similar compensatory arrangements
with officers, employees and directors of the Borrower and its Subsidiaries in
the ordinary course of business, and (f) charitable contributions made by the
Borrower or any of its Subsidiaries to Santa Fe Natural Tobacco Company
Foundation, Reynolds American Foundation, American Snuff Charitable Trust or any
other charitable foundation, trust or similar charitable organization that is,
at the time of such contribution, an Affiliate of the Borrower or any Subsidiary
thereof, in each case consistent with past practices of the Borrower and its
Subsidiaries as in effect on the Effective Date.

SECTION 6.07. Restrictive Agreements. (a) The Borrower will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any such Subsidiary (x) to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Loan Party, (y) to
Guarantee Indebtedness of the Borrower or any other Loan Party or (z) transfer
any of its properties or assets to the Borrower or any other Loan Party;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, by this Agreement or any other Loan Document or by the Existing
Credit Agreement; (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof or any extension, renewal, amendment or
modification of any such restriction or condition (in each case, as long as such
extension, renewal, amendment or modification is no more restrictive with
respect to such restrictions and conditions taken as a whole than those
contained in the restrictions and conditions prior to such extension, renewal,
amendment or modification); (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets (including Equity Interests) pending such sale, provided such
restrictions and conditions apply only to the assets that are to be sold and
such sale is not prohibited hereunder; (iv) the foregoing shall not apply to any
agreement or other instrument of a Person acquired by the Borrower or any
Subsidiary that was in existence at the time of such acquisition (but not
created in contemplation thereof or to provide all or any portion of the funds
or credit support utilized to consummate such acquisition), which restriction or
condition is not applicable to any Person, or the properties or assets of any
Person, other than the Person or its Subsidiaries, or the property or assets of
the Person or its Subsidiaries so acquired; (v) clause (z) of the foregoing
shall not apply to Indebtedness secured by a Lien not otherwise prohibited
hereunder that limits the right of the debtor to dispose of the assets securing
such Indebtedness; (vi) the foregoing shall not apply to customary provisions in
joint venture agreements and other similar agreements relating solely to such
joint venture entered into in the ordinary course of business; (vii) the
foregoing shall not apply to customary provisions contained in leases, licenses
and other similar agreements entered into in the ordinary course of business
that impose restrictions of the type described in clause (z) above on the
property subject to such lease; (viii) clauses (x) and (y) of the foregoing
shall not apply to restrictions in the Existing Senior Notes Indentures or any
other indenture or loan agreement, so long as the restrictions in the Existing
Senior Notes Indentures or such other indenture or loan agreement are no more
burdensome than those appearing in the Existing Senior Notes Indentures as in
effect on the Effective Date; (ix) clause (z) of the foregoing shall not apply
to customary restrictions contained in any documentation governing any sale and
leaseback transaction not prohibited by this Agreement, so long as such
restriction is applicable only to the assets pledged pursuant to such sale and
leaseback transaction; and (x) clause (z) of the foregoing shall not apply to
any agreements governing any purchase money Liens or Capital Lease Obligations
incurred in the ordinary course of business and not otherwise prohibited hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).

 

45



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon the
ability of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its property or assets, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Subsidiary Guarantee Agreement, other than
(w) this Agreement and the other Loan Documents, (x) the Existing Credit
Agreement and guaranties thereof by the Subsidiary Guarantors, in each case as
in effect on the Effective Date and any extension, renewal, amendment or
modification thereof, so long as same (I) does not result in any such
prohibition, restriction or imposition of a condition being more burdensome than
that which existed prior to such extension, renewal, amendment or modification
and (II) permits Liens for the benefit of the Administrative Agent with respect
to the Facility and the Obligations under the Loan Documents on an equal and
ratable basis with the obligations thereunder (in an aggregate principal amount
equal to at least the aggregate amount of Term Loan Commitments (or, after the
termination thereof, the aggregate outstanding principal amount of the Term
Loans) on the date of the incurrence thereof), (y) any agreement described in
(and permitted by) clauses (ii), (iii), (iv), (v), (vi), (viii), (ix) and (x) of
Section 6.07(a), and (z) agreements containing negative pledges and restrictions
on Liens in favor of any holder of Indebtedness not prohibited by this Agreement
but only if such negative pledge or restriction expressly permits Liens for the
benefit of the Administrative Agent and the Lenders with respect to the Facility
and the Obligations under the Loan Documents on a senior basis (in an aggregate
principal amount equal to at least the aggregate amount of Term Loan Commitments
(or, after the termination thereof, the aggregate outstanding principal amount
of the Term Loans) on the date of the incurrence thereof) and without a
requirement that such holders of such Indebtedness be secured by such Liens
equally and ratably or on a junior basis.

SECTION 6.08. Subsidiary Indebtedness. At all times on and after the Existing
Credit Agreement Termination Date, the Borrower will not permit the aggregate
principal amount of Indebtedness of its Non-Guarantor Subsidiaries (excluding
any intercompany Indebtedness for borrowed money of a Subsidiary of the Borrower
owed to the Borrower or another Subsidiary of the Borrower, but including any
Guarantee by a Non-Guarantor Subsidiary of Indebtedness of the Borrower or any
Subsidiary Guarantor) at any time to exceed $200,000,000.

SECTION 6.09. End of Fiscal Years; Fiscal Quarters. The Borrower will not, and
will not permit any of its Subsidiaries to, cause (i) its or any of its
Subsidiaries’ fiscal years to end on any day other than December 31 of each
calendar year and (ii) its or any of its Subsidiaries’ fiscal quarters to end on
any day other than March 31, June 30, September 30 and December 31 of each
calendar year.

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

46



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by any Loan Party in or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence only) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) Indebtedness that becomes due as a
result of the delivery of a notice of a voluntary prepayment or redemption;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

47



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money (to the extent not covered by
insurance from a reputable third-party insurer which has been notified of such
judgment and has not denied coverage) in an aggregate amount in excess of
$200,000,000 shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and one or more of the following shall have occurred
with respect thereto: (i) such judgment shall continue to remain undischarged,
unpaid or Unsettled for a period of 60 consecutive days during which execution
shall not be effectively stayed (by reason of a court proceeding or a valid,
binding and enforceable written agreement with the beneficiary of such
judgment), vacated or bonded by reason of a pending appeal, (ii) at the time of
(and after giving effect to) the payment or satisfaction of such judgment (or
the deposit or pledge of cash or other assets, or the issuance of any letter of
credit or similar instrument, for the purpose of bonding or securing in any
manner such judgment or securing any appeal thereof), the sum of (x) the
aggregate amount of Unrestricted cash and Marketable Investments held by the
Borrower and its Subsidiaries plus (y) the aggregate Unused Availability (under,
and as defined in, the Existing Credit Agreement as in effect on the date hereof
and without regard to any amendment, modification, or restatement that would be
adverse to the Lenders or any termination thereof) plus (z) the aggregate amount
of undrawn Term Loan Commitments in effect at any time prior to the Term Loan
Commitment Termination Date, is less than $200,000,000, or (iii) any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any Material Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Subsidiary Guarantee Agreement or any provision thereof shall cease to
be in full force or effect as to any Subsidiary Guarantor (except, in any such
case, where such Subsidiary Guarantor has been released from the Subsidiary
Guarantee Agreement in accordance with the terms thereof), or any Subsidiary
Guarantor or any Person acting for or on behalf of any Subsidiary Guarantor
shall deny or disaffirm such Subsidiary Guarantor’s obligations under the
Subsidiary Guarantee Agreement or any Subsidiary Guarantor shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to the Subsidiary Guarantee Agreement; or

(o) an “Event of Default” under, and as defined in, the Existing Credit
Agreement shall occur and be continuing:

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Term Loan Commitments, and thereupon the Term Loan Commitments shall terminate
immediately, (ii) declare the Term Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) enforce the Subsidiary Guarantee
Agreement; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article VII, the Term Loan Commitments shall
automatically terminate and the principal of the Term Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

48



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement or any other Loan Document, together with such actions
and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

49



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with (if no Default then exists) the consent of
the Borrower (not to be unreasonably withheld, delayed or conditioned), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, with the consent of
the Borrower (not to be unreasonably withheld, delayed or conditioned) if no
Default then exists, appoint a successor Administrative Agent, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement, each of the financial
institutions named as “Syndication Agent”, “Joint Bookrunner”, “Joint Lead
Arranger” and “Documentation Agent” on the cover page of this Agreement is named
as such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the transactions contemplated hereby; it being understood and agreed that
each such financial institution in its stated capacity shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under this Article VIII and Section 9.03.
Without limitation of the foregoing, no such financial institution shall, solely
by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender or any other Person.

 

50



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 9.01(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at P.O. Box 2990, 401 N. Main Street,
Winston-Salem, NC, 27102, Attention of Treasurer (Telecopy No. (336) 741-2998),
with a copy to it at P.O. Box 2990, 401 N. Main Street, Winston-Salem, NC,
27102, Attention of Corporate Secretary (Telecopy No. (336) 741-2998);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Investment
Bank Loan Operations, 1111 Fannin Street, 10th Floor, Houston, TX 77002-6925,
Attention of Ryan Mader (Telecopy No. (713) 750-2956), with a copy to JPMorgan
Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179, Attention
of Tony Yung (Telecopy No. (212) 270-6637); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by written notice to the other parties hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder or under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Term Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

51



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Term Loan
Commitment of any Lender without the written consent of such Lender, (ii) reduce
(or forgive) the principal amount of any Term Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder (including, without
limitation, by changing the specific rating levels in any Category in the
definition of Applicable Rate that would result in a reduction of any interest
rate on any Term Loan or any fee payable hereunder), without the written consent
of each Lender directly affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Term Loan, or any interest thereon, or
any fees or other amounts payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Term Loan Commitment, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to waive the applicability of any post-default
increase in interest rates, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section 9.02(b) or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender or (vi) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guarantee Agreement
(except as expressly permitted by the terms hereof and thereof), without the
prior written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder, or waive, amend or modify Section 2.19, without
the prior written consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the Required Lenders (under, and as defined in, the Existing Credit Agreement)
and the Borrower enter into any individual amendment, waiver or consent in
respect of any provision of any affirmative covenant, negative covenant or event
of default contained in the Existing Credit Agreement (or any definition as used
in any such provision) (x) for which a corresponding provision (or definition)
exists in this Agreement and (y) which is not adverse to the interests of the
Lenders, such amendment, waiver or modification shall apply automatically to
such corresponding provision (or definition) in this Agreement, mutatis mutandi,
without the consent of the Required Lenders and without any action by the
Borrower, to the same extent as if such amendment, waiver or modification had
been approved by such Required Lenders and the Borrower; provided, further, that
(x) no such automatic amendment, waiver or modification shall result from the
operation of this provision, unless such amendment, waiver or modification would
require only the approval of the Required Lenders hereunder and not each Lender
or each affected Lender, (y) notice of such amendment, waiver or consent shall
have been given to the Administrative Agent and (z) any such amendment, waiver
or consent in respect of the Existing Credit Agreement to be given automatic
effect pursuant to this Section 9.02(c) shall apply at all times equally to the
Existing Credit Agreement in the manner such amendment, waiver or consent
applies to this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all documented reasonable out-of-pocket expenses incurred by each Lead Agent
and its Affiliates, including the invoiced and reasonable fees, charges and
disbursements of one counsel for the Lead Agents (and, if advisable in the
judgment of the Lead Agents, of one local counsel in any relevant jurisdiction),
in connection with the syndication of the Facility, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
documented reasonable out-of-pocket expenses incurred by the Administrative
Agent or any Lender,

 

52



--------------------------------------------------------------------------------

including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section 9.03, or in connection with
the Term Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Term Loans.

(b) The Borrower shall indemnify each Lead Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of counsel for any Indemnitee (limited, however, in
the case of fees, charges and disbursements of counsel, to those of (x) one
counsel for all Indemnitees in connection with indemnification losses, claims,
damages and liabilities arising out of the same facts or circumstances, (y) if
necessary or advisable in the judgment of an Indemnitee, a single local counsel
to the Indemnitees in each relevant jurisdiction and (z) solely in the case of
an actual or perceived conflict of interest, if necessary or advisable in the
judgment of such affected Indemnitee in each applicable jurisdiction, one
additional counsel to such affected Indemnitee in each applicable jurisdiction),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
other Loan Document, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, subject in all cases to the further
limitations in Section 9.03(a)(i) relating to fees, disbursements and charges of
counsel, (ii) any Term Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and whether or not any Indemnitee is a party thereto and
whether or not such claim, litigation, investigation or proceeding is brought by
or on behalf of any Loan Party; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or a material
breach of any Loan Document by such Indemnitee. This Section 9.03(b) shall not
apply with respect to Taxes.

(c) If any suit, action or proceeding is instituted involving any Indemnitee for
which indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower in writing of the commencement of
any such suit, action or proceeding, provided, however, that the failure to
notify the Borrower will not relieve the Borrower from any liability that it may
have to such Indemnitee hereunder or from any liability that it may have to such
Indemnitee. Following such notification, the Borrower may elect in writing to
assume the defense of such suit, action or proceeding, and upon such election,
it will not be liable for any legal costs subsequently incurred by such
Indemnitee (other than reasonable costs of investigation and providing evidence)
in connection therewith, unless (i) it has failed to provide counsel reasonably
satisfactory to such Indemnitee in a timely manner, or (ii) either the
Indemnitee or counsel provided by the Borrower reasonably determines that its
representation of such Indemnitee would present it with a conflict of interest.
The Borrower shall not be liable for any settlement by any Indemnitee of any
suit, action, claim or other proceeding for which indemnification is to be
sought hereunder by such Indemnitee if such settlement is effected without the
Borrower’s prior written consent, which consent will not be unreasonably
withheld, but if settled with the Borrower’s written consent, or if there is a
final judgment against an Indemnitee in any such proceeding, the Borrower agrees
to indemnify and hold harmless each Indemnitee to the extent and in the manner
set forth above. Notwithstanding the immediately preceding sentence, if at any
time an Indemnitee shall have requested in accordance with this Agreement that
the Borrower reimburse such Indemnitee for reasonable, documented legal expenses
or other reasonable out-of-pocket expenses in connection with

 

53



--------------------------------------------------------------------------------

investigating or defending any proceeding, the Borrower shall be liable for any
settlement of any proceeding effected without the Borrower’s written consent if
(a) the Borrower has been notified promptly (and in any event at least 5
business days in advance) of such proposed settlement and such settlement is
entered into at least 30 days after receipt by Borrower of such request for
reimbursement and (b) the Borrower shall not have reimbursed such Indemnitee in
accordance with such request prior to the date of such settlement for all
requested reimbursement amounts for which such Indemnitee is entitled in
accordance with and subject to the terms and conditions of this Agreement. The
Borrower shall not, without the prior written consent of the affected Indemnitee
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceeding against such Indemnitee in
respect of which indemnity has been sought hereunder by such Indemnitee unless
such settlement (i) includes an unconditional release of such Indemnitee from
all liability or claims that are the subject matter of such proceeding and
(ii) does not include any statement as to any admission of fault.

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to a Lead Agent under Section 9.03(a), (b) or (c), each Lender severally
agrees to pay to such Lead Agent, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Lead Agent in its capacity as
such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Loan Document, the Transactions, any Term Loan or the use
of the proceeds thereof.

(f) All amounts due under this Section 9.03 shall be payable not later than 30
days after the receipt of a reasonably detailed invoice therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 9.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

 

54



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan Commitment or Term
Loans to an assignee that is a Lender immediately prior to giving effect to such
assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment or Term Loans, the amount of the Term
Loan Commitment or Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption

 

55



--------------------------------------------------------------------------------

delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Term Loan Commitment of, and principal amount of the Term
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 9.04(b) and any
written consent to such assignment required by this Section 9.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.06(b), 2.17(d) or 9.03(d), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities other than the
Borrower and its Affiliates (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Term Loan Commitment and the Term Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that requires the affirmative consent of such Lender. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 2.17 and
2.18 as if it were an assignee under Section 9.04(b); and (B) shall not be
entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section

 

56



--------------------------------------------------------------------------------

shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Term Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Term Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Term Loan Commitments have not expired or terminated. The provisions of Sections
2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Term Loans, the expiration or termination of the Term Loan
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
(and their Indemnitees) and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured or denominated in a currency different from that of the
applicable deposit or other obligations. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

57



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower, any of its Subsidiaries or its or
their respective properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 9.09(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by

 

58



--------------------------------------------------------------------------------

applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the written consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 9.12 or (B) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section 9.12, “Information” means all
information received from or on behalf of the Borrower (including, without
limitation, any information received from representatives of the Borrower)
relating to the Borrower, any Subsidiary thereof, or the business of the
Borrower or any Subsidiary thereof, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or such Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Unless specifically prohibited by applicable law or court order, each of the
Lenders and the Administrative Agent shall, prior to disclosure thereof, make
reasonable efforts to notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER, ITS SUBSIDIARIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges

 

59



--------------------------------------------------------------------------------

payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Term Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Term Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.15. No Fiduciary Duty. The Administrative Agent, each Lead Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
Section 9.15, the “Lenders”), may have economic interests that conflict with
those of the Borrower, its shareholders and/or its affiliates. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its shareholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its shareholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
shareholders or its affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, shareholders, creditors or any other
Person. The Borrower acknowledges and agrees that the Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

SECTION 9.16. Release of Subsidiary Guarantors from Subsidiary Guarantee
Agreement. (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 9.02) to take any action
requested by the Borrower having the effect of releasing the guarantee
obligations of any Subsidiary under the Subsidiary Guarantee Agreement (i) if
such Person ceases to be a Subsidiary as a result of a transaction permitted by
this Agreement or that has been consented to in accordance with Section 9.02,
(ii) if such Subsidiary ceases to be a Material Subsidiary in accordance with
the requirements of the definition of “Material Subsidiary” (including as a
result of a designation pursuant to the second proviso appearing in the first
sentence of such definition) or (iii) under the circumstances described in
Section 9.16(b) below; provided, that, except in the case of preceding clause
(iii), (x) no such release shall occur if such Subsidiary continues to be a
guarantor in respect of (I) the Existing Credit Agreement or (II) any
Indebtedness of the Borrower or any other Subsidiary in an aggregate principal
amount equal to or greater than $50,000,000, unless and until such Subsidiary is
(or is being simultaneously) released from its guarantee with respect to the
Existing Credit Agreement or such Indebtedness, as the case may be, and (y) no
such release shall occur if a Default has then occurred and is continuing.

 

60



--------------------------------------------------------------------------------

(b) At such time as the Term Loans and all other Obligations shall have been
paid in full, the Term Loan Commitments have been terminated, the Subsidiary
Guarantors shall be released from their obligations under the Subsidiary
Guarantee Agreement, all without delivery of any instrument or performance of
any act by any Person.

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guarantee
Agreement pursuant to this Section 9.16.

[Remainder of page intentionally blank; next page is signature page]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

REYNOLDS AMERICAN INC., as the Borrower

By:  

/s/ Daniel A. Fawley

  Name:   Daniel A. Fawley   Title:   Senior Vice President and Treasurer

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Mary J. Ramsey

  Name: Mary J. Ramsey   Title: Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

/s/ James R. Fayen

  Name: James R. Fayen   Title: Deputy General Manager

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ G. David Cole

  Name: G. David Cole   Title: Authorized Signatory

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Brian S. Allen

  Name: Brian S. Allen   Title: Managing Director

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS By:  

/s/ Isaac E. Bennett

  Name: Isaac E. Bennett   Title: Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

CREDIT SUISSE AG CAYMAN ISLANDS BRANCH By:  

/s/ Karl Studer

  Name: Karl Studer   Title: Director By:  

/s/ Stephan Brechtbuehl

  Name: Stephan Brechtbuehl   Title: Assistant Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

UNITED FCS, PCA dba FCS COMMERCIAL FINANCE GROUP By:  

/s/ Jeff Torrison

  Name: Jeff Torrison   Title: Managing Director

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK By:  

/s/ Matthew H. Jeffords

  Name: Matthew H. Jeffords   Title: Assistant Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Jeffrey Dears

  Name: Jeffrey Dears   Title: Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Andrea S. Chen

  Name: Andrea S. Chen   Title: Director

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

NORTHERN TRUST COMPANY By:  

/s/ John Canty

  Name: John Canty   Title: Senior Vice President

 

(Signature Page – Term Loan Agreement)



--------------------------------------------------------------------------------

Schedule 2.01

Term Loan Commitments

 

JPMorgan Chase Bank, N.A.

   $ 80,000,000   

Citibank N.A.

   $ 80,000,000   

Fifth Third Bank

   $ 80,000,000   

Mizuho Corporate Bank, Ltd.

   $ 80,000,000   

Royal Bank of Canada

   $ 80,000,000   

The Bank of Nova Scotia

   $ 80,000,000   

Credit Suisse AG Cayman Islands Branch

   $ 50,000,000   

Farm Credit Bank of Texas

   $ 50,000,000   

Wells Fargo Bank, N.A.

   $ 50,000,000   

The Bank of New York Mellon

   $ 35,000,000   

AgFirst Farm Credit Bank

   $ 22,500,000   

Morgan Stanley Bank, N.A.

   $ 22,500,000   

Northern Trust Company

   $ 20,000,000   

United FCS, PCA dba FCS Commercial Finance Group

   $ 20,000,000      

 

 

 

TOTAL

   $ 750,000,000   



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

See attached description.



--------------------------------------------------------------------------------

Tobacco Litigation — General

Introduction

Various legal proceedings or claims, including litigation claiming that cancer
and other diseases, as well as addiction, have resulted from the use of, or
exposure to, RAI’s operating subsidiaries’ products, are pending or may be
instituted against RJR Tobacco, American Snuff Co. or their affiliates,
including RAI and RJR, or indemnitees, including B&W. These pending legal
proceedings include claims relating to cigarette products manufactured by RJR
Tobacco or certain of its affiliates and indemnitees, as well as claims relating
to smokeless tobacco products manufactured by American Snuff Co. A discussion of
the legal proceedings relating to cigarette products is set forth below under
the heading “— Litigation Affecting the Cigarette Industry.” All of the
references under that heading to tobacco-related litigation, smoking and health
litigation and other similar references are references to legal proceedings
relating to cigarette products and are not references to legal proceedings
involving smokeless tobacco products, and case numbers under that heading
include only cases involving cigarette products. The legal proceedings relating
to the smokeless tobacco products manufactured by American Snuff Co. are
discussed separately under the heading “— Smokeless Tobacco Litigation” below.

In connection with the B&W business combination, RJR Tobacco has agreed to
indemnify B&W and its affiliates, including its indirect parent, BAT, against
certain liabilities, costs and expenses incurred by B&W or its affiliates
arising out of the U.S. cigarette and tobacco business of B&W. As a result of
this indemnity, RJR Tobacco has assumed the defense of pending B&W-specific
tobacco-related litigation, has paid the judgments and costs related to certain
pre-business combination tobacco-related litigation of B&W, and has posted bonds
on behalf of B&W, where necessary, in connection with cases decided since the
B&W business combination. In addition, pursuant to this indemnity, RJR Tobacco
expensed less than $1 million during each of 2011, 2010 and 2009 for funds to be
reimbursed to BAT for costs and expenses incurred arising out of certain
tobacco-related litigation.

Certain Terms and Phrases

Certain terms and phrases used in this disclosure may require some explanation.
The term “judgment” or “final judgment” refers to the final decision of the
court resolving the dispute and determining the rights and obligations of the
parties. At the trial court level, for example, a final judgment generally is
entered by the court after a jury verdict and after post-verdict motions have
been decided. In most cases, the losing party can appeal a verdict only after a
final judgment has been entered by the trial court.

The term “damages” refers to the amount of money sought by a plaintiff in a
complaint, or awarded to a party by a jury or, in some cases, by a judge.
“Compensatory damages” are awarded to compensate the prevailing party for actual
losses suffered, if liability is proved. In cases in which there is a finding
that a defendant has acted willfully, maliciously or fraudulently, generally
based on a higher burden of proof than is required for a finding of liability
for compensatory damages, a plaintiff also may be awarded “punitive damages.”
Although damages may be awarded at the trial court stage, a losing party
generally may be protected from paying any damages until all appellate avenues
have been exhausted by posting a supersedeas bond. The amount of such a bond is
governed by the law of the relevant jurisdiction and generally is set at the
amount of damages plus some measure of statutory interest, modified at the
discretion of the appropriate court or subject to limits set by court or
statute.

The term “settlement” refers to certain types of cases in which cigarette
manufacturers, including RJR Tobacco and B&W, have agreed to resolve disputes
with certain plaintiffs without resolving the case through trial. The principal
terms of certain settlements entered into by RJR Tobacco and B&W are explained
below under “— Accounting for Tobacco-Related Litigation Contingencies.”

Theories of Recovery

The plaintiffs seek recovery on a variety of legal theories, including
negligence, strict liability in tort, design defect, special duty, voluntary
undertaking, breach of warranty, failure to warn, fraud, misrepresentation,
unfair trade practices, conspiracy, unjust enrichment, medical monitoring,
public nuisance and violations of state and federal antitrust laws. In certain
of these cases, the plaintiffs claim that cigarette smoking exacerbated injuries
caused by exposure to asbestos.



--------------------------------------------------------------------------------

The plaintiffs seek various forms of relief, including compensatory and punitive
damages, treble or multiple damages and statutory damages and penalties,
creation of medical monitoring and smoking cessation funds, disgorgement of
profits, and injunctive and other equitable relief. Although alleged damages
often are not determinable from a complaint, and the law governing the pleading
and calculation of damages varies from state to state and jurisdiction to
jurisdiction, compensatory and punitive damages have been specifically pleaded
in a number of cases, sometimes in amounts ranging into the hundreds of millions
and even billions of dollars.

Defenses

The defenses raised by RJR Tobacco, American Snuff Co. and their affiliates and
indemnitees include, where applicable and otherwise appropriate, preemption by
the Federal Cigarette Labeling and Advertising Act of some or all claims arising
after 1969, or by the Comprehensive Smokeless Tobacco Health Education Act for
claims arising after 1986, the lack of any defect in the product, assumption of
the risk, contributory or comparative fault, lack of proximate cause,
remoteness, lack of standing and statutes of limitations or repose. RAI and RJR
have asserted additional defenses, including jurisdictional defenses, in many of
the cases in which they are named.

Accounting for Tobacco-Related Litigation Contingencies

In accordance with GAAP, RAI and its subsidiaries, including RJR Tobacco,
American Snuff Co. and SFNTC, as applicable, record any loss concerning
litigation at such time as an unfavorable outcome becomes probable and the
amount can be reasonably estimated on an individual case-by-case basis. For the
reasons set forth below, RAI’s management continues to conclude that the loss of
any particular pending smoking and health tobacco litigation claim against RJR
Tobacco or its affiliates or indemnitees, or the loss of any particular claim
concerning the use of smokeless tobacco against American Snuff Co., when viewed
on an individual basis, is not probable, except for four Engle Progeny cases
described below.

RJR Tobacco and its affiliates believe that they have valid defenses to the
smoking and health tobacco litigation claims against them, as well as valid
bases for appeal of adverse verdicts against them. RAI, RJR Tobacco and their
affiliates and indemnitees have, through their counsel, filed pleadings and
memoranda in pending smoking and health tobacco litigation that set forth and
discuss a number of grounds and defenses that they and their counsel believe
have a valid basis in law and fact. With the exception of Engle Progeny cases,
described below, RJR Tobacco and its affiliates and indemnitees continue to win
the majority of smoking and health tobacco litigation claims that reach trial,
and a very high percentage of the tobacco-related litigation claims brought
against them continue to be dismissed at or before trial. Based on their
experience in the smoking and health tobacco litigation against them and the
strength of the defenses available to them in such litigation, RJR Tobacco and
its affiliates believe that their successful defense of smoking and health
tobacco litigation in the past will continue in the future.

An accrual of $64 million has been recorded in RAI’s consolidated balance sheet
as of December 31, 2011 for the four Engle Progeny cases, described below, that
have proceeded through the appellate process in the state of Florida. RJR
Tobacco is seeking further review of these four cases by the U.S. Supreme Court.
This amount includes $53 million for compensatory and punitive damages and $11
million for attorneys’ fees and statutory interest through December 31, 2011. No
other liabilities for pending smoking and health litigation have been recorded
as of December 31, 2011.

Generally, RJR Tobacco and its affiliates and indemnitees have not settled, and
currently RJR Tobacco and its affiliates do not intend to settle, any smoking
and health tobacco litigation claims. It is the policy of RJR Tobacco and its
affiliates to vigorously defend all tobacco-related litigation claims.

The only material settlements of smoking and health tobacco litigation claims
reached by RJR Tobacco and B&W involved:

 

  •  

the State Settlement Agreements and the funding by various tobacco companies of
a $5.2 billion trust fund contemplated by the MSA to benefit tobacco
growers; and

 

  •  

the original Broin flight attendant case discussed below under “— Litigation
Affecting the Cigarette Industry — Broin II Cases.”



--------------------------------------------------------------------------------

The circumstances surrounding the State Settlement Agreements and the funding of
a trust fund to benefit the tobacco growers are readily distinguishable from the
current categories of smoking and health cases involving RJR Tobacco or its
affiliates and indemnitees. The claims underlying the State Settlement
Agreements were brought on behalf of the states to recover funds paid for health
care and medical and other assistance to state citizens suffering from diseases
and conditions allegedly related to tobacco use. The State Settlement Agreements
settled all the health-care cost recovery actions brought by, or on behalf of,
the settling jurisdictions and contain releases of various additional present
and future claims. In accordance with the MSA, various tobacco companies agreed
to fund a $5.2 billion trust fund to be used to address the possible adverse
economic impact of the MSA on tobacco growers. A discussion of the State
Settlement Agreements, and a table depicting the related payment schedule, is
set forth below under “— Litigation Affecting the Cigarette Industry —
Health-Care Cost Recovery Cases — State Settlement Agreements.”

The states were a unique set of plaintiffs and are not involved in any of the
smoking and health cases remaining against RJR Tobacco or its affiliates and
indemnitees. Although RJR Tobacco and certain of its affiliates and indemnitees
continue to be defendants in health-care cost recovery cases similar in theory
to the state cases but involving other plaintiffs, such as Native American
tribes and foreign governments, the vast majority of such cases have been
dismissed on legal grounds. RJR Tobacco and its affiliates, including RAI,
believe that the same legal principles that have resulted in dismissal of
health-care cost recovery cases either at the trial court level or on appeal
should compel dismissal of the similar pending cases.

As with claims that were resolved by the State Settlement Agreements, the other
cases settled by RJR Tobacco can be distinguished from existing cases pending
against RJR Tobacco and its affiliates and indemnitees. The original Broin case,
discussed below under “— Litigation Affecting the Cigarette Industry — Broin II
Cases,” was settled in the middle of trial during negotiations concerning a
possible nation-wide settlement of claims similar to those underlying the State
Settlement Agreements.

RJR Tobacco’s Comprehensive Agreement with the Canadian federal, provincial and
territorial governments resolved all civil claims related to the movement of
contraband tobacco products in Canada during the period 1985 through 1999 that
the Canadian governments could assert against RJR Tobacco and its affiliates.
These claims were separate from any smoking and health tobacco litigation. A
discussion of the Canadian matters and the related settlement are set forth in
note 6.

Likewise, RJR Tobacco and B&W separately settled the antitrust case DeLoach v.
Philip Morris Cos., Inc., which was brought by a unique class of plaintiffs: a
class of all tobacco growers and tobacco allotment holders. The plaintiffs
asserted that the defendants conspired to fix the price of tobacco leaf and to
destroy the federal government’s tobacco quota and price support program.
Despite legal defenses they believed to be valid, RJR Tobacco and B&W separately
settled this case to avoid a long and contentious trial with the tobacco
growers. The DeLoach case and the antitrust case currently pending against RJR
Tobacco and B&W involve different types of plaintiffs and different theories of
recovery under the antitrust laws than the smoking and health cases pending
against RJR Tobacco and its affiliates and indemnitees.

Finally, as discussed under “— Litigation Affecting the Cigarette Industry —
State Settlement Agreements — Enforcement and Validity; Adjustments,” RJR
Tobacco and B&W each has settled certain cases brought by states concerning the
enforcement of State Settlement Agreements. Despite legal defenses believed to
be valid, these cases were settled to avoid further contentious litigation with
the states involved. These enforcement actions involve alleged breaches of State
Settlement Agreements based on specific actions taken by particular defendants.
Accordingly, any future enforcement actions involving State Settlement
Agreements will be reviewed by RJR Tobacco on the merits and should not be
affected by the settlement of prior enforcement cases.

American Snuff Co. also believes that it has valid defenses to the smokeless
tobacco litigation against it. American Snuff Co. asserted and will continue to
assert some or all of these defenses in each case at the time and in the manner
deemed appropriate by American Snuff Co. and its counsel. No verdict or judgment
has been returned or entered against American Snuff Co. on any claim for
personal injuries allegedly resulting from the use of smokeless tobacco.
American Snuff Co. intends to defend vigorously all smokeless tobacco litigation
claims asserted against it. No liability for pending smokeless tobacco
litigation was recorded in RAI’s consolidated balance sheet as of December 31,
2011.



--------------------------------------------------------------------------------

Cautionary Statement

Even though RAI’s management continues to conclude that the loss of any
particular pending smoking and health tobacco litigation claim (except for the
four Engle Progeny cases described below) against RJR Tobacco or its affiliates
or indemnitees, or the loss of any particular case concerning the use of
smokeless tobacco against American Snuff Co., when viewed on an individual
case-by-case basis, is not probable, the possibility of material losses related
to such litigation is more than remote. Litigation is subject to many
uncertainties, and generally, it is not possible to predict the outcome of any
particular litigation pending against RJR Tobacco, American Snuff Co. or their
affiliates or indemnitees, or to reasonably estimate the amount or range of any
possible loss.

Although RJR Tobacco believes that it has valid bases for appeals of adverse
verdicts in its pending cases, and RJR Tobacco and RAI believe they have valid
defenses to all actions, and intend to defend all actions vigorously, it is
possible that there could be further adverse developments in pending cases, and
that additional cases could be decided unfavorably against RAI, RJR Tobacco or
their affiliates or indemnitees. Determinations of liability or adverse rulings
in such cases or in similar cases involving other cigarette manufacturers as
defendants, even if such judgments are not final, could have a material adverse
effect on the litigation against RJR Tobacco or its affiliates or indemnitees
and could encourage the commencement of additional tobacco-related litigation.
In addition, a number of political, legislative, regulatory and other
developments relating to the tobacco industry and cigarette smoking have
received wide media attention. These developments may negatively affect the
outcomes of tobacco-related legal actions and encourage the commencement of
additional similar litigation.

Although it is impossible to predict the outcome of such events on pending
litigation and the rate new lawsuits are filed against RJR Tobacco or its
affiliates or indemnitees, a significant increase in litigation or in adverse
outcomes for tobacco defendants, or difficulties in obtaining the bonding
required to stay execution of judgments on appeal, could have a material adverse
effect on any or all of these entities. Moreover, notwithstanding the quality of
defenses available to RJR Tobacco and its affiliates and indemnitees in
litigation matters, it is possible that RAI’s results of operations, cash flows
or financial position could be materially adversely affected by the ultimate
outcome of certain pending litigation matters against RJR Tobacco or its
affiliates or indemnitees.

Similarly, smokeless tobacco litigation is subject to many uncertainties.
Notwithstanding the quality of defenses available to American Snuff Co., it is
possible that RAI’s results of operations, cash flows or financial position
could be materially adversely affected by the ultimate outcome of certain
pending litigation matters against American Snuff Co.

Litigation Affecting the Cigarette Industry

Overview

Introduction. In connection with the B&W business combination, RJR Tobacco
agreed to indemnify B&W and its affiliates against, among other things, certain
litigation liabilities, costs and expenses incurred by B&W or its affiliates
arising out of the U.S. cigarette and tobacco business of B&W. Accordingly, the
cases discussed below include cases brought solely against RJR Tobacco and its
affiliates, including RAI and RJR; cases brought against both RJR Tobacco, its
affiliates and B&W; and cases brought solely against B&W and assumed by RJR
Tobacco in the B&W business combination.

During the fourth quarter of 2011, 19 tobacco-related cases, including nine
Engle Progeny cases, were served against RJR Tobacco or its affiliates or
indemnitees. On December 31, 2011, there were 170 cases pending against RJR
Tobacco or its affiliates or indemnitees: 159 in the United States; 10 in Canada
and one in Israel, as compared with 198 total cases on December 31, 2010. The
U.S. case number does not include the 577 individual smoker cases pending in
West Virginia state court as a consolidated action, 6,561 Engle Progeny cases
(as hereinafter defined), involving approximately 7,852 individual plaintiffs,
and 2,586 Broin II cases (as hereinafter defined), pending in the United States
against RJR Tobacco or its affiliates or indemnitees. Of the U.S. cases pending
on December 31, 2011, 18 are pending in federal court, 140 in state court,
primarily in the following states: Florida (29 cases); Missouri (19 cases); New
York (17 cases); Maryland (13 cases); Louisiana (12 cases); and California (11
cases).



--------------------------------------------------------------------------------

The following table lists the categories of the U.S. tobacco-related cases
pending against RJR Tobacco or its affiliates or indemnitees as of December 31,
2011, compared with the number of cases pending against RJR Tobacco, its
affiliates or indemnitees as of September 30, 2011, as reported in RAI’s
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011,
filed with the SEC on October 28, 2011, and a cross-reference to the discussion
of each case type.

 

Case Type

   RJR Tobacco’s
Case Numbers as
of December 31, 2011    Change in
Number of
Cases Since
September 30, 2011
Increase/(Decrease)    Page
Reference

Individual Smoking and Health

   97    4    91

West Virginia IPIC (Number of Plaintiffs)*

   1(577)    (-11)    92

Engle Progeny (Number of Plaintiffs)**

   6,561 (7,852)    -32 (-47)    92

Broin II

   2,586    No Change    100

Class-Action

   13    -2    101

Health-Care Cost Recovery

   3    No Change    105

State Settlement Agreements-Enforcement and Validity; Adjustments

   32    -1    111

Antitrust

   1    No Change    115

Other Litigation and Developments

   12    -3    115

 

* Includes as one case the 577 cases pending as a consolidated action In Re:
Tobacco Litigation Individual Personal Injury Cases, sometimes referred to as
West Virginia IPIC cases, described below. The West Virginia IPIC cases have
been separated from the Individual Smoking and Health cases for reporting
purposes.

** The Engle Progeny cases have been separated from the Individual Smoking and
Health cases for reporting purposes. The number of cases may decrease as the
result of many of the multiple plaintiff federal court cases either being
dismissed or consolidated.

The following cases against RJR Tobacco and B&W have attracted significant
attention: the Florida state court class-action case, Engle v. R. J. Reynolds
Tobacco Co. and the related Engle Progeny cases, the Louisiana state court
class-action case, Scott v. American Tobacco Co., and the case brought by the
U.S. Department of Justice under the federal Racketeer Influenced and Corrupt
Organizations Act, referred to as RICO.

In 2000, a jury in Engle rendered a punitive damages verdict in favor of the
“Florida class” of approximately $145 billion against all defendants. In
July 2006, the Florida Supreme Court, among other things, affirmed an appellate
court’s reversal of the punitive damages award, decertified the class going
forward, preserved several class-wide findings from the trial, including that
nicotine is addictive and cigarettes are defectively designed, and authorized
class members to avail themselves of these findings in individual lawsuits under
certain conditions. After subsequent motions were resolved, the Florida Supreme
Court issued its mandate on January 11, 2007, thus beginning a one-year period
in which former class members were permitted to file individual lawsuits. In
October 2007, the U.S. Supreme Court denied the defendants’ petition for writ of
certiorari.

Individual Engle Progeny cases are pending in both federal and state court in
Florida. As of December 31, 2011, 3,246 cases were pending in federal court, and
3,315 cases were pending in state court. These cases include approximately 7,852
plaintiffs. The number of cases will likely change due to individual plaintiffs
being severed from multi-plaintiff cases and multi-plaintiff federal cases being
dismissed or consolidated. In addition, as of December 31, 2011, RJR Tobacco was
aware of 46 additional cases that had been filed but not served (with 319
plaintiffs). Fifty-seven trials have occurred in Florida state court since 2009,
and numerous state court trials are scheduled for 2012.

As Engle Progeny litigation has progressed, the federal and state court systems
have adopted different rules to govern those cases, and both have courts issuing
conflicting opinions. For example, in Bernice Brown v. R. J. Reynolds Tobacco
Co., the U.S. Court of Appeals for the Eleventh Circuit, referred to as the
Eleventh Circuit, held that the preserved Engle findings establish only those
issues “actually adjudicated” in the Engle class trial. In other words, based on
the decision in Bernice Brown, the Engle findings would not prevent RJR Tobacco
and other defendants from raising issues and defenses that were not, or may not
have been, resolved against them in Engle.



--------------------------------------------------------------------------------

The court further held that an Engle Progeny plaintiff bears the burden of
showing, to a “reasonable degree of certainty,” that any issue the plaintiff
seeks to treat as established in his favor was, in fact, actually raised and
resolved in Engle. The court held that these standards were required by Florida
preclusion law, and it reserved judgment on the question of whether the same
standards were also required by the Due Process Clause of the U.S. Constitution.
Prior to the Eleventh Circuit decision in Bernice Brown, three federal district
court judges (including the judge in Bernice Brown) concluded that any broader
use of the preserved Engle findings would violate both Florida preclusion law
and federal due process.

The state courts in Florida, however, have taken two entirely different
approaches since Bernice Brown. In Martin v. R. J. Reynolds Tobacco Co., the
First District Court of Appeal, referred to as the First DCA, held that the
Engle findings establish not only facts that were “actually adjudicated” in
favor of the class in Engle, but also all facts that could have been decided in
favor of the class. The court in Martin thus held that, “no matter the wording
of the findings” in Engle, individual Engle Progeny plaintiffs need not
“demonstrate the relevance of the findings to their lawsuits” in order to
prevent litigation on otherwise contested issues of misconduct. The court in
Martin expressly disagreed with the Eleventh Circuit decision in Bernice Brown
on this point.

In Jimmie Lee Brown v. R. J. Reynolds Tobacco Co., the Fourth District Court of
Appeal, referred to as the Fourth DCA, expressly disagreed with both Bernice
Brown and Martin on the proper use of the Engle findings. Like Martin, but
unlike Bernice Brown, the court in Jimmie Lee Brown held that the Engle findings
establish certain issues of misconduct in every Engle Progeny case. Unlike
Martin, however, the court in Jimmie Lee Brown held that class membership was
not sufficient to establish claims for strict liability and negligence. The
court held that, in addition to proving that addiction caused an injury to the
smoker, the plaintiff also was required to prove that a product defect or
negligence caused that injury. RJR Tobacco has sought further review of Jimmie
Lee Brown in the Florida Supreme Court.

Finally, and most recently, in Waggoner v. R. J. Reynolds Tobacco Co., a
district judge of the U.S. District Court for the Middle District of Florida
adopted the preclusion standards set forth in Jimmie Lee Brown for Engle Progeny
cases pending in federal court. The judge in Waggoner concluded that Martin and
Jimmie Lee Brown effectively overruled Bernice Brown on questions of Florida
law. The judge further held that the rule adopted in Martin and Jimmie Lee
Brown, giving preclusive effect to any facts that the Engle jury could have
decided against the defendants, does not violate due process. The Waggoner
decision thus conflicts with the decisions of the other federal district judges
who previously addressed the due process question. RJR Tobacco has sought
interlocutory review of Waggoner in the Eleventh Circuit.

The Florida Supreme Court, the First DCA, and the Fourth DCA thus far have
failed to address the due process argument. The First DCA in Martin did not
mention due process, despite it being one of RJR Tobacco’s central contentions
on appeal. Moreover, in five subsequent individual Engle Progeny appeals, the
First DCA refused to issue any opinion; instead, it affirmed the plaintiffs’
verdicts by per curiam orders citing Martin with no explanation. The First DCA
and the Fourth DCA have both refused to certify the question of the proper use
of the Engle findings as one of exceptional importance warranting review by the
Florida Supreme Court, even though that question affects every Engle Progeny
case and notwithstanding the explicit disagreement between the state and federal
courts on this issue. Moreover, on July 19, 2011, the Florida Supreme Court
refused to exercise its discretionary jurisdiction to review Martin and issued
summary denial of petitions in Campbell, Gray and Hall, which are discussed
specifically below in “— Engle and Engle Progeny Cases.”

The Fourth DCA in Jimmie Lee Brown recognized RJR Tobacco’s due process argument
as an important issue, but held that until the Florida Supreme Court addresses
the issue, it is bound to follow the Florida Supreme Court’s opinion in Engle.
To date, no other Florida District Court of Appeal has addressed the issues on
which the Bernice Brown, Martin and Jimmie Lee Brown courts were divided, but
RJR Tobacco has pending appeals presenting these issues in the Second, Third and
Fifth Florida District Courts of Appeal. RJR Tobacco is seeking review of its
due process claims in the U.S. Supreme Court, sometimes referred to as the USSC,
in Martin, as well as in Campbell, Gray and Hall.



--------------------------------------------------------------------------------

In 2011, based on its evaluation of the Martin, Campbell, Gray and Hall cases,
RJR Tobacco reflected an accrual for loss of $64 million on these cases ($53
million for compensatory and punitive damages and $11 million for attorneys’
fees and statutory interest through December 31, 2011). The following chart
reflects the details related to these verdicts:

 

Plaintiff Case Name

   RJR Tobacco
Allocation of
Fault     Compensatory
Damages (as
adjusted)*      Punitive
Damages     

Appeal Status

Martin

     66 %    $ 3,300,000       $ 25,000,000       USSC petition filed

Campbell

     39 %      3,040,000         —         USSC petition filed

Gray

     60 %      4,200,000         2,000,000       USSC petition filed

Hall

     65 %      3,250,000         12,500,000       USSC petition filed     

 

 

    

 

 

    

Totals

     $ 13,790,000       $ 39,500,000           

 

 

    

 

 

    

 

* Compensatory damages are adjusted to reflect the reduction required by the
allocation of fault. Punitive damages are not adjusted and reflect the amount of
the final judgment(s) signed by the trial court judge(s). The amounts listed
above do not include attorneys’ fees or statutory interest that may apply to the
judgments should they ever have to be paid.

The following chart reflects the verdicts in the individual Engle Progeny cases
that have been tried and remain pending as of December 31, 2011, in which a
verdict has been returned in favor of the plaintiffs and against RJR Tobacco or
B&W, or both, for which RJR Tobacco has reflected no liability as of
December 31, 2011. It does not include the mistrials or verdicts returned in
favor of RJR Tobacco or B&W, or both.

 

Plaintiff Case Name

   RJR Tobacco
Allocation of
Fault     Compensatory
Damages (as
adjusted)*      Punitive
Damages     

Appeal Status

Sherman

     50 %    $ 775,000       $ —         Pending - Fourth DCA

Brown

     50 %      600,000         —         Notice to invoke discretionary
jurisdiction of Florida Supreme Court pending

Douglas

     5 %      250,000         —         Pending - Second DCA

Cohen

     33.3 %      3,300,000         10,000,000       Pending - Fourth DCA

Clay

     60 %      2,100,000         17,000,000       Affirmed by First DCA per
curiam; seeking further review

Townsend

     51 %      5,500,000         40,800,000       Pending - First DCA

Putney

     30 %      4,500,000         2,500,000       Pending - Fourth DCA

Grossman

     25 %      484,000         —         Pending - Fourth DCA

Buonomo

     77.5 %      4,060,000         15,700,000       Pending - Fourth DCA

Alexander

     51 %      1,275,000         2,500,000       Affirmed by First DCA per
curiam; seeking further review

Piendle

     27.5 %      1,100,000         180,000       Pending - Fourth DCA

Koballa

     30 %      300,000         —         Pending - Fifth DCA***

Webb

     90 %      7,200,000         72,000,000       Pending - First DCA

Kirkland

     10 %      10,000         250,000       Pending - Second DCA

Huish

     25 %      188,000         1,500,000       Pending - First DCA

Mack

     51 %      510,000         —         Pending - First DCA

Andy Allen

     45 %      2,700,000         8,100,000       Pending - First DCA

Jewett

     20 %      219,000         —         Pending - First DCA

Reese

     30 %      1,100,000         —         Pending - Third DCA

Soffer

     40 %      2,000,000         —         Pending - First DCA

Ciccone

     30 %      1,000,000         50,000       Pending - Fourth DCA

Weingart

     3 %      4,500         —         Pending - Fourth DCA

Bowman

     30 %      450,000         —         Pending - First DCA

Sury

     20 %      200,000         —         Post-trial motions pending**

Hallgren

     25 %      500,000         750,000       Post-trial motions pending**

Ward

     30 %      300,000         1,700,000       Post-trial motion pending**     

 

 

    

 

 

    

Totals

     $ 40,625,500       $ 173,030,000           

 

 

    

 

 

    



--------------------------------------------------------------------------------

 

* Compensatory damages are adjusted to reflect the reduction required by the
allocation of fault. Punitive damages are not adjusted and reflect the amount of
the final judgment(s) signed by the trial court judge(s). The amounts listed
above do not include attorneys’ fees or statutory interest that may apply to the
judgments should they ever have to be paid.

** Should the pending post-trial motions be denied, RJR Tobacco will file a
notice of appeal with the DCA in which the cases are pending.

*** The court in Koballa found RJR Tobacco not liable for the plaintiff’s
injuries, but awarded damages. For a detailed description of the case, see “—
Engle and Engle Progeny Cases” below.

As of December 31, 2011, jury verdicts in favor of the Engle Progeny plaintiffs
had been entered against RJR Tobacco in the total amount of $54,415,500 in
compensatory damages (as adjusted) and $212,530,000 in punitive damages, for a
total of $266,945,500. All of these verdicts are at various stages in the
appellate process, including Martin, Campbell, Gray and Hall, which RJR Tobacco
is seeking review by the USSC. Except for those four cases, no liability for
pending smoking and health litigation related to Engle Progeny cases was
recorded in RAI’s consolidated balance sheet as of December 31, 2011. RJR
Tobacco continues to believe that it has valid defenses in these cases,
including the state preclusion law and federal due process issues that impact
all Engle Progeny cases. RJR Tobacco has petitioned the USSC to review its due
process claims in the Martin, Campbell, Gray and Hall cases and will do so in
other cases as necessary and appropriate. Should RJR Tobacco not prevail in any
particular individual Engle Progeny case or determine that in any individual
Engle Progeny case an unfavorable outcome has become probable and the amount can
be reasonably estimated, a loss would be recognized, which could have a material
adverse effect on earnings and cash flows of RAI in a particular fiscal quarter
or fiscal year.

This recognition of Engle Progeny cases as of December 31, 2011, is consistent
with RAI’s and RJR Tobacco’s historic recognition related to such smoking and
health litigation claims. It is the policy of RJR Tobacco and its affiliates to
vigorously defend all such claims, including Engle Progeny cases. It is also the
policy of RJR Tobacco to record any loss concerning litigation at such time as
an unfavorable outcome becomes probable and the amount can be reasonably
estimated on an individual case-by-case basis. Accordingly, although RJR Tobacco
has petitioned the USSC for review in the Martin, Campbell, Gray and Hall cases,
RJR Tobacco recognized a liability for each of these cases as of December 31,
2011.

In 2004, a jury in Scott returned a verdict in favor of the “Louisiana class”
for $591 million to establish a state-wide smoking cessation program. In 2007,
the Louisiana Court of Appeal upheld class certification, significantly reduced
the scope of recovery, and remanded the case for further proceedings. The
Louisiana and U.S. Supreme Courts denied the defendants’ applications for writ
of certiorari. In July 2008, the trial court entered an amended judgment in
favor of the class for approximately $263 million plus interest from June 30,
2004. In April 2010, the Louisiana Fourth Circuit Court of Appeal amended the
final judgment, and as amended, affirmed the judgment. Pursuant to the judgment,
the defendants were required to deposit with the court $242 million with
judicial interest from July 21, 2008, until paid. In September 2010, the
defendants’ application for writ of certiorari with the Louisiana Supreme Court
and emergency motion to stay execution of judgment in the Supreme Court of
Louisiana were denied. The U.S. Supreme Court also granted the application to
stay the judgment pending applicants’ timely filing, and the Court’s
disposition, of a petition for writ of certiorari. The defendants’ petition for
writ of certiorari in the U.S. Supreme Court was denied on June 27, 2011. RJR
Tobacco accrued $139 million, the portion of the judgment allocated to RJR
Tobacco and B&W, in the second quarter of 2011. RJR Tobacco paid the judgment in
August 2011. In December 2011, the plaintiffs filed a motion for assessment of
attorneys’ fees and costs for the prosecution of the case.

In the U.S. Department of Justice case, brought in 1999 in the U.S. District
Court for the District of Columbia, the government sought, among other forms of
relief, the disgorgement of profits pursuant to the civil provisions of RICO.
The U.S. Court of Appeals for the District of Columbia ruled in 2005 that
disgorgement is not an available remedy in the case. The bench trial ended in
June 2005, and the court, in August 2006, issued its ruling, among other things,
finding certain defendants, including RJR Tobacco and B&W, liable for the RICO
claims, imposing no direct financial penalties on the defendants, but ordering
the defendants to make certain “corrective communications” in a variety of media
and enjoining the defendants from using certain brand descriptors. Both sides
appealed to the U.S. Court of Appeals for the District of Columbia. In May 2009,
the U.S. Court of Appeals largely affirmed the findings against the tobacco
company defendants and remanded to the trial court for further proceedings. The
U.S. Supreme Court denied the parties’ petitions for writ of certiorari in June
2010. Post-remand proceedings are underway.



--------------------------------------------------------------------------------

For a detailed description of these cases, see “— Engle and Engle Progeny
Cases,” “— Class-Action Suits — Medical Monitoring and Smoking Cessation Case”
and “— Health-Care Cost Recovery Cases — Department of Justice Case” below.

In November 1998, the major U.S. cigarette manufacturers, including RJR Tobacco
and B&W, entered into the MSA with 46 U.S. states, Washington, D.C. and certain
U.S. territories and possessions. These cigarette manufacturers previously
settled four other cases, brought on behalf of Mississippi, Florida, Texas and
Minnesota, by separate agreements with each state. These State Settlement
Agreements:

 

  •  

settled all health-care cost recovery actions brought by, or on behalf of, the
settling jurisdictions;

 

  •  

released the major U.S. cigarette manufacturers from various additional present
and potential future claims;

 

  •  

imposed future payment obligations in perpetuity on RJR Tobacco, B&W and other
major U.S. cigarette manufacturers; and

 

  •  

placed significant restrictions on their ability to market and sell cigarettes
and smokeless tobacco products.

Payments under the State Settlement Agreements are subject to various
adjustments for, among other things, the volume of cigarettes sold, relevant
market share and inflation. See “— Health-Care Cost Recovery Cases — State
Settlement Agreements” below for a detailed discussion of the State Settlement
Agreements, including RAI’s operating subsidiaries’ monetary obligations under
these agreements. RJR Tobacco records the allocation of settlement charges as
products are shipped.

Scheduled Trials. Trial schedules are subject to change, and many cases are
dismissed before trial. It is likely, however, that RJR Tobacco and other
cigarette manufacturers will continue to face an increased number of
tobacco-related trials when compared to recent years. There are seven cases,
exclusive of Engle Progeny cases, scheduled for trial as of December 31, 2011
through December 31, 2012, for RJR Tobacco or its affiliates and indemnitees:
three other non-smoking and health cases, two individual smoking and health
cases, one antitrust case and one class action. There are 62 Engle Progeny cases
against RJR Tobacco and/or B&W set for trial through December 31, 2012, but it
is not known how many of these cases will actually be tried.

Trial Results. From January 1, 2009 through December 31, 2011, 64 smoking and
health and health-care cost recovery cases in which RJR Tobacco or B&W were
defendants were tried, including 9 trials for cases where mistrials were
declared in the original proceedings. Verdicts in favor of RJR Tobacco, B&W and,
in some cases, RJR Tobacco, B&W and other defendants, were returned in 35 cases,
including 17 mistrials, tried in Florida (30), Missouri (2) and West Virginia
(3). Verdicts in favor of the plaintiffs were returned in 27 cases tried in
Florida and one in Connecticut. One case in Florida was dismissed during trial.

In the fourth quarter of 2011, four Engle Progeny cases in which RJR Tobacco was
a defendant were tried:

 

  •  

In Junious v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor
of the defendants on October 20, 2011.

 

  •  

In Szymanski v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor
of the defendants on October 20, 2011.

 

  •  

In Sury v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor of
the plaintiff, found the decedent, William Sury, 60% at fault, RJR Tobacco 20%
at fault, and the other defendant 20% at fault, and awarded $1 million in
compensatory damages and no punitive damages.

 

  •  

In Cox v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor of
RJR Tobacco on December 16, 2011.



--------------------------------------------------------------------------------

For a detailed description of the above-described cases, see “— Engle and Engle
Progeny Cases” below.

In addition, since the end of the fourth quarter of 2011, jurors returned
verdicts in the following Engle Progeny cases:

 

  •  

In Hallgren v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor
of the plaintiff, found the decedent, Claire Hallgren, 50% at fault, RJR Tobacco
to be 25% at fault, and the other defendant 25% at fault, and awarded $2 million
in compensatory damages and $750,000 in punitive damages against each defendant.

 

  •  

In Ward v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor of
the plaintiff, found the decedent, Mattie Ward, 50% at fault, RJR Tobacco to be
30% at fault, and the remaining defendants collectively to be 20% at fault, and
awarded $1 million in compensatory damages and $1.7 million in punitive damages
against RJR Tobacco only.

 

  •  

In Larkin v. R. J. Reynolds Tobacco Co., the court declared a mistrial after the
jury informed the court that they were unable to reach a verdict.

For a detailed description of the above-described cases, see “— Engle and Engle
Progeny Cases” below.

In the fourth quarter of 2011, no non-Engle Progeny individual smoking and
health cases in which RJR Tobacco was a defendant were tried.

The following chart reflects the verdicts in the smoking and health cases or
health-care cost recovery cases that have been tried and remain pending as of
December 31, 2011, in which verdicts have been returned in favor of the
plaintiffs and against RJR Tobacco or B&W, or both.

 

Date of Verdict

  

Case Name/Type

  

Jurisdiction

  

Verdict

  

Cross-Reference to

Post-Trial Status

December 18, 2003    Frankson v. Brown & Williamson Tobacco Corp. [Individual]
   Supreme Court, Kings County (Brooklyn, NY)    $350,000 in compensatory
damages; 50% fault assigned to B&W; $20 million in punitive damages, of which $6
million was assigned to B&W, and $2 million to a predecessor company.    See
“— Individual Smoking and Health Cases” below. February 2, 2005    Smith v.
Brown & Williamson Tobacco Corp. [Individual]    Circuit Court, Jackson County
(Independence, MO)    $2 million in compensatory damages; 25% of fault assigned
to B&W, which reduced the award to $500,000; $20 million in punitive damages. In
August 2009, a new trial on punitive damages was conducted and the jury awarded
$1.5 million.    See “— Individual Smoking and Health Cases” below.



--------------------------------------------------------------------------------

August 17, 2006    United States v. Philip Morris USA, Inc. [Governmental
Health-Care Cost Recovery]    U.S. District Court, District of Columbia
(Washington, DC)    RJR Tobacco and B&W were found liable for civil RICO claims;
were enjoined from using certain brand descriptors and from making certain
misrepresentations; and were ordered to make corrective communications on five
subjects, including smoking and health and addiction, to reimburse the U.S.
Department of Justice appropriate costs associated with the lawsuit, and to
maintain document web sites.   

See “— Health-Care Cost Recovery

Cases – Department of Justice

Case” below.

May 5, 2009

   Sherman v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court,
Broward County, (Ft. Lauderdale, FL)    $1.55 million in compensatory damages;
50% of fault assigned to RJR Tobacco, which reduced the award to $775,000. No
punitive damages awarded.   

See “— Engle and Engle

Progeny Cases”

below.

May 22, 2009

   Brown v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Broward
County, (Ft. Lauderdale, FL)    $1.2 million in compensatory damages; 50% of
fault assigned to RJR Tobacco, which reduced the award to $600,000. No punitive
damages awarded.   

See “— Engle and Engle

Progeny Cases”

below.

May 29, 2009

   Martin v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court,
Escambia County, (Pensacola, FL)    $5 million in compensatory damages; 66% of
fault assigned to RJR Tobacco, which reduced the award to $3.3 million; $25
million in punitive damages.   

See “— Engle and Engle

Progeny Cases”

below.

August 19, 2009

   Campbell v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court,
Escambia County, (Pensacola, FL)   

$7.8 million in compensatory damages;

39% of fault assigned to RJR Tobacco, which reduced the award to $3.04 million.
No punitive damages awarded.

  

See “— Engle and Engle

Progeny Cases”

below.

February 8, 2010

   Gray v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Escambia
County, (Pensacola, FL)    $7 million in compensatory damages; 60% of fault
assigned to RJR Tobacco, which reduced the award to $4.2 million; $2 million in
punitive damages.   

See “— Engle and Engle Progeny Cases”

below.



--------------------------------------------------------------------------------

March 10, 2010    Douglas v. Philip Morris USA, Inc. [Engle Progeny]   

Circuit Court,

Hillsborough County,

(Tampa, FL)

   $5 million in compensatory damages; 5% of fault assigned to RJR Tobacco,
which reduced the award to $250,000. No punitive damages awarded.    See “—
Engle and Engle Progeny Cases” below. March 11, 2010    Hall v. R. J. Reynolds
Tobacco Co. [Engle Progeny]    Circuit Court, Alachua County, (Gainesville, FL)
   $5 million in compensatory damages; 65% of fault assigned to RJR Tobacco,
which reduced the award to $3.25 million; $12.5 million in punitive damages.   
See “— Engle and Engle Progeny Cases” below. March 10, 2010    Cohen v. R. J.
Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Broward County, (Ft.
Lauderdale, FL)    $10 million in compensatory damages; 33.3% of fault assigned
to RJR Tobacco, which reduced the award to $3.3 million; $20 million in punitive
damages, of which $10 million was assigned to RJR Tobacco.    See “— Engle and
Engle Progeny Cases” below. April 13, 2010    Clay v. R. J. Reynolds Tobacco Co.
[Engle Progeny]    Circuit Court, Escambia County, (Pensacola, FL)    $3.5
million in compensatory damages; 60% of fault assigned to RJR Tobacco, which
reduced the award to $2.1 million; $18 million in punitive damages, of which $17
million was assigned to RJR Tobacco.    See “— Engle and Engle Progeny Cases”
below. April 21, 2010    Townsend v. R. J. Reynolds Tobacco Co. [Engle Progeny]
   Circuit Court, Alachua County, (Gainesville, FL)    $10.8 million in
compensatory damages and $80 million punitive damages; 51% of fault assigned to
RJR Tobacco, which reduced the award to $5.5 million in compensatory damages;
$40.8 million in punitive damages.    See “— Engle and Engle Progeny Cases”
below. April 26, 2010    Putney v. R. J. Reynolds Tobacco Co. [Engle Progeny]   
Circuit Court, Broward County, (Ft. Lauderdale, FL)    $15.1 million in
compensatory damages; 30% of fault assigned to RJR Tobacco, which reduced the
award to $4.5 million; $5 million in punitive damages, of which $2.5 million was
assigned to RJR Tobacco.    See “— Engle and Engle Progeny Cases” below.



--------------------------------------------------------------------------------

April 29, 2010    Grossman v. R. J. Reynolds Tobacco Co. [Engle Progeny]   
Circuit Court, Broward County, (Ft. Lauderdale, FL)    $1.9 million in
compensatory damages; 25% of fault assigned to RJR Tobacco, which reduced the
award to $484,000. No punitive damages awarded.    See “— Engle and Engle
Progeny Cases” below. May 20, 2010    Buonomo v. R. J. Reynolds Tobacco Co.
[Engle Progeny]    Circuit Court, Broward County, (Ft. Lauderdale, FL)    $5.2
million in compensatory damages; 77.5% of fault assigned to RJR Tobacco, which
reduced the award to $4.06 million; $25 million in punitive damages.    See “—
Engle and Engle Progeny Cases” below. May 26, 2010    Izzarelli v. R. J.
Reynolds Tobacco Co. [Individual S&H]    U.S. District Court, District of
Connecticut, (Bridgeport, CT)    $13.9 million in compensatory damages; 58% of
fault assigned to RJR Tobacco, which reduced the award to $8.08 million against
RJR Tobacco; $3.97 million in punitive damages.    See “— Individual Smoking and
Health Cases” below. June 18, 2010    Alexander v. R. J. Reynolds Tobacco Co.
[Engle Progeny]    Circuit Court, Alachua County, (Gainesville, FL)    $2.5
million in compensatory damages; 51% of fault assigned to RJR Tobacco, which
reduced the award to $1.275 million; $2.5 million in punitive damages.    See “—
Engle and Engle Progeny Cases” below. August 5, 2010    Piendle v. R. J.
Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Palm Beach County, (West
Palm Beach, FL)    $4 million in compensatory damages; 27.5% of fault assigned
to RJR Tobacco, which reduced the award to $1.1 million; $180,000 in punitive
damages.    See “— Engle and Engle Progeny Cases” below. November 15, 2010   
Webb v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Levy
County, (Bronson, FL)    $8 million in compensatory damages; 90% of fault
assigned to RJR Tobacco, which reduced the award to $7.2 million; $72 million in
punitive damages.    See “— Engle and Engle Progeny Cases” below.



--------------------------------------------------------------------------------

February 10, 2011    Kirkland v. R. J. Reynolds Tobacco Co. [Engle Progeny]   
Circuit Court, Hillsborough County, (Tampa, FL)    $100,000 in compensatory
damages; 10% of fault assigned to RJR Tobacco, which reduced the award to
$10,000; $250,000 in punitive damages.    See “— Engle and Engle Progeny Cases”
below. February 22, 2011    Huish v. R. J. Reynolds Tobacco Co. [Engle Progeny]
   Circuit Court, Alachua County, (Gainesville, FL)    $750,000 in compensatory
damages; 25% of fault assigned to RJR Tobacco, which reduced the award to
$187,500; $1.5 million in punitive damages.    See “— Engle and Engle Progeny
Cases” below. March 18, 2011    Mack v. R. J. Reynolds Tobacco Co. [Engle
Progeny]    Circuit Court, Alachua County, (Gainesville, FL)    $1 million in
compensatory damages; 51% of fault assigned to RJR Tobacco, which reduced the
award to $510,000. No punitive damages awarded.    See “— Engle and Engle
Progeny Cases” below. April 26, 2011    Andy Allen v. R. J. Reynolds Tobacco Co.
[Engle Progeny]    Circuit Court, Duval County, (Jacksonville, FL)    $6 million
in compensatory damages; 45% of fault assigned to RJR Tobacco, which reduced the
award to $2.7 million; $17 million in punitive damages against each defendant
awarded.    See “— Engle and Engle Progeny Cases” below. May 20, 2011    Jewett
v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Duval County,
(Jacksonville, FL)    $1.1 million in compensatory damages; 20% of fault
assigned to RJR Tobacco, which reduced the award to $218,600. No punitive
damages awarded.    See “— Engle and Engle Progeny Cases” below. May 20, 2011   
Reese v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court, Miami-Dade
County, (Miami, FL)    $3.6 million in compensatory damages; 30% of fault
assigned to RJR Tobacco, which reduced the award to $1.1 million. No punitive
damages awarded.    See “— Engle and Engle Progeny Cases” below. June 16, 2011
   Soffer v. R. J. Reynolds Tobacco Co. [Engle Progeny]    Circuit Court,
Alachua County, (Gainesville, FL)    $5 million in compensatory damages; 40% of
fault assigned to RJR Tobacco, which reduced the award to $2 million. No
punitive damages awarded.    See “— Engle and Engle Progeny Cases” below.



--------------------------------------------------------------------------------

July 15, 2011    Ciccone v. R. J. Reynolds Tobacco Co. [Engle Progeny]   
Circuit Court, Broward County, (Ft. Lauderdale, FL)    $3.2 million in
compensatory damages; 30% of fault assigned to RJR Tobacco, which reduced the
award to $1 million; $50,000 in punitive damages.    See “— Engle and Engle
Progeny Cases” below. July 19, 2011    Weingart v. R. J. Reynolds Tobacco Co.
[Engle Progeny]    Circuit Court, Palm Beach County, (West Palm Beach, FL)   
Jury did not award damages; however, the plaintiff was awarded $150,000 on
September 16, 2011.    See “— Engle and Engle Progeny Cases” below.
September 23, 2011    Bowman v. R. J. Reynolds Tobacco Co. [Engle Progeny]   
Circuit Court, Duval County, (Jacksonville, FL)    $1.5 million in compensatory
damages; 30% of fault assigned to RJR Tobacco, which reduced the award to
$450,000. No punitive damages awarded.    See “— Engle and Engle Progeny Cases”
below. November 28, 2011    Sury v. R. J. Reynolds Tobacco Co. [Engle Progeny]
   Circuit Court, Duval County, (Jacksonville, FL)    $1 million in compensatory
damages; 20% of fault assigned to RJR Tobacco, which reduced the award to
$200,000. No punitive damages awarded.    See “— Engle and Engle Progeny Cases”
below. January 24, 2012    Hallgren v. R. J. Reynolds Tobacco Co. [Engle
Progeny]    Circuit Court, Highlands County, (Sebring, FL)    $2 million in
compensatory damages; 25% of fault assigned to RJR Tobacco, which reduced the
award to $500,000; $750,000 in punitive damages.    See “— Engle and Engle
Progeny Cases” below. January 25, 2012    Ward v. R. J. Reynolds Tobacco Co.
[Engle Progeny]    Circuit Court, Escambia County, (Pensacola, FL)    $1 million
in compensatory damages; 30% of fault assigned to RJR Tobacco, which reduced the
award to $300,000; $1.7 million in punitive damages.    See “— Engle and Engle
Progeny Cases” below.

Individual Smoking and Health Cases

As of December 31, 2011, 97 individual cases were pending in the United States
against RJR Tobacco, B&W, as its indemnitee, or both. This category of cases
includes smoking and health cases alleging personal injury brought by or on
behalf of individual plaintiffs, but does not include the Broin II, Engle
Progeny or West Virginia IPIC cases discussed below. A total of 94 of the
individual cases are brought by or on behalf of individual smokers or their
survivors, while the remaining three cases are brought by or on behalf of
individuals or their survivors alleging personal injury as a result of exposure
to environmental tobacco smoke, referred to as ETS.

Below is a description of the individual smoking and health cases against RJR
Tobacco or B&W, or both, which went to trial or were decided during the period
from January 1, 2011 to December 31, 2011, or remained on appeal as of
December 31, 2011.



--------------------------------------------------------------------------------

On August 15, 2003, the jury returned a verdict in favor of B&W in Eiser v.
Brown & Williamson Tobacco Corp., a case filed in March 1999 in the Court of
Common Pleas, Philadelphia County, Pennsylvania. The plaintiff, Lois Eiser,
sought compensatory and punitive damages in an amount in excess of $50,000,
together with interest, costs and attorneys’ fees in this wrongful death action
against B&W. In January 2006, the Superior Court of Pennsylvania affirmed the
verdict. The Pennsylvania Supreme Court granted the plaintiff’s petition to
appeal, and on December 28, 2007, remanded the case to the Superior Court for
further review of certain issues. In August 2010, the Superior Court of
Pennsylvania entered a memorandum affirming the final judgment. In December
2011, the plaintiff’s petition for permission to appeal to the Pennsylvania
Supreme Court was denied. The deadline for the plaintiff to file a petition for
writ of certiorari with the U.S. Supreme Court is March 5, 2012.

On December 18, 2003, the jury returned a verdict in favor of the plaintiff in
Frankson v. Brown & Williamson Tobacco Corp., a case filed in August 2000 in
Supreme Court, Kings County, New York, awarded $350,000 in compensatory damages
and eventually returned a verdict of $20 million in punitive damages against the
defendants in an action brought against the major U.S. cigarette manufacturers,
including RJR Tobacco, who was dismissed prior to trial, and B&W. Other
manufacturers were dismissed before trial. The plaintiff, Gladys Frankson,
alleged that Mr. Frankson became addicted to nicotine, was unable to cease
smoking, developed lung cancer and died as a result. The defendants as a group
and the deceased smoker were each found to be 50% at fault. On January 9, 2004,
the jury awarded $20 million in punitive damages, assigning $6 million to B&W
and $2 million to American Tobacco, a predecessor company to B&W. In June 2004,
the parties’ post-trial motions were denied by the trial judge, except that the
trial judge granted a new trial unless the parties consented to an increase in
compensatory damages to $500,000 and a decrease in punitive damages to $5
million, of which $4 million would be assigned to B&W. The plaintiff stipulated
to the reduction in punitive damages in January 2005. Defendants filed a notice
of appeal of the orders on post-trial motions in January 2005. In July 2006, the
Appellate Division, New York Supreme Court, Second Department, directed that the
plaintiffs’ claims for design defect be dismissed, but otherwise affirmed the
orders denying defendants’ post-trial motions. Following remand from this
appellate decision, the plaintiff withdrew her request for additur of the
compensatory damages, and in December 2006, the trial judge granted this
request, and reinstated the original $350,000 compensatory damages jury verdict.

On June 26, 2007, final judgment was entered against the defendants in the
amount of approximately $6.8 million, including interest through the date the
judgment was entered and costs. The defendants filed a notice of appeal to the
Appellate Division, New York Supreme Court, Second Department. Pursuant to its
agreement to indemnify B&W, RJR Tobacco posted a supersedeas bond in the amount
of $8.018 million. In September 2009, the New York Supreme Court, Appellate
Division, affirmed the compensatory damages award, set aside the punitive
damages award and remanded the case to the Kings County Supreme Court for a new
trial on punitive damages. No date has been set for the punitive damages
retrial.

On February 1, 2005, the jury returned a split verdict in Smith v. Brown &
Williamson Tobacco Corp., a case filed in May 2003 in Circuit Court, Jackson
County, Missouri, finding in favor of B&W on two counts, fraudulent concealment
and conspiracy, and finding in favor of the plaintiffs on negligence, which
incorporates failure to warn and product defect claims. The plaintiff, Lincoln
Smith, claimed that the defendant’s tobacco products caused Mrs. Smith’s death
from lung cancer. The plaintiffs were awarded $2 million in compensatory damages
and $20 million in punitive damages; however, the jury found the plaintiff to be
75% at fault and B&W 25% at fault, and thus the compensatory award was reduced
to $500,000. B&W appealed to the Missouri Court of Appeals, and in July 2007,
the court affirmed the compensatory damages and ordered a new trial on punitive
damages. In December 2008, the Missouri Court of Appeals issued an opinion that
affirmed in part, reversed in part, and remanded the case for further
proceedings on the issue of punitive damages. Trial on the issue of punitive
damages began in July 2009. On July 29, 2009, RJR Tobacco, on behalf of B&W,
paid the compensatory damages verdict, plus interest, in the amount of
approximately $700,000. In August 2009, the jury returned a verdict for the
plaintiffs, finding B&W liable for damages for aggravating circumstances, and on
August 20, 2009, awarded the plaintiffs $1.5 million in punitive damages. The
court denied the plaintiffs’ and the defendant’s post-trial motions. B&W and the
plaintiffs filed notices of appeal in December 2009. Oral argument occurred on
September 28, 2011. A decision is pending.

On May 26, 2010, a jury returned a verdict in favor of the plaintiff in
Izzarelli v. R. J. Reynolds Tobacco Co., a case filed in December 1999 in the
U.S. District Court for the District of Connecticut. The plaintiff sought to
recover damages for personal injuries that the plaintiff alleges she sustained
as a result of unsafe and unreasonably



--------------------------------------------------------------------------------

dangerous cigarette products and for economic losses she sustained as a result
of unfair trade practices of the defendant. The jury found RJR Tobacco to be 58%
at fault and the plaintiff to be 42% at fault, awarded $13.9 million in
compensatory damages and found the plaintiff to be entitled to punitive damages.
In December 2010, the court awarded the plaintiff $3.97 million in punitive
damages. Final judgment was entered on December 30, 2010, in the amount of
$11.95 million. The court granted the plaintiff’s motion for offer of judgment
interest, and awarded the plaintiff $15.8 million for the period of December 6,
1999 up to and including December 5, 2010, and approximately $4,000 per day
thereafter until an amended judgment was entered. The amended judgment was
entered in the amount of approximately $28.1 million on March 4, 2011. The court
denied RJR Tobacco’s motion for a new trial in August 2011, and RJR Tobacco
filed a notice of appeal in September 2011. Briefing is underway.

On May 19, 2011, a jury returned a verdict in favor of RJR Tobacco in Hargroves
v. R. J. Reynolds Tobacco Co., a case filed in December 2005 in the Circuit
Court, Hillsborough County, Florida. The plaintiff alleged that as a result of
using the defendant’s products, the decedent, Debra Hargroves, suffered from
lung cancer, emphysema, heart disease and other smoking-related diseases and/or
conditions. Final judgment was entered, and the plaintiff filed a motion for a
new trial. At a hearing in June 2011, the court denied the plaintiff’s motion.
The plaintiff filed a notice of appeal, and RJR Tobacco filed a notice of cross
appeal in August 2011. Briefing is underway.

West Virginia IPIC

In West Virginia, as of December 31, 2011, 577 individual claims remain pending
in a consolidated action, In re: Tobacco Litigation Individual Personal Injury
Cases. The defendants are Philip Morris, Lorillard and RJR Tobacco (including
claims concerning The American Tobacco Company and B&W). The Case Management
Order currently calls for these cases to be resolved in a two phase procedure —
a common issue trial in Phase I, and, if plaintiffs prevail on one or more
issues, a Phase II, consisting of individual trials of liability, medical
causation, compensatory damages and punitive damages for each of the individual
plaintiffs. The Phase I trial will focus on whether defendants manufactured
defective products, whether their conduct was tortious and whether their conduct
meets the standard for a potential award of punitive damages under West Virginia
law. There will be no lump sum award of punitive damages and the Phase I jury
will not be asked to set a punitive multiplier. Instead, if the jury finds that
a defendant’s conduct meets the punitive standard, then plaintiffs in their
individual trials in Phase II will have the chance to ask Phase II juries to
consider awarding punitive damages to each plaintiff on a case-by-case basis.
Phase I trials were initiated twice in 2010 in Kanawha County (Charleston),
resulting in mistrials in February and June 2010, due to an inability to find a
sufficient number of impartial jurors from which to select a jury. The court
moved the case to Ohio County (Wheeling), and the Phase I trial commenced again
on October 19, 2011. The court declared a mistrial on November 8, 2011. A new
trial date has not been scheduled.

Engle and Engle Progeny Cases

Trial began in July 1998 in Engle v. R. J. Reynolds Tobacco Co., a case filed in
May 1994, in Circuit Court, Miami-Dade County, Florida, in which a class
consisting of Florida residents, or their survivors, alleged diseases or medical
conditions caused by their alleged “addiction” to cigarettes. The action was
brought against the major U.S. cigarette manufacturers, including RJR Tobacco
and B&W, seeking actual damages and punitive damages in excess of $100 billion
each and the creation of a medical fund to compensate individuals for future
health-care costs. In July 1999, the jury found against RJR Tobacco, B&W and the
other cigarette-manufacturer defendants in the initial phase, which included
common issues related to certain elements of liability, general causation and a
potential award of, or entitlement to, punitive damages.

On July 14, 2000, in the second phase of the trial, the jury returned a punitive
damages verdict in favor of the “Florida class” of approximately $145 billion
against all the defendants, with approximately $36.3 billion and $17.6 billion
being assigned to RJR Tobacco and B&W, respectively.

In November 2000, the trial judge denied all post-trial motions and entered
judgment. The Florida Third District Court of Appeal, referred to as Third DCA,
reversed the trial court’s final judgment and remanded the case to the
Miami-Dade County Circuit Court with instructions to decertify the class. The
class appealed, and the Florida Supreme Court accepted the case in May 2004.



--------------------------------------------------------------------------------

In July 2006, the court affirmed the dismissal of the punitive damages award and
decertified the class, on a going-forward basis. The court preserved a number of
class-wide findings from Phase I of the trial, including that cigarettes can
cause certain diseases, that nicotine is addictive and that defendants placed
defective and unreasonably dangerous cigarettes on the market, and authorized
former class members to avail themselves of those findings under certain
conditions in individual lawsuits, provided they commence those lawsuits within
one year of the date the court’s decision became final. The court specified that
the eligible plaintiffs are confined to those Florida citizen residents who
suffered or died from smoking-related illnesses that “manifested” themselves on
or before November 21, 1996, and that were caused by an addiction to cigarettes
that contain nicotine.

In August 2006, RJR Tobacco and the other defendants filed a rehearing motion
arguing, among other things, that the findings from the Engle trial were not
sufficiently specific to serve as the basis for further proceedings and that the
Florida Supreme Court’s decision denied the defendants due process. The
plaintiffs also filed a rehearing motion arguing that some smokers who became
sick after November 21, 1996, and who were therefore not class members, should
nevertheless have the statute of limitations tolled since they may have
refrained from filing suit earlier in the mistaken belief that they were Engle
class members. In December 2006, the Florida Supreme Court withdrew its
July 2006, decision and issued a revised opinion, in which it set aside the
jury’s findings of a conspiracy to misrepresent and clarified that the Engle
jury’s finding on express warranty were preserved for use by eligible
plaintiffs. The court also denied the plaintiffs’ motion and confirmed that the
eligible plaintiffs were limited to those individuals who developed alleged
smoking-related illnesses that manifested themselves on or before November 21,
1996.

In the fourth quarter of 2007, the defendants’ petition for writ of certiorari
and petition for rehearing with the U.S. Supreme Court were both denied.

Pursuant to the Florida Supreme Court’s July 2006, ruling in Engle v. R. J.
Reynolds Tobacco Co., which decertified the class, eligible plaintiffs had one
year from January 11, 2007, in which to file individual lawsuits. In addition,
some individuals who filed suit prior to January 11, 2007, and who claimed they
meet the conditions in Engle, also attempted to avail themselves of the Engle
ruling. Lawsuits by individuals requesting the benefit of the Engle ruling,
whether filed before or after the January 11, 2007, mandate, are referred to as
the Engle Progeny cases. As of December 31, 2011, RJR Tobacco had been served in
6,561 Engle Progeny cases in both state and federal courts in Florida. These
cases include approximately 7,852 plaintiffs. The number of cases will likely
change due to individual plaintiffs being severed from multi-plaintiff cases.
Many of these cases are in active discovery or nearing trial.

Three federal district courts ruled that the findings in the first phase of the
Engle proceedings cannot be used to satisfy elements of plaintiffs’ claims, and
two of those rulings, in Bernice Brown v. R. J. Reynolds Tobacco Co. and Burr v.
Philip Morris USA, Inc., were certified by the trial court for interlocutory
review. In July 2010, the Eleventh Circuit held, as a matter of Florida law,
that the findings from the first phase of the Engle proceedings cannot be given
greater effect than what the Engle jury found. Because it rejected plaintiffs’
approach on state-law grounds, the court did not find it necessary to consider
whether that approach would violate the Due Process Clause of the U.S.
Constitution.

On December 14, 2010, the First DCA rejected the Eleventh Circuit’s holding and
concluded, in the Martin v. R. J. Reynolds Tobacco Co. case, that the Engle
findings “establish the conduct of elements” of plaintiffs’ claims. On July 19,
2011, the Florida Supreme Court denied RJR Tobacco’s request to review the
decision of the intermediate state appellate court. On September 21, 2011, the
Fourth DCA in Jimmie Lee Brown disagreed on state-law grounds with the First
DCA’s decision in Martin as well as the Eleventh Circuit and in Bernice Brown.
RJR Tobacco has sought review of Jimmie Lee Brown with the Florida Supreme
Court. The defendants also asked the federal district court in Jacksonville to
rule on their constitutional due process objection to the use of the Engle
findings to satisfy elements of plaintiffs’ claims. The court ruled that
application of the Engle findings would not violate the defendants’ due process
rights. The defendants have moved to certify the issue for appeal to the
Eleventh Circuit. A decision is pending.

In June 2009, Florida amended its existing bond cap statute by adding a $200
million bond cap that applied to all Engle Progeny cases in the aggregate. In
May, 2011, Florida removed the provision that allowed it to expire on
December 31, 2012. The bond cap for any given individual Engle Progeny case
varies depending on the number of



--------------------------------------------------------------------------------

judgments in effect at a given time, but never exceeds $5 million per case. The
legislation, which became effective in June 2009 and 2011, applies to judgments
entered after the original 2009 effective date. The plaintiffs have challenged
the constitutionality of the bond cap in four of the cases discussed below. The
Alachua County court upheld the bond cap in three of those cases, and the
Escambia County court upheld the bond cap in the fourth case. The First DCA
affirmed the trial court’s decision in all four cases. The First DCA issued a
written opinion in Hall v. R. J. Reynolds Tobacco Co., on July 12, 2011,
explaining why the statute is constitutional. The court also stated that the
issues are likely to continue until they are definitively resolved by the
Florida Supreme Court. As a result, the court certified to the Florida Supreme
Court the question of whether the bond cap violates the Florida Constitution by
limiting the amount of the bond necessary to obtain an automatic stay of the
judgment against a signatory to the tobacco settlement agreement with the State
of Florida. On January 23, 2012, the Florida Supreme Court decided to accept
jurisdiction over the issue. Briefing is underway.

Below is a description of the Engle Progeny cases against RJR Tobacco or B&W, or
both, which went to trial or were decided during the period from January 1, 2011
to December 31, 2011, or remained on appeal as of December 31, 2011.

On May 5, 2009, in Sherman v. R. J. Reynolds Tobacco Co., a case filed in
September 2007 in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff. The plaintiff, Melba Sherman, alleged that as
a result of using the defendant’s products, the decedent, John Sherman,
developed lung cancer and died. The plaintiff sought compensatory damages and an
unspecified amount of punitive damages. On May 8, 2009, the jury awarded
compensatory damages of $1.55 million and found the decedent to be 50% at fault.
No punitive damages were awarded. The court entered final judgment in the amount
of $775,000 in June 2009. RJR Tobacco filed a notice of appeal to the Fourth
DCA, and posted a supersedeas bond in the amount of approximately $900,000. The
plaintiff filed a notice of cross appeal of the final judgment in July 2009.
Oral argument occurred on May 10, 2011. A decision is pending.

On May 20, 2009, in Jimmie Lee Brown v. R. J. Reynolds Tobacco Co., a case filed
in March 2007, in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff. The plaintiff alleged that the decedent,
Roger Brown, developed smoking related diseases, which resulted in his death.
The plaintiff sought compensatory damages and an unspecified amount of punitive
damages. The jury later returned a verdict that the decedent was 50% at fault
for his injuries and awarded compensatory damages of $1.2 million. No punitive
damages were awarded. In June 2009, RJR Tobacco’s post-trial motions were
denied, and the court entered final judgment in the amount of $600,000. RJR
Tobacco filed a notice of appeal to the Fourth DCA and posted a supersedeas bond
in the amount of approximately $700,000 in July 2009. In September 2011, the
Fourth DCA affirmed the trial court’s judgment. RJR Tobacco filed a motion for
certification to the Florida Supreme Court, which was denied on October 21,
2011. RJR Tobacco filed a notice to invoke discretionary jurisdiction of the
Florida Supreme Court. A decision is pending.

On May 29, 2009, in Martin v. R. J. Reynolds Tobacco Co., a case filed in
October 2007 in the Circuit Court, Escambia County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 66% at fault for the
decedent’s injuries, and awarded $5 million in compensatory damages. The
plaintiff alleged that as a result of Benny Martin’s use of the defendant’s
tobacco products, he developed lung cancer and other medical conditions and
died. The plaintiff, Mathilde Martin, sought an unspecified amount of
compensatory and punitive damages. On June 1, 2009, the jury returned a punitive
damages award of $25 million. In September 2009, the court entered final
judgment, awarding the plaintiff the sum of $3.3 million in compensatory damages
and $25 million in punitive damages, and RJR Tobacco filed a notice of appeal to
the First DCA. In October 2009, RJR Tobacco posted a supersedeas bond in the
amount of approximately $5 million, and the plaintiff filed a notice of cross
appeal of the final judgment. The First DCA affirmed the final judgment in
December 2010. RJR Tobacco asked the Florida Supreme Court to accept
jurisdiction and review the decision of the First DCA. On July 19, 2011, the
Florida Supreme Court denied RJR Tobacco’s request to review the decision. RJR
Tobacco posted a supersedeas bond in the amount of $15 million in July 2011. The
bond will replace the original bond that was posted and stay execution of the
judgment to allow RJR Tobacco to seek review with the U.S. Supreme Court. RJR
Tobacco filed a petition for writ of certiorari with the U.S. Supreme Court on
December 16, 2011.

On August 19, 2009, in Campbell v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Escambia County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Betty



--------------------------------------------------------------------------------

Campbell, to be 57% at fault, RJR Tobacco to be 39% at fault and the remaining
defendants to be 4% at fault, and awarded $7.8 million in compensatory damages.
No punitive damages were awarded. The plaintiff alleged that as a result of
Mrs. Campbell’s addiction to cigarettes, she suffered and died from various
smoking related diseases, including chronic obstructive pulmonary disease. The
plaintiff sought judgment against each defendant for an amount in excess of
$15,000, taxable costs, punitive damages and interest. In September 2009, the
court entered final judgment against RJR Tobacco in the amount of $3.04 million.
RJR Tobacco filed a notice of appeal and posted a supersedeas bond in the amount
of approximately $3 million in January 2010. In March 2011, the Florida First
DCA affirmed per curian the trial court’s decision based on its prior ruling in
Martin. RJR Tobacco moved the First DCA to certify the case as one of great
public importance, which is the first step in seeking review by the Florida
Supreme Court, but the court denied the motion. The defendants filed a notice to
invoke discretionary jurisdiction of the Florida Supreme Court. On July 19,
2011, the Florida Supreme Court denied RJR Tobacco’s petition to review the
decision. RJR Tobacco filed a petition for writ of certiorari with the U.S.
Supreme Court on December 16, 2011.

On February 5, 2010, in Gray v. R. J. Reynolds Tobacco Co., a case filed in
November 2007 in the Circuit Court, Escambia County, Florida, a jury returned a
verdict in favor of the plaintiff, Carolyn Gray. The jury found the decedent,
Charles Gray, to be 40% at fault and RJR Tobacco to be 60% at fault for
Mr. Gray’s injuries, and awarded $7 million in compensatory damages. On
February 8, 2010, the jury awarded $2 million in punitive damages. Mrs. Gray
alleged that as a result of her husband’s addiction and use of RJR Tobacco’s
products, he died from lung cancer. Mrs. Gray sought an unspecified amount of
compensatory and punitive damages. In March 2010, the court entered final
judgment against RJR Tobacco in the amount of $4.2 million in compensatory
damages and $2 million in punitive damages. In July 2010, RJR Tobacco filed a
notice of appeal and posted a supersedeas bond in the amount of $5 million. In
June 2011, the First DCA affirmed per curiam the trial court’s decision based on
its prior ruling in Martin. The defendants filed a notice to invoke
discretionary jurisdiction of the Florida Supreme Court. On July 20, 2011, the
Florida Supreme Court denied RJR Tobacco’s petition to review the decision. RJR
Tobacco posted a supersedeas bond in the amount of $6.2 million in July 2011.
The bond will replace the original bond that was posted and stay execution of
the judgment to allow RJR Tobacco to seek review with the U.S. Supreme Court.
RJR Tobacco filed a petition for writ of certiorari with the U.S. Supreme Court
on December 16, 2011.

On February 25, 2010, in Grossman v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Broward County, Florida, the court declared
a mistrial due to the jury’s inability to reach a decision. The plaintiff
alleged that as a result of the addiction of the decedent, Laura Grossman, to
cigarettes, she developed lung cancer and died. The plaintiff sought damages in
excess of $15,000 and all taxable costs and interest. Retrial began in March
2010. On April 21, 2010, the jury returned a verdict in favor of the plaintiff
in Phase I, finding that the decedent was addicted to cigarettes containing
nicotine and the addiction was the legal cause of her death by lung cancer. On
April 29, 2010, the jury awarded $1.9 million in compensatory damages and no
punitive damages. The jury also found RJR Tobacco to be 25% at fault, the
decedent to be 70% at fault and the decedent’s spouse to be 5% at fault. Final
judgment was entered in June 2010, in the amount of $483,682. RJR Tobacco filed
a notice of appeal to the Fourth DCA and posted a supersedeas bond in the amount
of approximately $484,000 in July 2010. The plaintiff filed a notice of cross
appeal. Briefing is complete. Oral argument has not been scheduled.

On March 10, 2010, in Douglas v. Philip Morris USA, Inc., a case filed in
October 2007 in Circuit Court, Hillsborough County, Florida, a jury returned a
verdict for the plaintiff, found the decedent, Charlotte Douglas, to be 50% at
fault, RJR Tobacco to be 5% at fault and the remaining defendants to be 45% at
fault, and awarded $5 million in compensatory damages. No punitive damages were
awarded. The plaintiff alleged that as a result of the decedent’s addiction to
smoking the defendants’ cigarettes, she suffered bodily injury and died. In
March 2010, the court entered final judgment against RJR Tobacco in the amount
of $250,000. RJR Tobacco filed a notice of appeal to the Second District Court
of Appeal, referred to as the Second DCA, and posted a supersedeas bond in the
amount of $250,000. Oral argument occurred on October 4, 2011. A decision is
pending.

In Hall v. R. J. Reynolds Tobacco Co., a case filed in December 2007 in the
Circuit Court, Alachua County, Florida, the jury returned a verdict in favor of
the plaintiff on March 11, 2010. The jury also found the decedent, Arthur Hall,
to be 35% at fault and RJR Tobacco to be 65% at fault, and awarded $5 million in
compensatory damages. On March 12, 2010, the jury returned a $12.5 million
punitive damages award. The plaintiff alleged that as a result of the decedent’s
use of the defendant’s products he suffered from lung cancer and died. In March
2010, the court entered final judgment in the amount of $3.25 million in
compensatory damages and $12.5 million in



--------------------------------------------------------------------------------

punitive damages. RJR Tobacco filed a notice of appeal and posted a supersedeas
bond in the amount of $5 million in May 2010. The plaintiff filed a notice of
cross appeal. In May 2011, the First DCA affirmed per curiam the trial court’s
decision based on its prior ruling in Martin. RJR Tobacco filed a notice to
invoke the discretionary jurisdiction of the Florida Supreme Court. On July 19,
2011, the Florida Supreme Court denied RJR Tobacco’s petition to review the
decision. RJR Tobacco posted a supersedeas bond in the amount of $15 million in
July 2011. The bond will replace the original bond that was posted and stay
execution of the judgment to allow RJR Tobacco to seek review with the U.S.
Supreme Court. RJR Tobacco filed a petition for writ of certiorari with the U.S.
Supreme Court on December 16, 2011.

On March 10, 2010, in Cohen v. R. J. Reynolds Tobacco Co., a case filed in May
2007 in the Circuit Court, Broward County, Florida, a jury returned a verdict in
favor of the plaintiff. The plaintiff alleged that the decedent, Nathan Cohen,
developed lung cancer as a result of using the defendants’ products, and sought
in excess of $15,000 compensatory damages and unspecified punitive damages. On
March 24, 2010, the jury awarded the plaintiff $10 million in compensatory
damages, and found the decedent to be 33.3% at fault, RJR Tobacco to be 33.3% at
fault and the remaining defendant to be 33.3% at fault. The jury also awarded
$20 million in punitive damages, of which $10 million was assigned to RJR
Tobacco. In July 2010, the court entered final judgment against RJR Tobacco in
the amount of $3.33 million in compensatory damages and $10 million in punitive
damages and the plaintiff filed a motion to amend or alter the final judgment.
The court entered an amended judgment in September 2010 to include interest from
the date of the verdict. RJR Tobacco filed a notice of appeal to the Fourth DCA
and posted a supersedeas bond in the amount of $2.5 million in October 2010.
Briefing is complete. Oral argument has not been scheduled.

On April 13, 2010, in Clay v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Escambia County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Janie Mae Clay, to be 30%
at fault, RJR Tobacco to be 60% at fault and the remaining defendant to be 10%
at fault, and awarded $3.5 million in compensatory damages. The plaintiff
alleged that the decedent developed addiction, chronic obstructive pulmonary
disease and other conditions and diseases as a result of using the defendants’
products. On April 14, 2010, the jury awarded $18 million in punitive damages,
of which $17 million was assigned to RJR Tobacco. The court entered final
judgment against RJR Tobacco in the amount of $2.1 million in compensatory
damages and $17 million in punitive damages in September 2010. RJR Tobacco filed
a notice of appeal to the First DCA and posted a supersedeas bond in the amount
of approximately $4.7 million. The plaintiff filed a notice of cross appeal.
Oral argument occurred on January 17, 2012. On January 25, 2012, the First DCA
affirmed per curiam the trial court’s decision based on its prior ruling in
Martin. RJR Tobacco intends to seek further review of the decision.

On April 26, 2010, in Putney v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Broward County, Florida, the jury returned a
verdict in favor of the plaintiff, finding the decedent, Margot Putney, to be
35% at fault, RJR Tobacco to be 30% at fault and the remaining defendants to be
35% at fault, and awarded $15.1 million in compensatory damages and $2.5 million
in punitive damages each against RJR Tobacco and the remaining defendants. The
plaintiff alleged that the decedent, Margot Putney, suffered from nicotine
addiction and lung cancer as a result of using the defendants’ products. In
August 2010, final judgment was entered against RJR Tobacco in the amount of
$4.5 million in compensatory damages, and $2.5 million in punitive damages. RJR
Tobacco filed a notice of appeal and the plaintiff filed a notice of cross
appeal. In December 2010, the court entered an amended final judgment to provide
that interest would run from April 26, 2010. The defendants filed a joint notice
of appeal to the Fourth DCA of the amended final judgment, and RJR Tobacco
posted a supersedeas bond in the amount of approximately $2.4 million. Briefing
is underway.

On April 21, 2010, in Townsend v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Alachua County, Florida, the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 51% at fault and the
decedent, Frank Townsend, to be 49% at fault, and awarded $10.8 million in
compensatory damages and $80 million in punitive damages. The plaintiff alleged
that the decedent suffered from lung cancer and other conditions and diseases as
a result of smoking the defendant’s products. Final judgment was entered on
April 29, 2010, in the amount of $5.5 million in compensatory damages and $40.8
million in punitive damages, which represents 51% of the original damages
awards. RJR Tobacco filed a notice of appeal to the First DCA and posted a
supersedeas bond in the amount of $5 million. Oral argument occurred on
October 19, 2011. A decision is pending.



--------------------------------------------------------------------------------

On May 20, 2010, in Buonomo v. R. J. Reynolds Tobacco Co., a case filed in
October 2007 in the Circuit Court, Broward County, Florida, the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 77.5% at fault and
the decedent, Matthew Buonomo, to be 22.5% at fault, and awarded $5.2 million in
compensatory damages and $25 million in punitive damages. The plaintiff alleged
that the decedent was addicted to cigarettes and as a result developed one or
more smoking related medical conditions and/or diseases. Post-trial motions were
denied, but the court, in accordance with the Florida statutory limitation on
punitive damage awards, ordered the punitive damage award of $25 million be
reduced to $15.7 million – three times the compensatory damages award of $5.2
million. In August 2010, the court entered final judgment in the amount of $4.06
million in compensatory damages and $15.7 million in punitive damages. RJR
Tobacco filed a notice of appeal to the Fourth DCA and posted a supersedeas bond
in the amount of $5 million. The plaintiff also filed a notice of appeal.
Briefing is complete. Oral argument has not been scheduled.

In Frazier v. Philip Morris USA Inc., a case filed in December 2007 in the
Circuit Court, Miami-Dade County, Florida, the court declared a mistrial on
May 14, 2010, due to the inability to seat a jury. The plaintiff alleged that as
a result of smoking defendants', including RJR Tobacco's, products she developed
chronic obstructive pulmonary disease. Retrial began on September 20, 2010. In
October 2010, the jury returned a verdict in favor of the defendants. The
plaintiff’s post-trial motions were denied and final judgment was entered in
February 2011. The plaintiff filed a notice of appeal to the Third DCA, and the
defendants filed a cross appeal. Oral argument occurred on February 14, 2012. A
decision is pending.

On June 18, 2010, in Alexander v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the Circuit Court, Alachua County, Florida, the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 51% at fault and the
defendant to be 49% at fault, and awarded $2.5 million in compensatory damages
and $2.5 million in punitive damages. The plaintiff alleged that as a result of
smoking the defendant’s products, the decedent suffered from chronic obstructive
pulmonary disease, lung cancer and emphysema. In July 2010, the court entered
final judgment in the amount of $1.275 million in compensatory damages and $2.5
million in punitive damages. RJR Tobacco filed a notice of appeal to the First
DCA and posted a supersedeas bond in the amount of approximately $3.8 million in
September 2010. The plaintiff filed a notice of cross appeal. Oral argument
occurred on January 17, 2012. On January 25, 2012, the First DCA affirmed per
curiam the trial court’s decision based on its prior ruling in Martin. RJR
Tobacco intends to seek further review of the decision.

On August 5, 2010, in Piendle v. R. J. Reynolds Tobacco Co., a case filed in
November 2007, in the Circuit Court, Palm Beach County, Florida, the jury
returned a verdict in favor of the plaintiff, found RJR Tobacco to be 27.5% at
fault, the defendant to be 45% at fault and the remaining defendants to be 27.5%
at fault, and awarded $4 million in compensatory damages. On August 19, 2010,
the jury returned a punitive damages verdict in the amount of $180,000 against
RJR Tobacco. The plaintiff’s motion for new trial as to the amount of the
punitive damages was denied. In September 2010, the court entered final judgment
against RJR Tobacco in the amount of $1.1 million in compensatory damages and
$180,000 in punitive damages. The defendants have filed a notice of appeal to
the Fourth DCA. In February 2011, RJR Tobacco posted a supersedeas bond in the
amount of $1.28 million. Briefing is complete. Oral argument has not been
scheduled.

On August 26, 2010, in Budnick v. R. J. Reynolds Tobacco Co., the jury returned
a verdict in favor of RJR Tobacco. The case was filed in December 2007, in the
Circuit Court, Broward County, Florida. The plaintiff alleged that the decedent,
Leonard Budnick, was addicted to cigarettes manufactured by the defendants, and
as a result, developed one or more smoking related medical conditions and/or
diseases. In September 2010, the court denied the motion for a new trial and
entered final judgment pursuant to the jury’s verdict. The plaintiff filed a
notice of appeal to the Fourth DCA. Briefing is underway.

On October 29, 2010, in Koballa v. Philip Morris USA Inc., the court declared a
mistrial after the jury informed the court that they were unable to reach a
verdict. The case was filed in December 2007, in the Circuit Court, Volusia
County, Florida against tobacco industry defendants, including RJR Tobacco. The
plaintiff alleges that as a result of the use of the defendants’ defective and
unreasonably dangerous tobacco products, she suffers from, or has suffered from,
nicotine addiction, lung cancer and other smoking related medical conditions
and/or diseases. Retrial began on March 21, 2011, and on March 31, 2011, the
jury returned an inconsistent verdict. The jury found that RJR Tobacco was not
liable for the plaintiff’s injuries, but found that her past injuries were worth
$1 million with the plaintiff being 70% at fault and RJR Tobacco 30% at fault.
Post-trial motions were filed, and RJR Tobacco



--------------------------------------------------------------------------------

included a request to enter judgment in favor of RJR Tobacco. In August 2011,
the court denied RJR Tobacco’s post-trial motions and entered final judgment.
RJR Tobacco filed a notice of appeal to the Fifth DCA and posted a supersedeas
bond in the amount of $300,000. Briefing is underway.

On November 4, 2010, in Vasko v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of RJR Tobacco. The jury found that the plaintiff’s claim was
barred by the statute of limitations. The case was filed in January 2008, in the
Circuit Court, Broward County, Florida. The plaintiff alleged that the decedent,
John Vasko, was addicted to cigarettes manufactured by the defendants, and as a
result, developed one or more smoking related medical conditions and/or
diseases, including lung cancer. Final judgment was entered, and the plaintiff
filed a notice of appeal to the Fourth DCA. Briefing is underway.

On November 15, 2010, in Webb v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 90% at fault and the
decedent, James Horner, to be 10% at fault, and awarded $8 million in
compensatory damages and $72 million in punitive damages. The case was filed in
December 2007, in the Circuit Court, Levy County, Florida. The plaintiff alleged
that as a result of smoking the defendant’s products, the decedent developed one
or more smoking related medical conditions and/or diseases. The court entered
final judgment in November 2010. RJR Tobacco filed a notice of appeal to the
First DCA and posted a supersedeas bond in the amount of $5 million. The
plaintiff filed a notice of cross appeal. Oral argument occurred on October 12,
2011. A decision is pending.

On January 5, 2011, in Smith v. R. J. Reynolds Tobacco Co., the court declared a
mistrial due to the inability to seat a jury. The case was filed in January 2008
in the Circuit Court, Jackson County, Florida. The plaintiff alleged that he was
addicted to cigarettes manufactured by the defendants, and as a result,
developed lung cancer. Retrial was scheduled to begin on November 28, 2011;
however, the court continued the trial date until March 5, 2012.

On February 10, 2011, in Kirkland v. R. J. Reynolds Tobacco Co., a jury returned
a verdict in favor of the plaintiff, found RJR Tobacco to be 10% at fault and
the plaintiff to be 90% at fault, and awarded $100,000 in compensatory damages.
The jury also awarded the plaintiff $250,000 in punitive damages. The case was
filed in January 2008, in the Circuit Court, Hillsborough County, Florida. The
plaintiff alleged that he was addicted to cigarettes, and as a result, developed
larynx cancer and other smoking related medical conditions and/or diseases. The
plaintiff’s post-trial motions were denied, and final judgment was entered in
March 2011. The plaintiff filed a notice of appeal to the Second DCA on
April 12, 2011. RJR Tobacco filed a motion to dismiss the appeal as premature
due to the trial court not ruling on RJR Tobacco’s post-trial motions. The
motion to dismiss the appeal was denied, however, the appellate court
relinquished jurisdiction for 45 days to allow the trial court to address the
outstanding post-trial motions. RJR Tobacco’s post-trial motions were denied in
July 2011. RJR Tobacco filed a notice of cross appeal and posted a supersedeas
bond in the amount of $260,000. Briefing is underway. In January 2012, the
plaintiff voluntarily dismissed his appeal. RJR Tobacco’s appeal remains
pending.

On February 22, 2011, in Huish v. R. J. Reynolds Tobacco Co., a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 25% at fault, the
decedent, John Huish, to be 50% at fault and the remaining defendant to be 25%
at fault, and awarded $750,000 in compensatory damages and $3 million in
punitive damages, $1.5 million to each defendant. The case was filed in January
2008, in the Circuit Court, Alachua County, Florida. The plaintiff alleged that
as a result of smoking the defendants’ products, the decedent suffered from lung
cancer and other smoking related medical conditions and/or diseases. Final
judgment was entered in the amount of $1.69 million against each defendant.
Post-trial motions were denied, and the defendants filed a notice of appeal to
the First DCA and posted a supersedeas bond in the amount of $1.69 million.
Briefing is complete. Oral argument is scheduled for March 21, 2012.

On March 18, 2011, in Mack v. R. J. Reynolds Tobacco Co., a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 51% at fault and the
decedent, Peter Mack, Sr., to be 49% at fault, and awarded $1 million in
compensatory damages. No punitive damages were awarded. The case was filed in
June 2008, in the Circuit Court, Alachua County, Florida. The plaintiff alleged
that due to the decedent’s addiction to cigarettes, he developed bronchitis and
lung cancer. Post-trial motions were denied, and final judgment was entered in
April 2011. RJR Tobacco filed a notice of appeal to the First DCA and posted a
supersedeas bond in the amount of $510,000 in May 2011. Briefing is complete.
Oral argument has not been scheduled.



--------------------------------------------------------------------------------

On March 28, 2011, in Oliva v. R. J. Reynolds Tobacco Co., a jury returned a
verdict in favor of the defendants, including RJR Tobacco. The case was filed in
November 2007, in the Circuit Court, Duval County, Florida. The plaintiff
alleged that as a result of smoking the defendants’ cigarettes, he developed
chronic obstructive pulmonary disease and other smoking related diseases. Final
judgment was entered, and the plaintiff’s motion for a new trial was denied. The
plaintiff filed a notice of appeal to the First DCA, and the defendants filed a
notice of cross appeal in June 2011. Briefing is underway.

On April 13, 2011, in Tullo v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of RJR Tobacco and the plaintiff, but against the remaining
defendants. The jury awarded $4.5 million in compensatory damages and no
punitive damages. The jury found the decedent, Dominick Tullo, to be 45% at
fault and the remaining defendants cumulatively to be 55% at fault. The case was
filed in December 2007, in the Circuit Court, Palm Beach County, Florida. The
plaintiff alleged that the decedent was addicted to cigarettes manufactured by
the defendants, and as a result, developed chronic obstructive pulmonary disease
and other smoking related illnesses and/or diseases. The plaintiff sought in
excess of $15,000 against each defendant, taxable costs and interest. The court
denied the plaintiff’s motion for a new trial against RJR Tobacco and denied the
remaining defendants’ post-trial motions in June 2011. The remaining defendants
have filed an appeal to the Fourth DCA, and the plaintiff filed a cross appeal.
The plaintiff also filed a notice of appeal of the order denying the plaintiff’s
motion for new trial against RJR Tobacco. RJR Tobacco filed a cross appeal of
the same order. Briefing is underway.

On April 26, 2011, in Andy Allen v. R. J. Reynolds Tobacco Co., the jury
returned a verdict in favor of the plaintiff, found RJR Tobacco to be 45% at
fault, the decedent, Patricia Allen, to be 40% at fault and the remaining
defendant to be 15% at fault, and awarded $6 million in compensatory damages and
$17 million in punitive damages against each defendant. The case was filed in
September 2007, in the Circuit Court, Duval County, Florida. The plaintiff
alleged that as a result of smoking the defendants’ products, the decedent
developed chronic obstructive pulmonary disease. Final judgment was entered
against RJR Tobacco in the amount of $19.7 million in May 2011. On October 17,
2011, the court entered a remittance of the punitive damages to $8.1 million and
denied all other post-trial motions. The defendants filed a joint notice of
appeal, and the plaintiff filed a notice of cross appeal in November 2011.
Briefing will begin in March 2012.

On May 20, 2011, in Reese v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 30% at fault, and
awarded $3.6 million in compensatory damages and no punitive damages. The case
was filed in September 2007, in the Circuit Court, Miami-Dade County, Florida.
The plaintiff alleged that as a result of smoking the defendant’s products, she
became addicted and developed laryngeal cancer, peripheral vascular disease and
chronic obstructive pulmonary disease. The court entered final judgment on
May 25, 2011. In September 2011, the court denied RJR Tobacco’s post-trial
motions. RJR Tobacco filed a notice of appeal to the Third DCA and posted a
supersedeas bond in the amount of $1.07 million. Briefing will begin in March
2012.

On May 20, 2011, in Jewett v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 20% at fault, the
decedent, Barbara Jewett, to be 70% at fault and the remaining defendant to be
10% at fault, and awarded $1.1 million in compensatory damages and no punitive
damages. The case was filed in December 2007, in the Circuit Court, Duval
County, Florida. The plaintiff alleged that the decedent, Barbara Jewett, was
addicted to cigarettes and as a result of her addiction, developed chronic
obstructive pulmonary disease, emphysema and respiratory failure. The
defendants’ post-trial motions were denied in May 2011 and July 2011. Final
judgment was entered in June 2011. RJR Tobacco filed a notice of appeal to the
First DCA and posted a supersedeas bond in the amount of $218,600. Briefing is
underway.

On June 16, 2011, in Soffer v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 40% at fault, the
decedent, Maurice Soffer, to be 60% at fault, and awarded $5 million in
compensatory damages and no punitive damages. The case was filed in December
2007, in the Circuit Court, Alachua County, Florida. The plaintiff alleged that
the decedent was addicted to cigarettes and, as a result, developed lung cancer
and other smoking-related conditions and/or diseases. Post-trial motions were
denied. Final judgment was entered against RJR Tobacco in the amount of $2
million. The plaintiff filed a notice of appeal to the First DCA in July 2011.
RJR Tobacco filed a notice of cross appeal and posted a supersedeas bond in the
amount of $2 million. Briefing is underway.



--------------------------------------------------------------------------------

On July 15, 2011, in Ciccone v. R. J. Reynolds Tobacco Co., the jury returned a
verdict finding the plaintiff is a member of the Engle class. The case was filed
in August 2004, in the Circuit Court, Broward County, Florida. The plaintiff
alleged that as a result of the use of the defendant’s tobacco products, the
decedent, George Ciccone, suffered from nicotine addiction and one or more
smoking related diseases and/or medical conditions. On July 21, 2011, the jury
awarded approximately $3.2 million in compensatory damages and $50,000 in
punitive damages. The jury found the plaintiff to be 70% at fault and RJR
Tobacco to be 30% at fault. In August 2011, the court denied RJR Tobacco’s
post-trial motions. Final judgment was entered, and RJR Tobacco filed a notice
of appeal. RJR Tobacco posted a supersedeas bond in the amount of approximately
$1 million on October 17, 2011. Briefing is underway.

On July 19, 2011, in Weingart v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff; however, they refused to award compensatory
or punitive damages and found the plaintiff to be 91% at fault. The case was
filed in November 2007, in the Circuit Court, Palm Beach County, Florida. The
plaintiff alleged that as a result of using the defendants’ tobacco products,
the decedent, Claire Weingart, developed lung cancer and other smoking related
diseases and/or medical conditions. In September 2011, the court granted the
plaintiff’s motion for additur or new trial. The plaintiff was awarded $150,000
as an additur for pain and suffering damages. Final judgment was entered in the
amount of $4,500, against each defendant and the defendants filed a joint notice
of appeal to the Fourth DCA in November 2011. RJR Tobacco posted a supersedeas
bond in the amount of $4,500. Briefing is underway.

On September 15, 2011, in Ojeda v. R. J. Reynolds Tobacco Co., the jury returned
a verdict in favor of RJR Tobacco. The case was filed in October 2007, in the
Circuit Court, Miami-Dade County, Florida. The plaintiff alleged that as a
result of the use of the defendant’s products, the decedent, Juan Ojeda,
suffered from one or more smoking-related medical conditions and or diseases.
The plaintiff filed a motion for a new trial, and a hearing is scheduled for
March 7, 2012. Final judgment was entered September 26, 2011. The plaintiff
filed a conditional notice of appeal in October 2011. The conditional status is
based on the pending motion for new trial. RJR Tobacco filed a conditional
notice of cross appeal in November 2011. A hearing on the motion for new trial
has not been scheduled.

On September 23, 2011, in Bowman v. R. J. Reynolds Tobacco Co., the jury
returned a verdict in favor of the plaintiff, found the decedent to be 70% at
fault and RJR Tobacco to be 30% at fault, and awarded $1.5 million in
compensatory damages and no punitive damages. The case was filed in November
2007, in the Circuit Court, Duval County, Florida. The plaintiff alleged that as
a result of the use of the defendant’s products, the decedent, Michael Bowman,
suffered from esophageal cancer. The court denied the defendant’s post-trial
motions and entered final judgment in October 2011. RJR Tobacco filed a notice
of appeal and posted a supersedeas bond in the amount of $450,000. Briefing is
underway.

On October 20, 2011, in Junious v. R. J. Reynolds Tobacco Co., the jury returned
a verdict in favor of the defendants. The case was filed in July 2007, in the
Circuit Court, Miami-Dade County, Florida. The plaintiff alleged that as a
result of the use of the defendants’ products, the decedent, Annie Ingraham,
suffered from chronic obstructive pulmonary disease. Final judgment was entered
in November 2011. The plaintiff’s motion for a new trial was denied on
December 16, 2011. The plaintiff filed a notice of appeal in January 2012.
Briefing has not yet begun.

On October 20, 2011, in Szymanski v. R. J. Reynolds Tobacco Co., the jury
returned a verdict in favor of the defendants. The case was filed in November
2007, in the Circuit Court, Lee County, Florida. The plaintiff alleged that as a
result of the use of the defendant’s products, the plaintiff suffers from
various smoking-related conditions and diseases. The plaintiff filed a motion
for a new trial. Final judgment was entered in November 2011. On December 5,
2011, the parties stipulated to a dismissal with prejudice. The court granted
the motion on December 7, 2011.

On November 28, 2011, in Sury v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff, found the decedent, William Sury, to be 60%
at fault, RJR Tobacco to be 20% at fault, and the remaining defendant to be 20%
at fault, and awarded $1 million in compensatory damages and no punitive
damages. The case was filed in November 2007, in the Circuit Court, Duval
County, Florida. The plaintiff alleged that as a result of the use of the
defendants’ products, the decedent, William Sury, suffered from lung cancer.
Post-trial motions were filed in December 2011. Decisions are pending.



--------------------------------------------------------------------------------

On December 16, 2011, in Cox v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the defendants. The case was filed in January 2008, in the
Circuit Court, Alachua County, Florida. The plaintiff alleged that as a result
of the use of the defendant’s products, the decedent, Roland Cox, suffered from
lung cancer. Final judgment was entered, the plaintiff filed a notice of appeal
and RJR Tobacco filed a notice of cross appeal in January 2012.

On January 24, 2012, in Hallgren v. R. J. Reynolds Tobacco Co., the jury
returned a verdict in favor of the plaintiff, found the decedent, Claire
Hallgren, to be 50% at fault, RJR Tobacco to be 25% at fault, and the remaining
defendant to be 25% at fault, and awarded $2 million in compensatory damages and
$750,000 in punitive damages. The case was filed in April 2007, in the Circuit
Court, Highlands County, Florida. The plaintiff alleged that the decedent was
addicted to the defendants’ products, and as a result, suffered from lung
cancer. Post-trial motions are pending.

On January 25, 2012, in Ward v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the plaintiff, found the decedent, Mattie Ward, to be 50% at
fault, RJR Tobacco to be 30% at fault, and the remaining defendants to
collectively be 20% at fault, and awarded $1 million in compensatory damages and
$1.7 million in punitive damages. The case was filed in December 2007, in the
Circuit Court, Escambia County, Florida. The plaintiff alleged that the decedent
was addicted to the defendants’ products, and as a result, suffered from chronic
obstructive pulmonary disease and other smoking related conditions and/or
diseases. Post-trial motions are pending.

On February 2, 2012, in Larkin v. R. J. Reynolds Tobacco Co., the court declared
a mistrial after the jury informed the court that they could not reach a
verdict. The case was filed in January 2002, in the Circuit Court, Miami-Dade
County, Florida. The plaintiff alleged that the decedent, Carole Larkin, was
addicted to the defendant’s products, and as a result, suffered from oral
cancer. A new trial date has not been scheduled.

Broin II Cases

RJR Tobacco, B&W and other cigarette manufacturer defendants settled Broin v.
Philip Morris, Inc. in October 1997. This case had been brought in Florida state
court on behalf of flight attendants alleged to have suffered from diseases or
ailments caused by exposure to ETS in airplane cabins. The settlement agreement
required the participating tobacco companies to pay a total of $300 million in
three annual $100 million installments, allocated among the companies by market
share, to fund research on the early detection and cure of diseases associated
with tobacco smoke. It also required those companies to pay a total of
$49 million for the plaintiffs’ counsel’s fees and expenses. RJR Tobacco’s
portion of these payments was approximately $86 million; B&W’s portion of these
payments was approximately $57 million. The settlement agreement bars class
members from bringing aggregate claims or obtaining punitive damages and also
bars individual claims to the extent that they are based on fraud,
misrepresentation, conspiracy to commit fraud or misrepresentation, RICO,
suppression, concealment or any other alleged intentional or willful conduct.
The defendants agreed that, in any individual case brought by a class member,
the defendant will bear the burden of proof with respect to whether ETS can
cause certain specifically enumerated diseases, referred to as “general
causation.” With respect to all other issues relating to liability, including
whether an individual plaintiff’s disease was caused by his or her exposure to
ETS in airplane cabins, referred to as “specific causation,” the individual
plaintiff will have the burden of proof. On September 7, 1999, the Florida
Supreme Court approved the settlement. The Broin II cases arose out of the
settlement of this case.

On October 5, 2000, the Broin court entered an order applicable to all Broin II
cases that the terms of the Broin settlement agreement do not require the
individual Broin II plaintiffs to prove the elements of strict liability, breach
of warranty or negligence. Under this order, there is a rebuttable presumption
in the plaintiffs’ favor on those elements, and the plaintiffs bear the burden
of proving that their alleged adverse health effects actually were caused by
exposure to ETS in airplane cabins, that is, specific causation.

As of December 31, 2011, there were 2,586 Broin II lawsuits pending in Florida.
There have been no Broin II trials since 2007.



--------------------------------------------------------------------------------

Class-Action Suits

Overview. As of December 31, 2011, 13 class-action cases, exclusive of one
antitrust class action, were pending in the United States against RJR Tobacco or
its affiliates or indemnitees. In 1996, the Fifth Circuit Court of Appeals in
Castano v. American Tobacco Co. overturned the certification of a nation-wide
class of persons whose claims related to alleged addiction to tobacco products.
Since this ruling by the Fifth Circuit, most class-action suits have sought
certification of state-wide, rather than nation-wide, classes. Class-action
suits based on claims similar to those asserted in Castano or claims that class
members are at a greater risk of injury or injured by the use of tobacco or
exposure to ETS are pending against RJR Tobacco and its affiliates and
indemnitees in state or federal courts in California, Illinois, Louisiana,
Minnesota, Missouri, West Virginia and Arizona. All pending class-action cases
are discussed below.

The pending class actions against RJR Tobacco or its affiliates or indemnitees
include eight cases alleging that the use of the term “lights” constitutes
unfair and deceptive trade practices under state law or violates the federal
RICO statute. Such suits are pending in state or federal courts in Illinois,
Minnesota, Missouri, California and Arizona and are discussed below under
“— ‘Lights’ Cases.”

Finally, certain third-party payers have filed health-care cost recovery actions
in the form of class actions. These cases are discussed below under
“— Health-Care Cost Recovery Cases.”

Few smoker class-action complaints have been certified or, if certified, have
survived on appeal. Eighteen federal courts, including two courts of appeals,
and most state courts that have considered the issue have rejected class
certification in such cases. Apart from the Castano case discussed above, only
two smoker class actions have been certified by a federal court — In re Simon
(II) Litigation, and Schwab [McLaughlin] v. Philip Morris USA, Inc., discussed
below under “— ‘Lights’ Cases,” both of which were filed in the U.S. District
Court for the Eastern District of New York and ultimately decertified.

Medical Monitoring and Smoking Cessation Case. On November 5, 1998, in Scott v.
American Tobacco Co., a case filed in District Court, Orleans Parish, Louisiana,
the trial court certified a medical monitoring or smoking cessation class of
Louisiana residents who were smokers on or before May 24, 1996. The case was
brought against the major U.S. cigarette manufacturers, including RJR Tobacco
and B&W, seeking to recover an unspecified amount of damages to pay for medical
monitoring and smoking cessation programs. In July 2003, the jury returned a
verdict in favor of the defendants on the plaintiffs’ claim for medical
monitoring and found that cigarettes were not defectively designed. However, the
jury also made certain findings against the defendants on claims relating to
fraud, conspiracy, marketing to minors and smoking cessation. Notwithstanding
these findings, this portion of the trial did not determine liability as to any
class member or class representative. What primarily remained in the case was a
class-wide claim that the defendants pay for a program to help people stop
smoking.

In May 2004, the jury returned a verdict in the amount of $591 million on the
class’s claim for a smoking cessation program. In September 2004, the defendants
posted a $50 million bond, pursuant to legislation that limits the amount of the
bond to $50 million collectively for MSA signatories, and noticed their appeal.
RJR Tobacco posted $25 million (the portions for RJR Tobacco and B&W) towards
the bond. In February 2007, the Louisiana Court of Appeals upheld the class
certification and found the defendants responsible for funding smoking cessation
for eligible class members. The appellate court also ruled, however, that the
defendants were not liable for any post-1988 claims, rejected the award of
prejudgment interest, struck eight of the 12 components of the smoking cessation
program and remanded the case for further proceedings. In particular, the
appellate court ruled that no class member, who began smoking after September 1,
1988, could receive any relief, and that only those smokers, whose claims
accrued on or before September 1, 1988, would be eligible for the smoking
cessation program. The plaintiffs had previously expressly represented to the
trial court that none of their claims accrued before 1988 and that the class
claims did not accrue until around 1996, when the case was filed. The
defendants’ application for writ of certiorari with the Louisiana Supreme Court
was denied in January 2008. The defendants’ petition for writ of certiorari with
the U.S. Supreme Court was denied in June 2008. In July 2008, the trial court
entered an amended judgment in the case, finding that the defendants are jointly
and severally liable for funding the cost of a court-supervised smoking
cessation program and ordered the defendants to deposit approximately
$263 million together with interest from June 30, 2004, into a trust for the
funding of the program. The court also stated that it would favorably consider a
motion to return to defendants a portion of unused funds at the close of each
program year in the event the monies allocated for the preceding program year
were not fully expended because of a reduction in class size or underutilization
by the remaining plaintiffs.



--------------------------------------------------------------------------------

In December 2008, the trial court judge signed an order granting the defendants
an appeal from the amended judgment. In April 2010, the court of appeals amended
but largely affirmed the trial court’s July 2008 judgment and ordered the
defendants to deposit with the court $242 million with judicial interest from
July 21, 2008, until paid. The defendants’ motion for rehearing was denied. In
September 2010, the defendants’ application for writ of certiorari or review and
their emergency motion to stay execution of judgment with the Louisiana Supreme
Court were denied. In September 2010, the U.S. Supreme Court granted the
defendant’s motion to stay the judgment pending applicants’ timely filing, and
the Court’s disposition, of a petition for writ of certiorari. The defendants
filed a petition for writ of certiorari in the U.S. Supreme Court in December
2010. The court denied the petition on June 27, 2011. RJR Tobacco accrued $139
million, the portions of the judgment allocated to RJR Tobacco and B&W, in the
second quarter of 2011. RJR Tobacco paid the judgment in August 2011.

In December 2011, the plaintiffs filed a motion for assessment of attorneys’
fees and costs for the prosecution of the case. Briefing is underway. On
January 6, 2012, the defendants filed exceptions and a motion to strike. A
hearing on the defendants’ exceptions and a motion to strike occurred on
February 3, 2012. A hearing on the plaintiffs’ motion for fees and costs is
scheduled for June 18, 2012.

California Business and Professions Code Cases. On April 11, 2001, in Brown v.
American Tobacco Co., Inc., a case filed in June 1997 in Superior Court,
San Diego County, California, the court granted in part the plaintiffs’ motion
for certification of a class composed of residents of California who smoked at
least one of the defendants’ cigarettes from June 10, 1993 through April 23,
2001, and who were exposed to the defendants’ marketing and advertising
activities in California. The action was brought against the major
U.S. cigarette manufacturers, including RJR Tobacco and B&W, seeking to recover
restitution, disgorgement of profits and other equitable relief under California
Business and Professions Code § 17200 et seq. and § 17500 et seq. However, the
underlying substantive claims have been reduced to include primarily allegations
regarding the use of the descriptor “lights” and statements made during the
class period about the health risks of cigarettes. Certification was granted as
to the plaintiffs’ claims that the defendants violated § 17200 of the California
Business and Professions Code pertaining to unfair competition. The court,
however, refused to certify the class under the California Legal Remedies Act
and on the plaintiffs’ common law claims. In March 2005, the court granted the
defendants’ motion to decertify the class, and in September 2006, the California
Court of Appeal affirmed the order decertifying the class. In November 2006, the
plaintiffs’ petition for review with the California Supreme Court was granted,
and in May 2009, the court reversed the decision of the trial court, and the
California Court of Appeal that decertified the class and remanded the case to
the trial court for further proceedings. In March 2010, the trial court found
that the plaintiffs’ “lights” claims were not preempted by the Federal Cigarette
Labeling and Advertising Act and denied the defendants’ second motion for
summary judgment. The plaintiffs filed a tenth amended complaint in September
2010. RJR Tobacco and B&W filed their answers to the complaint. Subsequently, on
February 24, 2011, the court found that the named class representatives were not
adequate, were not typical, and lacked standing. The plaintiffs’ motion for
reconsideration was denied. The court granted the plaintiffs’ motion to amend
the complaint by adding new class representatives and denied the defendants’
motion to dismiss. The plaintiffs filed an eleventh amended complaint adding new
class representatives in July 2011. Trial is scheduled for October 5, 2012. The
defendants have filed motions challenging the standing of the newly named class
representatives and to decertify the case. A hearing is scheduled for March 21,
2012.

In Sateriale v. R. J. Reynolds Tobacco Co., a class action filed in November
2009 in the U.S. District Court for the Central District of California, the
plaintiffs brought the case on behalf of all persons who tried unsuccessfully to
redeem Camel Cash certificates from 1991 through March 31, 2007, or who held
Camel Cash certificates as of March 31, 2007. The plaintiffs allege that in
response to the defendants’ action to discontinue redemption of Camel Cash as of
March 31, 2007, customers, like the plaintiffs, attempted to exchange their
Camel Cash for merchandise and that the defendants, however, did not have any
merchandise to exchange for Camel Cash. The plaintiffs allege unfair business
practices, deceptive practices, breach of contract and promissory estoppel. The
plaintiffs seek injunctive relief, actual damages, costs and expenses. In
January 2010, the defendants filed a motion to dismiss, which prompted the
plaintiffs to file an amended complaint in February 2010. The class definition
changed to a class consisting of all persons who reside in the U.S. and tried
unsuccessfully to redeem Camel Cash certificates, from October 1, 2006 (six
months before the defendant ended the Camel Cash program) or who held Camel Cash



--------------------------------------------------------------------------------

certificates as of March 31, 2007. The plaintiffs also brought the class on
behalf of a proposed California subclass, consisting of all California residents
meeting the same criteria. In May 2010, RJR Tobacco’s motion to dismiss the
amended complaint for lack of jurisdiction over subject matter and,
alternatively, for failure to state a claim was granted with leave to amend. The
plaintiffs filed a second amended complaint. In July 2010, RJR Tobacco’s motion
to dismiss the second amended complaint was granted with leave to amend. The
plaintiffs filed a third amended complaint, and RJR Tobacco filed a motion to
dismiss it in September 2010. In December 2010, the court granted RJR Tobacco’s
motion to dismiss with prejudice. Final judgment was entered by the court and
the plaintiffs filed a notice of appeal in January 2011. Briefing is complete.
Oral argument has not been scheduled.

“Lights” Cases. As noted above, “lights” class-action cases are pending against
RJR Tobacco or B&W in Illinois (2), Missouri (2), Minnesota (2), California
(1) and Arizona (1). The classes in these cases generally seek to recover
$50,000 to $75,000 per class member for compensatory and punitive damages,
injunctive and other forms of relief, and attorneys’ fees and costs from RJR
Tobacco and/or B&W. In general, the plaintiffs allege that RJR Tobacco or B&W
made false and misleading claims that “lights” cigarettes were lower in tar and
nicotine and/or were less hazardous or less mutagenic than other cigarettes. The
cases typically are filed pursuant to state consumer protection and related
statutes.

Many of these “lights” cases were stayed pending review of the Good v. Altria
Group, Inc. case by the U.S. Supreme Court. In that “lights” class-action case
pending against Altria Group, Inc. and Philip Morris USA, the U.S. Supreme Court
decided that these claims are not preempted by the Federal Cigarette Labeling
and Advertising Act or by the Federal Trade Commission’s, referred to as FTC,
historic regulation of the industry. Since this decision in December 2008, a
number of the stayed cases have become active again.

The seminal “lights” class-action case involves RJR Tobacco’s competitor, Philip
Morris, Inc. Trial began in Price v. Philip Morris, Inc. in January 2003. In
March 2003, the trial judge entered judgment against Philip Morris in the amount
of $7.1 billion in compensatory damages and $3 billion in punitive damages to
the State of Illinois. Based on Illinois law, the bond required to stay
execution of the judgment was set initially at $12 billion. Philip Morris
pursued various avenues of relief from the $12 billion bond requirement. On
December 15, 2005, the Illinois Supreme Court reversed the lower court’s
decision and sent the case back to the trial court with instructions to dismiss
the case. On December 5, 2006, the trial court granted the defendant’s motion to
dismiss and for entry of final judgment. The case was dismissed with prejudice
the same day. In December 2008, the plaintiffs filed a petition for relief from
judgment, stating that the U.S. Supreme Court’s decision in Good v. Altria
Group, Inc. rejected the basis for the reversal. The trial court granted the
defendant’s motion to dismiss the plaintiffs’ petition for relief from judgment
in February 2009. In March 2009, the plaintiffs filed a notice of appeal to the
Illinois Appellate Court, Fifth Judicial District, requesting a reversal of the
February 2009 order and remand to the circuit court. On February 24, 2011, the
appellate court entered an order, concluding that the two-year time limit for
filing a petition for relief from a final judgment began to run when the trial
court dismissed the plaintiffs’ lawsuit on December 18, 2006. The appellate
court therefore found that the petition was timely, reversed the order of the
trial court, and remanded the case for further proceedings. Philip Morris filed
a petition for leave to appeal to the Illinois Supreme Court. On September 28,
2011, the Illinois Supreme Court denied Philip Morris’ petition for leave to
appeal and returned the case to the trial court for further proceedings.

In Turner v. R. J. Reynolds Tobacco Co., a case filed in February 2000 in
Circuit Court, Madison County, Illinois, a judge certified a class in
November 2001. In June 2003, RJR Tobacco filed a motion to stay the case pending
Philip Morris’s appeal of the Price v. Philip Morris Inc. case mentioned above,
which the judge denied in July 2003. In October 2003, the Illinois Fifth
District Court of Appeals denied RJR Tobacco’s emergency stay/supremacy order
request. In November 2003, the Illinois Supreme Court granted RJR Tobacco’s
motion for a stay pending the court’s final appeal decision in Price. On
October 11, 2007, the Illinois Fifth District Court of Appeals dismissed RJR
Tobacco’s appeal of the court’s denial of its emergency stay/supremacy order
request and remanded the case to the circuit court. There is currently no
activity in the case.

In Howard v. Brown & Williamson Tobacco Corp., another case filed in February
2000 in Circuit Court, Madison County, Illinois, a judge certified a class in
December 2001. In June 2003, the trial judge issued an order staying all
proceedings pending resolution of the Price v. Philip Morris, Inc. case
mentioned above. The plaintiffs appealed this stay order to the Illinois Fifth
District Court of Appeals, which affirmed the Circuit Court’s stay order in
August 2005. There is currently no activity in the case.



--------------------------------------------------------------------------------

A “lights” class-action case is pending against each of RJR Tobacco and B&W in
Missouri. In Collora v. R. J. Reynolds Tobacco Co., a case filed in May 2000 in
Circuit Court, St. Louis County, Missouri, a judge in St. Louis certified a
class in December 2003. In April 2007, the court granted the plaintiffs’ motion
to reassign Collora and the following cases to a single general division:
Craft v. Philip Morris Companies, Inc. and Black v. Brown & Williamson Tobacco
Corp., discussed below. In April 2008, the court stayed the case pending
U.S. Supreme Court review in Good v. Altria Group, Inc. A nominal trial date of
January 10, 2011 was scheduled, but it did not proceed at that time. There is
currently no activity in the case.

In Black v. Brown & Williamson Tobacco Corp., a case filed in November 2000 in
Circuit Court, City of St. Louis, Missouri, B&W removed the case to the
U.S. District Court for the Eastern District of Missouri. The plaintiffs filed a
motion to remand, which was granted in March 2006. In April 2008, the court
stayed the case pending U.S. Supreme Court review in Good v. Altria Group, Inc.
A nominal trial date of January 10, 2011, was scheduled, but it did not proceed
at that time. There is currently no activity in the case.

In Dahl v. R. J. Reynolds Tobacco Co., a case filed in April 2003, and pending
in District Court, Hennepin County, Minnesota, a judge dismissed the case in
May 2005, ruling the “lights” claims are preempted by the Federal Cigarette
Labeling and Advertising Act. In July 2005, the plaintiffs appealed to the
Minnesota Court of Appeals for the Fourth Judicial District. During the pendency
of the appeal, RJR Tobacco removed the case to the U.S. District Court for the
District of Minnesota. In February 2007, the Eighth Circuit remanded the case to
the Minnesota Court of Appeals, which in December 2007, reversed the judgment
and remanded the case to the District Court. In January 2009, the Minnesota
Supreme Court issued an order vacating the February 2008 order that granted RJR
Tobacco’s petition for review. In July 2009, the plaintiffs in this case and in
Thompson v. R. J. Reynolds Tobacco Co., discussed below, filed a motion to
consolidate for discovery and trial. In October 2009, the court companioned the
two cases and reserved its ruling on the motion to consolidate, which it said
will be reevaluated as discovery progresses. In February 2010, a stipulation and
order was entered to stay proceedings in this case and in Thompson until
completion of all appellate review in Curtis v. Altria Group, Inc. There is
currently no activity in the case.

In Thompson v. R. J. Reynolds Tobacco Co., a case filed in February 2005 in
District Court, Hennepin County, Minnesota, RJR Tobacco removed the case to the
U.S. District Court for the District of Minnesota. In October 2007, the
U.S. District Court remanded the case to state district court. In May 2009, the
court entered an agreed scheduling order that bifurcates merits and class
certification discovery. The parties are engaged in class certification
discovery. In July 2009, the plaintiffs in this case and in Dahl v. R. J.
Reynolds Tobacco Co. filed a motion to consolidate for discovery and trial. In
October 2009, the court companioned the two cases and reserved its ruling on the
motion to consolidate, which it said will be reevaluated as discovery
progresses. In February 2010, a stipulation and order was entered to stay
proceedings in this case and in Dahl until completion of all appellate review in
Curtis v. Altria Group, Inc. There is currently no activity in the case.

In Cleary v. Philip Morris, Inc., a case filed in June 1998, and pending in
Circuit Court, Cook County, Illinois, the plaintiffs filed their motion for
class certification in December 2001, in an action brought against the major
U.S. cigarette manufacturers, including RJR Tobacco and B&W. The case was
brought on behalf of persons who have allegedly been injured by (1) the
defendants’ purported conspiracy pursuant to which defendants concealed material
facts regarding the addictive nature of nicotine, (2) the defendants’ alleged
acts of targeting their advertising and marketing to minors, and (3) the
defendants’ claimed breach of the public right to defendants’ compliance with
the laws prohibiting the distribution of cigarettes to minors. The plaintiffs
requested that the defendants be required to disgorge all profits unjustly
received through their sale of cigarettes to plaintiffs and the class, which in
no event will be greater than $75,000 per each class member, inclusive of
punitive damages, interest and costs. In March 2006, the court dismissed
count V, public nuisance, and count VI, unjust enrichment. The plaintiffs filed
an amended complaint in March 2009, to add a claim of unjust enrichment and, to
include in the class, individuals who smoked “light” cigarettes. RJR Tobacco and
B&W answered the amended complaint in March 2009. In July 2009, the plaintiffs
filed an additional motion for class certification. In September 2009, the court
granted the defendants’ motion for summary judgment on the pleadings concerning
the “lights” claims as to all defendants other than Philip Morris. In February
2010, the court denied the plaintiffs’ motion for class certification of all
three putative classes. However, the court ruled that the plaintiffs may
reinstate the class dealing with the conspiracy to conceal the addictive nature
of nicotine if they identify a new class representative. In April 2010, the
court granted the plaintiffs’ motion to file a fourth amended complaint and
withdraw the motion to reinstate count I by identifying a



--------------------------------------------------------------------------------

new plaintiff. The defendants filed a motion to dismiss the plaintiffs’ fourth
amended complaint, which was granted in June 2010. The court denied the
plaintiffs’ motion to reconsider, and in August 2010, the plaintiffs filed a
notice of appeal in the U.S. Court of Appeals for the Seventh Circuit. In August
2011, the Seventh Circuit affirmed the trial court’s judgment. The plaintiffs’
petition for rehearing with a suggestion for rehearing en banc was denied on
November 15, 2011. The deadline to file a petition for writ of certiorari with
the U.S. Supreme Court is February 13, 2012.

In Shaffer v. R. J. Reynolds Tobacco Co., a case filed in October 2009 in the
Superior Court of Pima County, Arizona against RJR Tobacco, RAI and other
defendants, the plaintiffs brought the case on behalf of all persons residing in
Arizona who purchased, not for resale, defendants’ cigarettes labeled as “light”
or “ultra-light” from the date of the defendants’ first sales of such cigarettes
in Arizona to the date of judgment. The plaintiffs allege consumer fraud,
concealment, non-disclosure, negligent misrepresentation and unjust enrichment.
The plaintiffs seek a variety of damages, including compensatory, restitutionary
and punitive damages. In November 2009, the defendants removed the case to the
U.S. District Court for the District of Arizona, and RJR Tobacco and RAI filed
their answers to the complaint. Discovery is underway. The plaintiffs filed a
motion for partial summary judgment on the grounds of the purported collateral
estoppel effect of certain findings in United States v. Philip Morris USA, Inc.

Finally, also see the above discussion of Brown v. American Tobacco Co., Inc.,
under “— California Business and Professions Code Cases.”

As referred to in the “Cautionary Statements,” in the event RJR Tobacco and its
affiliates or indemnitees lose one or more of the pending “lights” class-action
suits, RJR Tobacco could face bonding difficulties depending upon the amount of
damages ordered, if any, which could have a material adverse effect on RJR
Tobacco’s, and consequently RAI’s, results of operations, cash flows or
financial position.

Other Class Actions. In Young v. American Tobacco Co., Inc., a case filed in
November 1997 in Circuit Court, Orleans Parish, Louisiana, the plaintiffs
brought an ETS class action against U.S. cigarette manufacturers, including RJR
Tobacco and B&W, and parent companies of U.S. cigarette manufacturers, including
RJR, on behalf of all residents of Louisiana who, though not themselves
cigarette smokers, have been exposed to secondhand smoke from cigarettes which
were manufactured by the defendants, and who allegedly suffered injury as a
result of that exposure. The plaintiffs seek to recover an unspecified amount of
compensatory and punitive damages. In October 2004, the trial court stayed this
case pending the outcome of the appeal in Scott v. American Tobacco Co., Inc.,
discussed above under “— Medical Monitoring and Smoking Cessation Case.”

In Parsons v. A C & S, Inc., a case filed in February 1998 in Circuit Court,
Ohio County, West Virginia, the plaintiff sued asbestos manufacturers,
U.S. cigarette manufacturers, including RJR Tobacco and B&W, and parent
companies of U.S. cigarette manufacturers, including RJR, seeking to recover
$1 million in compensatory and punitive damages individually and an unspecified
amount for the class in both compensatory and punitive damages. The class was
brought on behalf of persons who allegedly have personal injury claims arising
from their exposure to respirable asbestos fibers and cigarette smoke. The
plaintiffs allege that Mrs. Parsons’ use of tobacco products and exposure to
asbestos products caused her to develop lung cancer and to become addicted to
tobacco. In December 2000, three defendants, Nitral Liquidators, Inc., Desseaux
Corporation of North American and Armstrong World Industries, filed bankruptcy
petitions in the U.S. Bankruptcy Court for the District of Delaware, In re
Armstrong World Industries, Inc. Pursuant to section 362(a) of the Bankruptcy
Code, Parsons is automatically stayed with respect to all defendants.

Finally, in Jones v. American Tobacco Co., Inc., a case filed in December 1998
in Circuit Court, Jackson County, Missouri, the defendants removed the case to
the U.S. District Court for the Western District of Missouri in February 1999.
The action was brought against the major U.S. cigarette manufacturers, including
RJR Tobacco and B&W, and parent companies of U.S. cigarette manufacturers,
including RJR, by tobacco product users and purchasers on behalf of all
similarly situated Missouri consumers. The plaintiffs allege that their use of
the defendants’ tobacco products has caused them to become addicted to nicotine.
The plaintiffs seek to recover an unspecified amount of compensatory and
punitive damages. The case was remanded to the Circuit Court in February 1999.
There has been limited activity in this case.



--------------------------------------------------------------------------------

Health-Care Cost Recovery Cases

Health-care cost recovery cases have been brought by a variety of plaintiffs.
Other than certain governmental actions, these cases largely have been
unsuccessful on remoteness grounds, which means that one who pays an injured
person’s medical expenses is legally too remote to maintain an action against
the person allegedly responsible for the injury.

As of December 31, 2011, three health-care cost recovery cases were pending in
the United States against RJR Tobacco, B&W, as its indemnitee, or both, as
discussed below after the discussion of the State Settlement Agreements. A
limited number of claimants have filed suit against RJR Tobacco, its current or
former affiliates, B&W and other tobacco industry defendants to recover funds
for health care, medical and other assistance paid by foreign provincial
governments in treating their citizens. For more information on these cases, see
“— International Cases” below.

State Settlement Agreements. In June 1994, the Mississippi Attorney General
brought an action, Moore v. American Tobacco Co., against various industry
members, including RJR Tobacco and B&W. This case was brought on behalf of the
state to recover state funds paid for health care and other assistance to state
citizens suffering from diseases and conditions allegedly related to tobacco
use. Most other states, through their attorneys general or other state agencies,
sued RJR Tobacco, B&W and other U.S. cigarette manufacturers based on similar
theories. The cigarette manufacturer defendants, including RJR Tobacco and B&W,
settled the first four of these cases scheduled for trial — Mississippi,
Florida, Texas and Minnesota — by separate agreements with each such state.

On November 23, 1998, the major U.S. cigarette manufacturers, including RJR
Tobacco and B&W, entered into the Master Settlement Agreement with attorneys
general representing the remaining 46 states, the District of Columbia, Puerto
Rico, Guam, the Virgin Islands, American Samoa and the Northern Marianas.
Effective on November 12, 1999, the MSA settled all the health-care cost
recovery actions brought by, or on behalf of, the settling jurisdictions and
released various additional present and future claims.

In the settling jurisdictions, the MSA released RJR Tobacco, B&W, and their
affiliates and indemnitees, including RAI, from:

 

  •  

all claims of the settling states and their respective political subdivisions
and other recipients of state health-care funds, relating to past conduct
arising out of the use, sale, distribution, manufacture, development,
advertising, marketing or health effects of, the exposure to, or research,
statements or warnings about, tobacco products; and

 

  •  

all monetary claims of the settling states and their respective political
subdivisions and other recipients of state health-care funds, relating to future
conduct arising out of the use of or exposure to, tobacco products that have
been manufactured in the ordinary course of business.

Set forth below are tables depicting the unadjusted tobacco industry settlement
payment schedule and the settlement payment schedule for RAI’s operating
subsidiaries under the State Settlement Agreements, and related information for
2009 and beyond:

Unadjusted Original Participating Manufacturers’ Settlement Payment Schedule

 

     2009     2010     2011      2012 and
thereafter  

First Four States’ Settlements:(1)

         

Mississippi Annual Payment

   $ 136      $ 136      $ 136       $ 136   

Florida Annual Payment

     440        440        440         440   

Texas Annual Payment

     580        580        580         580   

Minnesota Annual Payment

     204        204        204         204   

Remaining States’ Settlement:

         

Annual Payments(1)

     8,004        8,004        8,004         8,004   

Growers’ Trust(2)

     295        295        —           —     

Offset by federal tobacco buyout(2)

     (295 )      (295 )      —           —        

 

 

   

 

 

   

 

 

    

 

 

 

Total

   $ 9,364      $ 9,364      $ 9,364       $ 9,364      

 

 

   

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

RAI’s Operating Subsidiaries’ Settlement Expenses and Payment Schedule

 

Settlement expenses

   $ 2,540       $ 2,496       $ 2,435         —     

Settlement cash payments

   $ 2,249       $ 2,519       $ 2,492         —     

Projected settlement expenses

            $  >2,400   

Projected settlement cash payments

            $ >2,400   

 

(1)

Subject to adjustments for changes in sales volume, inflation and other factors.
All payments are to be allocated among the companies on the basis of relative
market share. For further information, see “— State Settlement
Agreements-Enforcement and Validity; Adjustments” below.

(2)

The Growers’ Trust payments expired December 2010 and were offset by certain
obligations resulting from the federal tobacco buyout legislation, not included
in this table, signed in October 2004. See “—Tobacco Buyout Legislation and
Related Litigation” below.

The State Settlement Agreements also contain provisions restricting the
marketing of tobacco products. Among these provisions are restrictions or
prohibitions on the use of cartoon characters, brand-name sponsorships, apparel
and other merchandise, outdoor and transit advertising, payments for product
placement, free sampling and lobbying. Furthermore, the State Settlement
Agreements required the dissolution of three industry-sponsored research and
trade organizations.

The State Settlement Agreements have materially adversely affected RJR Tobacco’s
shipment volumes. RAI believes that these settlement obligations may materially
adversely affect the results of operations, cash flows or financial position of
RAI and RJR Tobacco in future periods. The degree of the adverse impact will
depend, among other things, on the rate of decline in U.S. cigarette sales in
the premium and value categories, RJR Tobacco’s share of the domestic premium
and value cigarette categories, and the effect of any resulting cost advantage
of manufacturers not subject to the State Settlement Agreements.

Department of Justice Case. On September 22, 1999, the U.S. Department of
Justice brought an action against RJR Tobacco, B&W and other tobacco companies
in the U.S. District Court for the District of Columbia. The government
initially sought to recover federal funds expended by the federal government in
providing health care to smokers who developed diseases and injuries alleged to
be smoking-related, based on several federal statutes. In addition, the
government sought, pursuant to the civil provisions of RICO, disgorgement of
profits the government contends were earned as a consequence of a RICO
racketeering “enterprise.” In September 2000, the court dismissed the
government’s claims asserted under the Medical Care Recovery Act as well as
those under the Medicare Secondary Payer provisions of the Social Security Act,
but did not dismiss the RICO claims. In February 2005, the U.S. Court of Appeals
for the District of Columbia ruled that disgorgement is not an available remedy
in this case. The government’s petition for writ of certiorari with the
U.S. Supreme Court was denied in October 2005. The non-jury, bench trial began
in September 2004, and closing arguments concluded in June 2005.

On August 17, 2006, the court found certain defendants, including RJR Tobacco
and B&W, liable for the RICO claims, but did not impose any direct financial
penalties. The court instead enjoined the defendants from committing future
racketeering acts, participating in certain trade organizations, making
misrepresentations concerning smoking and health and youth marketing, and using
certain brand descriptors such as “low tar,” “light,” “ultra light,” “mild” and
“natural.” The court also ordered defendants to issue “corrective
communications” on five subjects, including smoking and health and addiction,
and to comply with further undertakings, including maintaining web sites of
historical corporate documents and disseminating certain marketing information
on a confidential basis to the government. In addition, the court placed
restrictions on the ability of the defendants to dispose of certain assets for
use in the United States, unless the transferee agrees to abide by the terms of
the court’s order, and ordered the defendants to reimburse the U.S. Department
of Justice its taxable costs incurred in connection with the case.

Certain defendants, including RJR Tobacco, filed notices of appeal to the
U.S. Court of Appeals for the District of Columbia in September 2006. The
government filed its notice of appeal in October 2006. In addition, the
defendants, including RJR Tobacco, filed joint motions asking the district court
to clarify and to stay its order pending the defendants’ appeal. On
September 28, 2006, the district court denied the defendants’ motion to stay. On
September 29, 2006, the defendants, including RJR Tobacco, filed a motion asking
the court of appeals to stay the district court’s order pending the defendants’
appeal. The court granted the motion in October 2006.

In November 2006, the court of appeals stayed the appeals pending the trial
court’s ruling on the defendants’ motion for clarification. The defendants’
motion was granted in part and denied in part. The defendants’ motion as



--------------------------------------------------------------------------------

to the meaning and applicability of the general injunctive relief of the
August 2006 order was denied. The request for clarification as to the scope of
the provisions in the order prohibiting the use of descriptors and requiring
corrective statements at retail point of sale was granted. The court also ruled
that the provisions prohibiting the use of express or implied health messages or
descriptors do apply to the actions of the defendants taken outside of the
United States.

In May 2009, the U.S. Court of Appeals largely affirmed the finding of liability
against the tobacco defendants and remanded to the trial court for dismissal of
the trade organizations. The court also largely affirmed the remedial order,
including the denial of additional remedies, but vacated the order and remanded
for further proceedings as to the following four discrete issues:

 

  •  

the issue of the extent of Brown & Williamson Holdings’ control over tobacco
operations was remanded for further fact finding and clarification;

 

  •  

the remedial order was vacated to the extent that it binds all defendants’
subsidiaries and was remanded to the lower court for determination as to whether
inclusion of the subsidiaries and which of the subsidiaries satisfy Rule 65(d)
of the Federal Rules of Civil Procedure;

 

  •  

the court held that the provision found in paragraph four of the injunction,
concerning the use of any express or implied health message or health descriptor
for any cigarette brand, should not be read to govern overseas sales. The issue
was remanded to the lower court with instructions to reformulate it so as to
exempt foreign activities that have no substantial, direct and foreseeable
domestic effects; and

 

  •  

the remedial order was vacated regarding “point of sale” displays and remanded
for the district court to evaluate and make due provisions for the rights of
innocent persons, either by abandoning this part of the remedial order or
re-crafting a new version reflecting the rights of third parties.

RJR Tobacco and the other defendants, as well as the Department of Justice,
filed petitions for writ of certiorari to the U.S. Supreme Court in February
2010. In June 2010, the U.S. Supreme Court denied the parties’ petitions for
writ of certiorari. Post-remand proceedings are underway to determine the extent
to which the original order will be implemented. The defendants filed a motion
to vacatur, in which they moved to vacate the trial court’s injunctions and
factual findings and dismiss the case in its entirety, on March 3, 2011. The
court denied the motion on June 1, 2011. The defendants have filed a notice of
appeal. Oral argument is scheduled for April 20, 2012. The trial court also
issued an opinion on January 26, 2012, stating that it will not defer its
decision on the corrective action statements pending the outcome of pending FDA
litigation. In addition, the parties to the lawsuit entered into an agreement
concerning certain technical obligations regarding their public websites.
Pursuant to this agreement, RJR Tobacco agreed to deposit $3.125 million over
the next three years into the registry of the district court.

International Cases. Five health-care reimbursement cases are pending against
RJR Tobacco, its current or former affiliates, or B&W outside the United States,
one in Israel and four in Canada. All of the remaining Canadian provinces have
indicated an intention to file similar cases. In these actions, foreign
governments are seeking to recover for health care, medical and other assistance
paid in treating their citizens for tobacco-related disease. No such actions are
pending in the United States. Pursuant to the terms of the 1999 sale of RJR
Tobacco’s international tobacco business, RJR Tobacco has tendered the defense
of these actions to JTI. Subject to a reservation of rights, JTI has assumed the
defense of RJR Tobacco and its current or former affiliates in these actions.

 

  •  

British Columbia - In 1997, British Columbia enacted a statute, subsequently
amended, which created a civil cause of action for the government to recover the
costs of health-care benefits incurred for insured populations of British
Columbia residents resulting from tobacco-related disease. An action brought on
behalf of the Province of British Columbia pursuant to the statute against
Canadian and non-Canadian tobacco-related entities, including RJR Tobacco and
certain of its affiliates, was dismissed in February 2000 when the British
Columbia Supreme Court ruled that the legislation was unconstitutional and set
aside service ex juris against the foreign defendants for that reason. British
Columbia then enacted a revised statute, pursuant to which an action was filed
in January 2001 against many of the same defendants, including RJR Tobacco and
one of its affiliates, in Supreme Court, British Columbia. In that action, the
British Columbia government seeks to recover the present value of its total
expenditures for health-care



--------------------------------------------------------------------------------

 

benefits provided for insured persons resulting from tobacco-related disease or
the risk of tobacco-related disease caused by alleged breaches of duty by the
manufacturers, the present value of its estimated total expenditures for
health-care benefits that reasonably could be expected to be provided for those
insured persons resulting from tobacco-related disease or the risk of
tobacco-related disease in the future, court ordered interest, and costs, or in
the alternative, special or increased costs. The government alleges that the
defendants are liable under the British Columbia statute by reason of their
“tobacco related wrongs,” which are alleged to include: selling defective
products, failure to warn, sale of cigarettes to children and adolescents,
illegal importation, strict liability, deceit and misrepresentation, violation
of trade practice and competition acts, concerted action, and joint liability.
RJR Tobacco and its affiliate filed statements of defense in January 2007. In
February 2010, the trial date was adjourned, and no new date has been set.

 

  •  

New Brunswick - In March 2008, a case was filed on behalf of Her Majesty the
Queen in Right of the Province of New Brunswick, Canada, against Canadian and
non-Canadian tobacco-related entities, including RJR Tobacco and one of its
affiliates, in the Trial Division in the Court of Queen’s Bench of New
Brunswick. The claim is brought pursuant to New Brunswick legislation enacted in
2008, which is substantially similar to the revised British Columbia statute
described above. In this action, the New Brunswick government seeks to recover
essentially the same types of damages that are being sought in the British
Columbia action described above based on analogous theories of liability. RJR
Tobacco and its affiliate filed statements of defense in March 2010.

 

  •  

Ontario - In September 2009, a case was filed on behalf of the Province of
Ontario, Canada, against Canadian and non-Canadian tobacco-related entities,
including RJR Tobacco and one of its affiliates, in the Ontario Superior Court
of Justice. The claim is brought pursuant to Ontario legislation enacted in
2009, which is substantially similar to the revised British Columbia statute
described above. In this action, the Ontario government seeks to recover
essentially the same types of damages that are being sought in the British
Columbia and New Brunswick actions described above based on analogous theories
of liability, although the government also asserted claims based on the illegal
importation of cigarettes, which claims were deleted in an amended statement of
claim filed in August 2010. The jurisdictional challenge brought by RJR Tobacco
and its affiliate was denied by the trial court on January 4, 2012, and RJR
Tobacco and its affiliate are pursuing an appeal.

 

  •  

Newfoundland and Labrador - In February 2011, a case was filed on behalf of the
Province of Newfoundland and Labrador, Canada, hereinafter Newfoundland, against
Canadian and non-Canadian tobacco-related entities, including RJR Tobacco and
one of its affiliates, in the General Trial Division of the Supreme Court of
Newfoundland and Labrador. The claim is brought pursuant to legislation passed
in Newfoundland in 2001 and proclaimed in February 2011, which is substantially
similar to the revised British Columbia statute described above. In this action,
the Newfoundland government seeks to recover essentially the same types of
damages that are being sought in the British Columbia, New Brunswick and Ontario
actions described above based on analogous theories of liability. RJR and its
affiliate have brought a motion challenging the jurisdiction of the Newfoundland
court. A decision is pending.

 

  •  

Israel - In September 1998, the General Health Services, Israel’s second largest
health fund, filed a statement of claim against certain cigarette manufacturers
and distributors, including RJR Tobacco, RJR Nabisco and B&W, in the District
Court of Jerusalem, Israel. The plaintiff seeks to recover the present value of
the total expenditure by the government for health-care benefits provided for
insured persons resulting from tobacco-related disease or the risk of
tobacco-related disease caused by alleged breaches of duty by the manufacturers,
the present value of the estimated total expenditure by the government for
health-care benefits that reasonably could be expected to be provided for those
insured persons resulting from tobacco-related disease or the risk of
tobacco-related disease in the future, court ordered interest, and costs, or in
the alternative, special or increased costs. The plaintiff alleges that the
defendants are liable under the following theories: defective product, failure
to warn, sale of cigarettes to children and adolescents, strict liability,
deceit and misrepresentation and violation of trade practice and competition
acts. In 2002, the plaintiff obtained leave to serve RJR Tobacco and B&W outside
the jurisdiction. On behalf of RJR Tobacco, JTI filed a motion challenging the
grant of leave, which was denied. JTI appealed the decision to the Supreme Court
of Israel alongside other defendants’ applications for a strike out of the
claim. In July 2011, the Israeli Supreme Court granted PMI and BAT’s appeal of
the rejection of their



--------------------------------------------------------------------------------

 

motion to strike out the claim. The court found that the claim should be struck
in liminie on the grounds of remoteness. In August 2011, the Supreme Court
granted RJR Tobacco’s appeal of the rejection of its motion to cancel service
and all other pending motions for leave to appeal. The plaintiff filed a motion
for the rehearing of the Supreme Court’s decisions in this regard. In November
2011, BAT and PMI filed responses to the motion.

The following six putative Canadian class actions were filed against various
Canadian and non-Canadian tobacco-related entities, including RJR Tobacco and
one of its affiliates, in courts in the provinces of Alberta, British Columbia,
Manitoba, Nova Scotia, and Saskatchewan, although the plaintiffs’ counsel have
been actively pursuing only the action pending in Saskatchewan at this time:

 

  •  

In Adams v. Canadian Tobacco Manufacturers’ Council, a case filed in July 2009
in the Court of Queen’s Bench for Saskatchewan against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals who were alive on
July 10, 2009, and who have suffered, or who currently suffer, from chronic
obstructive pulmonary disease, emphysema, heart disease or cancer, after having
smoked a minimum of 25,000 cigarettes designed, manufactured, imported, marketed
or distributed by the defendants.

 

  •  

In Dorion v. Canadian Tobacco Manufacturers’ Council, a case filed in June 2009,
in the Court of Queen’s Bench of Alberta against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, dependents and family members, who purchased or smoked cigarettes
designed, manufactured, marketed or distributed by the defendants.

 

  •  

In Kunka v. Canadian Tobacco Manufacturers’ Council, a case filed in 2009 in the
Court of Queen’s Bench of Manitoba against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, and their dependents and family members, who purchased or smoked
cigarettes manufactured by the defendants.

 

  •  

In Semple v. Canadian Tobacco Manufacturers’ Council, a case filed in June 2009
in the Supreme Court of Nova Scotia against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, dependents and family members, who purchased or smoked cigarettes
designed, manufactured, marketed or distributed by the defendants for the period
of January 1, 1954, to the expiry of the opt out period as set by the court.

 

  •  

In Bourassa v. Imperial Tobacco Canada Limited, a case filed in June 2010 in the
Supreme Court of British Columbia against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, who were alive on June 12, 2007, and who have suffered, or who
currently suffer from chronic respiratory diseases, after having smoked a
minimum of 25,000 cigarettes designed, manufactured, imported, marketed, or
distributed by the defendants.

 

  •  

In McDermid v. Imperial Tobacco Canada Limited, a case filed in June 2010 in the
Supreme Court of British Columbia against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, who were alive on June 12, 2007, and who have suffered, or who
currently suffer from heart disease, after having smoked a minimum of 25,000
cigarettes designed, manufactured, imported, marketed, or distributed by the
defendants.

In each of these six cases, the plaintiffs allege fraud, fraudulent concealment,
breach of warranty, breach of warranty of merchantability and of fitness for a
particular purpose, failure to warn, design defects, negligence, breach of a
“special duty” to children and adolescents, conspiracy, concert of action,
unjust enrichment, market share liability, joint liability, and violations of
various trade practices and competition statutes. The plaintiffs seek
compensatory and aggravated damages; punitive or exemplary damages; the right to
waive the torts described above and claim disgorgement of the amount of revenues
or profits the defendants received from the sale of tobacco products to putative
class members; interest pursuant to the Pre-judgment Interest Act and other
similar legislation;



--------------------------------------------------------------------------------

and other relief the court deems just. Pursuant to the terms of the 1999 sale of
RJR Tobacco’s international tobacco business, RJR Tobacco has tendered the
defense of these six actions to JTI. Subject to a reservation of rights, JTI has
assumed the defense of RJR Tobacco and its current or former affiliates in these
actions.

Native American Tribe Cases. As of December 31, 2011, one Native American tribe
case was pending before a tribal court against RJR Tobacco and B&W, Crow Creek
Sioux Tribe v. American Tobacco Co., a case filed in September 1997 in Tribal
Court, Crow Creek Sioux, South Dakota. The plaintiffs seek to recover actual and
punitive damages, restitution, funding of a clinical cessation program, funding
of a corrective public education program, and disgorgement of unjust profits
from sales to minors. The plaintiffs claim that the defendants are liable under
the following theories: unlawful marketing and targeting of minors, contributing
to the delinquency of minors, unfair and deceptive acts or practices,
unreasonable restraint of trade and unfair method of competition, negligence,
negligence per se, conspiracy and restitution of unjust enrichment. The case is
dormant.

Other Cases

In August 2009, RJR Tobacco and American Snuff Co. joined other tobacco
manufacturers and a tobacco retailer in filing a lawsuit, Commonwealth Brands,
Inc. v. United States of America, in the U.S. District Court for the Western
District of Kentucky, challenging certain provisions of the Family Smoking
Prevention and Tobacco Control Act, referred to as the FDA Tobacco Act, that
severely restricts the few remaining channels available to communicate with
adult tobacco consumers. RAI believes these provisions cannot be justified on
any basis consistent with the demands of the First Amendment. The suit does not
challenge the U.S. Congress’s decision to give the FDA regulatory authority over
tobacco products, nor does it challenge the vast majority of the provisions of
the new law. In November 2009, the court denied certain plaintiffs’ motion for
preliminary injunction as to the modified risk tobacco products provision of the
FDA Tobacco Act. The parties finished briefing their respective cross-motions
for summary judgment in December 2009, and in January 2010, the court granted
summary judgment for the plaintiffs so as to allow the continued use of color
and imagery in labeling and advertising and the right to make statements that
their products conform to FDA regulatory requirements. The court granted summary
judgment to the U.S. Government as to all other challenged provisions. In March
2010, each side filed a notice of appeal with the Sixth Circuit Court of
Appeals. Oral argument occurred July 27, 2011. A decision is pending.

On February 25, 2011, RJR Tobacco, Lorillard, Inc., and Lorillard Tobacco
Company jointly filed a lawsuit, Lorillard, Inc. v. U.S. Food and Drug
Administration, in the U.S. District Court for the District of Columbia,
challenging the composition of the Tobacco Products Scientific Advisory
Committee, referred to as the TPSAC, which had been established by the FDA. The
complaint alleges that certain members of the TPSAC and certain members of its
Constituents Subcommittee have financial and appearance conflicts of interest
that are disqualifying under federal ethics law and regulations, and that the
TPSAC is not “fairly balanced,” as required by the Federal Advisory Committee
Act, referred to as FACA. In March 2011, the plaintiffs filed an amended
complaint, which added an additional claim, based on a nonpublic meeting of
members of the TPSAC, in violation of the FACA. The defendants filed a motion to
dismiss in April 2011. A hearing date has not been scheduled. The court granted
the plaintiffs’ unopposed motion to file a second amended complaint adding a
count addressing the FDA’s refusal to produce all documents generated by the
TPSAC and its subcommittee in preparation of the menthol report. The FDA filed a
motion to dismiss the second amended complaint. A hearing on the motion is
scheduled for February 14, 2012.

On August 16, 2011, RJR Tobacco and SFNTC joined other tobacco manufacturers in
a lawsuit, R. J. Reynolds Tobacco Co. v. U.S. Food and Drug Administration, in
the U.S. District Court for the District of Columbia, challenging the final
regulation specifying nine new graphic “warnings” pursuant to the FDA Tobacco
Act violates the plaintiffs’ rights under the First Amendment to the U.S.
Constitution and the Administrative Procedure Act, referred to as the APA. The
court heard oral argument on the motion for preliminary injunction on
September 21, 2011. On November 7, 2011, the court granted the plaintiffs’
motion for preliminary injunction, which stays the imposition of the graphic
warning rule for 15 months following a final ruling from the district court as
to the merits of the parties claims. On December 1, 2011, the government
appealed the district court’s preliminary injunction ruling to the Court of
Appeals for the D.C. Circuit. The appellate court has scheduled oral argument on
the appeal for April 10, 2012. Concurrently, briefing is complete on the
parties’ cross motions for summary judgment that are before the district court.
Oral argument on the summary judgment motions occurred on February 1, 2012. The
court stated that it would issue its ruling well before the April 10, 2012
appellate hearing.



--------------------------------------------------------------------------------

For a detailed description of the FDA Tobacco Act, see “— Governmental Activity”
in “Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” in Item 7.

Finally, RJR Tobacco and others brought suit against the City of Worcester,
Massachusetts to enjoin enforcement of an ordinance prohibiting all outdoor
advertising of tobacco products and any indoor advertising that is visible from
the street. The suit, National Association of Tobacco Outlets, Inc. v. City of
Worcester, was filed in the U.S. District Court for the Central Division of
Massachusetts on June 17, 2011. The plaintiffs’ motions for preliminary
injunction and summary judgment were heard on November 9, 2011, and the parties
await a ruling. Enforcement of the ordinance has been stayed by agreement
pending the ruling on the motion for a preliminary injunction.

State Settlement Agreements-Enforcement and Validity; Adjustments

As of December 31, 2011, there were 32 cases concerning the enforcement,
validity or interpretation of the State Settlement Agreements in which RJR
Tobacco or B&W is a party. This number includes those cases, discussed below,
relating to disputed payments under the State Settlement Agreements.

The Vermont Attorney General filed suit in July 2005, in the Vermont Superior
Court, Chittenden County, alleging that certain advertising for the Eclipse
cigarette brand violated both the MSA and the Vermont Consumer Fraud Statute.
The State of Vermont is seeking declaratory, injunctive, and monetary relief.
The bench trial in this action began on October 6, 2008, and lasted a total of
five weeks. Closing arguments occurred on March 11, 2009. On March 10, 2010, the
court issued its opinion, finding that three of the advertising claims made by
RJR Tobacco were not supported by the appropriate degree of scientific evidence.
The court did, however, rule that the remaining six advertising claims
challenged by the State of Vermont were not actionable. The court indicated that
remedies and any damages to be awarded, as well as the issue of attorney’s fees
and litigation expenses, will be addressed in additional proceedings. On
March 22, 2010, RJR Tobacco filed a motion to amend findings of fact that it
believes are demonstrably contrary to, or unsupported by, the record. On
December 14, 2010, the court issued an order granting in part and denying in
part RJR Tobacco’s motion. The parties will conduct a mediation on the remaining
issues on February 14, 2012.

In April 2005, the Mississippi Attorney General notified B&W of its intent to
seek approximately $3.9 million in additional payments under the Mississippi
Settlement Agreement. The Mississippi Attorney General asserts that B&W failed
to report in its net operating profit or its shipments, cigarettes manufactured
by B&W under contract for Star Tobacco or its parent, Star Scientific, Inc. B&W
advised the state that it did not owe the state any money. In August 2005, the
Mississippi Attorney General filed in the Chancery Court of Jackson County,
Mississippi, a Notice of Violation, Motion to Enforce Settlement Agreement, and
Request for an Accounting by Defendant Brown & Williamson Holdings, Inc.,
formerly known as Brown & Williamson Tobacco Corporation. In this filing,
Mississippi estimated that its damages exceeded $5.0 million. On August 24,
2011, the court entered an order finding in favor of the State on the Star
contract manufacturing issue, that the total amount of the underpayment from B&W
was approximately $3.8 million and that interest on the underpayment was
approximately $4.3 million. The court appointed a special master to undertake an
accounting of the benefit received by B&W for failure to include its profits
from Star contract manufacturing in its net operating profits reported to the
State. Finally, the court awarded the State attorneys’ fees and costs in an
amount to be determined. B&W filed a motion to certify the Star contract issue
for interlocutory appeal, pursuant to Rule 54 (b) of the Mississippi Rules of
Civil Procedure. On January 9, 2012, that motion was denied.

In addition, in February 2010, the Mississippi Attorney General filed a motion
alleging that RJR Tobacco had improperly failed to report shipments of certain
categories of cigarette volumes, and for certain years had improperly reported
its net operating profit. As a result, the State alleges that settlement
payments to it were improperly reduced. RJR Tobacco disputes these allegations
and is vigorously defending against them. Briefing with respect to these issues
is underway, and a hearing on these issues was scheduled for January 24-25,
2012.

In May 2006, the State of Florida filed a motion, in the Circuit Court of the
Fifteenth Judicial Circuit, in and for Palm Beach County, Florida, to enforce
the Settlement Agreement, for an Accounting by Brown & Williamson Holdings,
Inc., and for an Order of Contempt, raising substantially the same issues as
raised by the Mississippi Attorney General and seeking approximately
$12.4 million in additional payments under the Florida Settlement Agreement, as
well as $17.0 million in interest payments. This matter is currently in the
discovery phase.



--------------------------------------------------------------------------------

In October 2008, Vibo Corporation, Inc. d/b/a General Tobacco, referred to as
General, filed a complaint in the U.S. District Court for the Western District
of Kentucky against RJR Tobacco and other participating manufacturers, referred
to as PMs, under the MSA, and the Attorneys General of the 52 states and
territories that are parties to the MSA. General sought, among other things, to
enjoin enforcement of certain provisions of the MSA and an order relieving it of
certain of its payment obligations under the MSA and, in the event such relief
was not granted, rescission of General’s 2004 agreement to join the MSA. General
also moved for a preliminary injunction that, among other things, would have
enjoined the states from enforcing certain of General’s payment obligations
under the MSA. In November 2008, RJR Tobacco and the other defendants moved to
dismiss General’s complaint. In January 2009, the court issued a memorandum
opinion and order granting the defendants’ motions and dismissing General’s
lawsuit. Final judgment was entered on January 5, 2010. On January 13, 2010,
General noticed its appeal of this decision. Oral argument occurred on
October 6, 2011, before the U.S. Court of Appeals for the Sixth Circuit. A
decision is pending.

In December 2007, nine states (California, Connecticut, Illinois, Maine,
Maryland, New York, Ohio, Pennsylvania and Washington) sued RJR Tobacco claiming
that an advertisement published in Rolling Stone magazine the prior month
violated the MSA’s ban on the use of cartoons. The states asserted that the
magazine’s content adjacent to a Camel gatefold advertisement included cartoon
images prohibited by the MSA and that certain images used in the Camel ad itself
were prohibited cartoons. In addition, three states (Connecticut, New York and
Maryland) also claimed that a direct mail piece distributed by RJR Tobacco
violated the MSA prohibition against distributing utilitarian items bearing a
tobacco brand name. Each state sought injunctive relief and punitive monetary
sanctions. Eight of the nine courts have since ruled that the states are not
entitled to the punitive sanctions being sought. The issue has not been resolved
definitively by the court in California at this time.

Six of these magazine advertisement cases have been ruled upon following bench
trials:

 

  •  

In Maine, RJR Tobacco received a complete defense ruling.

 

  •  

In Washington, the Washington Court of Appeals reversed, in part, a favorable
ruling in favor of RJR Tobacco at the trial court, holding that some of the
images used in the RJR Tobacco advertisement were cartoons, and remanded the
case for further proceedings. The Washington Supreme Court declined to review
the decision by the Court of Appeals. The case was settled in the second quarter
of 2011 for a non-material amount.

 

  •  

In Ohio, the court agreed that the Camel advertisement did not use any cartoons,
but ruled that the company should have prevented the use of cartoons in
magazine-created content next to the RJR Tobacco advertisement. No monetary
sanctions were awarded. RJR Tobacco appealed this decision, and the Court of
Appeals reversed the trial court’s ruling regarding RJR Tobacco’s duty to
prevent the use of cartoons in adjacent magazine-created content. The State
petitioned the Ohio Supreme Court for review, and that petition was denied.

 

  •  

The court in California ruled that the company was not liable for preventing the
use of cartoons in magazine-created content next to the RJR Tobacco
advertisement, but that a few of the images in the RJR Tobacco advertisement
itself were “technical” and unintentional cartoons. No monetary sanctions were
awarded by the California court. The parties’ appeals are ongoing. The
California Court of Appeals affirmed the judgment on the merits. In April 2011,
the California Court of Appeals reversed the trial court’s award of attorneys’
fees to the State and remanded the case to the trial court with instructions to
use the correct legal standard and prevailing market rates in determining the
award of fees to either party. Oral argument occurred in October 2011. A final
order was issued on October 6, 2011, finding the State to be the prevailing
party for purposes of entitlement to attorneys’ fees. Discovery has ensued
regarding hours and rates. A hearing is scheduled for March 27, 2012.

 

  •  

The Pennsylvania court ruled against RJR Tobacco on both claims, agreeing with
the Commonwealth that the RJR Tobacco advertisement contained unspecified
cartoons and that RJR Tobacco was responsible for the



--------------------------------------------------------------------------------

 

cartoons included in the magazine-created content, regardless of whether the
company was aware of it in advance. In addition, the Pennsylvania court ordered
RJR Tobacco to pay for the creation of a single page youth smoking prevention
advertisement in Rolling Stone issues in Pennsylvania within a year, or pay a
penalty of approximately $302,000, if it fails to do so. RJR Tobacco appealed.
In August 2010, the Pennsylvania Court of Appeals reversed the trial court on
both claims. The Commonwealth filed a motion for reargument, which was denied in
October 2010. In November 2010, the Commonwealth filed a petition for leave to
appeal, which was denied in April 2011.

 

  •  

In Illinois, RJR Tobacco received a complete defense ruling. The State requested
reconsideration of the court’s ruling, and the court reaffirmed its ruling in
favor of RJR Tobacco. The State filed an appeal. On June 30, 2011, the appellate
court affirmed in part and reversed in part and remanded the case to the trial
court to determine the State’s attorneys’ fees and costs. The appellate court
reversed the ruling that found that RJR Tobacco did not use some images that
were cartoons under the consent decree in its advertisement in Rolling Stone.
The appellate court affirmed the ruling that RJR Tobacco did not “cause” Rolling
Stone to “use” cartoons in the editorial portion of the gatefold and affirmed
the ruling that the State was not entitled to any monetary sanctions for
violating the consent decree. The parties settled the case with RJR Tobacco
agreeing to reimburse the State its attorneys’ fees for a non-material amount.

The three remaining cases – in Maryland, New York and Connecticut – were
individually settled in the first quarter of 2010 for a non-material amount.

NPM Adjustment. The MSA includes an adjustment, referred to as an NPM
Adjustment, that potentially reduces the annual payment obligations of RJR
Tobacco and the other PMs. Certain requirements, collectively referred to as the
Adjustment Requirements, must be satisfied before the NPM Adjustment for a given
year is available:

 

  •  

an independent auditor designated under the MSA must determine that the PMs have
experienced a market share loss beyond a triggering threshold to those
manufacturers that do not participate in the MSA, such non-participating
manufacturers referred to as NPMs; and

 

  •  

in a binding arbitration proceeding, a firm of independent economic consultants
must find that the disadvantages of the MSA were a significant factor
contributing to the loss.

When the Adjustment Requirements are satisfied, the MSA provides that the NPM
Adjustment applies to reduce the annual payment obligation of the PMs. However,
an individual settling state may avoid its share of the NPM Adjustment if it had
in place and diligently enforced during the entirety of the relevant year a
“Qualifying Statute” that imposes escrow obligations on NPMs that are comparable
to what the NPMs would have owed if they had joined the MSA. In such event, the
state’s share of the NPM Adjustment is reallocated to other settling states, if
any, that did not have in place and diligently enforce a Qualifying Statute.

NPM Adjustment Claim for 2003. For 2003, the Adjustment Requirements were
satisfied. As a result, in April 2006, RJR Tobacco placed approximately
$647 million of its MSA payment into a disputed payments account, in accordance
with a procedure established by the MSA. That amount represented RJR Tobacco’s
share of the 2003 NPM Adjustment as calculated by the MSA independent auditor.
In March 2007, the independent auditor issued revised calculations that reduced
RJR Tobacco’s share of the NPM Adjustment for 2003 to approximately
$615 million. As a result, in April 2007, RJR Tobacco instructed the independent
auditor to release to the settling states approximately $32 million from the
disputed payments account.

Following RJR Tobacco’s payment of a portion of its 2006 MSA payment into the
disputed payments account, 37 of the settling states filed legal proceedings in
their respective MSA courts seeking declaratory orders that they diligently
enforced their Qualifying Statutes during 2003 and/or orders compelling RJR
Tobacco and the other PMs that placed money in the disputed payments account to
pay the disputed amounts to the settling states. In response, RJR Tobacco and
other PMs, pursuant to the MSA’s arbitration provisions, moved to compel
arbitration of the parties’ dispute concerning the 2003 NPM Adjustment,
including the States’ diligent enforcement claims, before a single, nationwide
arbitration panel of three former federal judges. The settling states opposed
these motions, arguing, among other things, that the issue of diligent
enforcement must be resolved by MSA courts in each of the 52 settling states and
territories.



--------------------------------------------------------------------------------

As of December 31, 2011, 47 of the 48 courts that had addressed the question
whether the dispute concerning the 2003 NPM Adjustment is arbitrable had ruled
that arbitration is required under the MSA. The orders compelling arbitration in
these states are now final and/or non-appealable. The Montana Supreme Court
ruled that the state of Montana did not agree to arbitrate the question of
whether it diligently enforced a qualifying statute. Trial on Montana’s
assertion of its diligent enforcement defense to the 2003 NPM Adjustment is set
for trial on September 10, 2012. Discovery is underway.

As of January 2009, RJR Tobacco and certain other PMs entered into an Agreement
Regarding Arbitration, referred to as the Arbitration Agreement, with 45 of the
settling states, representing approximately 90% of the allocable share of the
settling states. Pursuant to the Arbitration Agreement, signing states will have
their ultimate liability (if any) with respect to the 2003 NPM Adjustment
reduced by 20%, and RJR Tobacco and the other PMs that placed their share of the
disputed 2005 NPM Adjustment (discussed below) into the disputed payments
account have, without releasing or waiving any claims, authorized the release of
those funds to the settling states.

Montana is one of the settling states that signed the Arbitration Agreement.
Thus, notwithstanding the ruling of the Montana Supreme Court with respect to
the arbitrability of the diligent enforcement issue, Montana is contractually
obligated to participate with the other states in the arbitration that will
address all remaining issues related to the dispute pertaining to the 2003 NPM
Adjustment.

The arbitration panel contemplated by the MSA and the Arbitration Agreement has
been selected, and proceedings before the panel with respect to the 2003 NPM
Adjustment Claim have begun. An initial administrative conference was held in
July 2010, and subsequent proceedings have been held since then. Document and
deposition discovery has been conducted pursuant to various orders of the
arbitration panel. On November 3, 2011, RJR Tobacco and the other PMs advised
the arbitration panel that they were not contesting the “diligent enforcement”
of 12 states and the four pacific territories with a combined allocable share of
less that 14 percent. The “diligent enforcement” of the remaining 35 settling
states, DC and Puerto Rico was contested and will be the subject of further
proceedings. A common issues hearing has been scheduled for April 2012 and state
specific evidentiary hearings will begin in May 2012. State specific hearings
will continue thereafter on a monthly basis until proceedings with respect to
all contested states have been completed. It is anticipated that it will be 12
to 18 months before a decision on the merits with respect to the 2003 NPM
Adjustment is reached.

Other NPM Adjustment Claims. From 2006 to 2008, proceedings were initiated with
respect to an NPM Adjustment for 2004, 2005 and 2006. The Adjustment
Requirements were satisfied with respect to the NPM Adjustment for each of 2004,
2005 and 2006. As a result:

 

  •  

in April 2007, RJR Tobacco placed approximately $561 million of its 2007 MSA
payment (representing its share of the 2004 NPM Adjustment as calculated by the
MSA independent auditor), and in April 2008, placed approximately $431 million
of its 2008 MSA payment (representing its share of the 2005 NPM Adjustment as
calculated by the independent auditor, net of certain slight adjustments to
reflect revised independent auditor calculations of RJR Tobacco’s share of the
2003 and 2004 NPM Adjustments) into the disputed payments account. In 2009 and
2010, revised independent auditor calculations resulted in increases in RJR
Tobacco’s 2005 NPM Adjustment, bringing the total amount of the adjustment to
approximately $445 million; and

 

  •  

in April 2009, RJR Tobacco retained approximately $406.5 million of its 2009 MSA
payment to reflect its share of the 2006 NPM Adjustment as calculated by the
independent auditor. Based on revised calculations by the MSA independent
auditor, in April 2010, RJR Tobacco withheld an additional amount, bringing the
total amount withheld with respect to the 2006 NPM Adjustment to approximately
$420 million. Again based on revised calculations by the MSA independent
auditor, in April 2011, RJR Tobacco paid approximately $1 million extra to
account for a downward adjustment in its share of the 2006 NPM Adjustment.

The MSA permits PMs to retain disputed payment amounts pending resolution of the
dispute. If the resolution of the dispute ultimately requires a PM to pay some
or all of the disputed amount, then the amount deemed to be due includes
interest calculated from the date the payment was originally due at the prime
rate plus three percent.



--------------------------------------------------------------------------------

In June 2009, RJR Tobacco, certain other PMs and the settling states entered
into an agreement with respect to the 2007, 2008 and 2009 significant factor
determinations. This agreement provides that the settling states will not
contest that the disadvantages of the MSA were “a significant factor
contributing to” the market share loss experienced by the PMs in those years.
The stipulation pertaining to each of the three years will become effective in
February of the year a final determination by the firm of independent economic
consultants would otherwise have been expected (2010, 2011 and 2012,
respectively), if the issue had been arbitrated on the merits. RJR Tobacco and
the PMs will pay a total amount of $5 million into the States’
Antitrust/Consumer Protection Tobacco Enforcement Fund established under Section
VIII(c) of the MSA for each year covered by that agreement, with RJR Tobacco
paying approximately 47% of such amounts. On January 9, 2012, a new agreement
with respect to significant factor determinations was entered into teams
essentially identical to the earlier agreement, but pertaining to 2010, 2011 and
2012.

Based on the payment calculations of the MSA independent auditor and the
agreement described above regarding in pertinent part the 2007 and 2008
significant factor determinations, the Adjustment Requirements were satisfied
with respect to the NPM Adjustments for 2007 and 2008. As a result, in April
2010, RJR Tobacco placed approximately $448 million of its 2010 MSA payment
(representing its share of the 2007 NPM Adjustment as calculated by the MSA
independent auditor) into the disputed payments account, and in April 2011, it
placed approximately $477 million of its 2011 MSA payment (representing its
share of the 2008 NPM Adjustment as calculated by the MSA independent auditor)
into the disputed payments account. RJR Tobacco’s 2011 payment into the disputed
payments account was reduced by approximately $1.1 million to adjust for a
downward revision by the independent auditor to RJR Tobacco’s share of the 2007
NPM Adjustment.

The table below summarizes the information discussed above with respect to the
disputed portions of RJR Tobacco’s MSA payment obligations from 2003 through
2008 – the years as to which the Adjustment Requirements have been met:

 

Year for which NPM Adjustment Calculated

     2003         2004         2005         2006         2007         2008   

Year in which deduction from NPM may be taken

     2006         2007         2008         2009         2010         2011   

RJR Tobacco’s approximate share of disputed NPM Adjustment (millions)

   $ 615       $ 562       $ 445       $ 419       $ 447       $ 477   

In addition to the NPM Adjustment claims described above, RJR Tobacco has filed
dispute notices with respect to its 2009 and 2010 annual MSA payments relating
to the NPM Adjustments potentially applicable to those years. The amount at
issue for those two years is approximately $937 million.

Due to the uncertainty over the final resolution of the NPM Adjustment claims
asserted by RJR Tobacco, no assurances can be made related to the amounts, if
any, that will be realized or any amounts (including interest) that will be
owed.

Separately, on August 19, 2011, Idaho sent a letter on behalf of itself and 31
other states, stating their intent to initiate arbitration with respect to
whether amounts used to measure the domestic cigarette market and to calculate
PM payment obligations under the MSA should be the adjusted gross or the net
number of cigarettes on which federal excise tax (including arbitrios de
cigarillos) is paid. On December 15, 2011, the parties entered into an agreement
regarding procedures for formation of arbitration panel with respect to this
arbitration. Selection of arbitrators by the parties is underway.

Antitrust Cases

A number of tobacco wholesalers and consumers have sued U.S. cigarette
manufacturers, including RJR Tobacco and B&W, in federal and state courts,
alleging that cigarette manufacturers combined and conspired to set the price of
cigarettes in violation of antitrust statutes and various state unfair business
practices statutes. In these cases, the plaintiffs asked the court to certify
the lawsuits as class actions on behalf of other persons who purchased
cigarettes directly or indirectly from one or more of the defendants. As of
December 31, 2011, all of the federal and state court cases on behalf of
indirect purchasers had been dismissed, except for one state court case pending
in Kansas.



--------------------------------------------------------------------------------

In Smith v. Philip Morris Cos., Inc., a case filed in February 2000, and pending
in District Court, Seward County, Kansas, the court granted class certification
in November 2001, in an action brought against the major U.S. cigarette
manufacturers, including RJR Tobacco and B&W, and the parent companies of the
major U.S. cigarette manufacturers, including RJR, seeking to recover an
unspecified amount in actual and punitive damages. The plaintiffs allege that
the defendants participated in a conspiracy to fix or maintain the price of
cigarettes sold in the United States. The parties are currently engaged in
discovery. In November 2010, RJR Tobacco and B&W filed a motion for summary
judgment. A hearing on the motion occurred on January 18, 2012. A decision is
pending. Trial has been scheduled for July 16, 2012.

Other Litigation and Developments

JTI Claims for Indemnification. By purchase agreement dated May 12, 1999,
referred to as the 1999 Purchase Agreement, RJR and RJR Tobacco sold the
international tobacco business to JTI. Under the 1999 Purchase Agreement, RJR
and RJR Tobacco retained certain liabilities relating to the international
tobacco business sold to JTI. Under its reading of the indemnification
provisions of the 1999 Purchase Agreement, JTI has requested indemnification for
damages allegedly arising out of these retained liabilities. As previously
reported, a number of the indemnification claims between the parties relating to
the activities of Northern Brands in Canada have been resolved. See note 6 for a
discussion of the Comprehensive Agreement between RJR Tobacco and the Canadian
federal, provincial and territorial governments, and Northern Brands’ plea
agreement with the Ministry of the Attorney General of Ontario. Other matters
for which JTI has requested indemnification for damages under the
indemnification provisions of the 1999 Purchase Agreement are described below:

 

  •  

In a letter dated March 31, 2006, counsel for JTI stated that JTI would be
seeking indemnification under the 1999 Purchase Agreement for any damages it may
incur or may have incurred arising out of a Southern District of New York grand
jury investigation, a now-terminated Eastern District of North Carolina grand
jury investigation, and various actions filed by the European Community and
others in the U.S. District Court for the Eastern District of New York, referred
to as the EDNY, against RJR Tobacco and certain of its affiliates on November 3,
2000, August 6, 2001, and (as discussed in greater detail below) October 30,
2002, and against JTI on January 11, 2002.

 

  •  

JTI also has sought indemnification relating to a Statement of Claim filed on
April 23, 2010, against JTI Macdonald Corp., referred to as JTI-MC, by the
Ontario Flue-Cured Tobacco Growers’ Marketing Board, referred to as the Board,
Andy J. Jacko, Brian Baswick, Ron Kichler, and Aprad Dobrenty, proceeding on
their own behalf and on behalf of a putative class of Ontario tobacco producers
that sold tobacco to JTI-MC during the period between January 1, 1986 and
December 31, 1996, referred to as the Class Period, through the Board pursuant
to certain agreements. The Statement of Claim seeks recovery for damages
allegedly incurred by the class representatives and the putative class for
tobacco sales during the Class Period made at the contract price for duty free
or export cigarettes with respect to cigarettes that, rather than being sold
duty free or for export, purportedly were sold in Canada, which allegedly
breached one or more of a series of contracts dated between June 4, 1986, and
July 3, 1996.

 

  •  

Finally, JTI has advised RJR and RJR Tobacco of its view that, under the terms
of the 1999 Purchase Agreement, RJR and RJR Tobacco are liable for a roughly
$1.7 million judgment entered in 1998, plus interest and costs, in an action
filed in Brazil by Lutz Hanneman, a former employee of a former RJR Tobacco
subsidiary. RJR and RJR Tobacco deny that they are liable for this judgment
under the terms of the 1999 Purchase Agreement.

Although RJR and RJR Tobacco recognize that, under certain circumstances, they
may have these and other unresolved indemnification obligations to JTI under the
1999 Purchase Agreement, RJR and RJR Tobacco disagree with JTI as to (1) what
circumstances relating to any such matters may give rise to indemnification
obligations by RJR and RJR Tobacco, and (2) the nature and extent of any such
obligation. RJR and RJR Tobacco have conveyed their position to JTI, and the
parties have agreed to resolve their differences at a later time.

European Community. On October 30, 2002, the European Community and ten of its
member states filed a complaint in the EDNY against RJR, RJR Tobacco and several
currently and formerly related companies. The



--------------------------------------------------------------------------------

complaint contains many of the same or similar allegations found in an earlier
complaint, now dismissed, filed in August 2001 and also alleges that the
defendants, together with certain identified and unidentified persons, engaged
in money laundering and other conduct violating civil RICO and a variety of
common laws. The complaint also alleges that the defendants manufactured
cigarettes that were eventually sold in Iraq in violation of U.S. sanctions. The
plaintiffs seek compensatory, punitive and treble damages among other types of
relief. This matter has been stayed and largely inactive since November 24, 2009
when, with the court’s permission, the European Community and member states
filed and served a second amended complaint. The second amended complaint added
16 member states as plaintiffs and RAI, RJR Tobacco and R. J. Reynolds Global
Products Inc., referred to as GPI as defendants. The allegations contained in
the second amended complaint are in most respects either identical or similar to
those found in the prior complaint, but now add new allegations primarily
regarding the activities of RAI, RJR Tobacco and GPI following the B&W business
combination. Pursuant to a stipulation and order, the defendants filed a motion
to dismiss the plaintiffs’ second amended complaint on February 15, 2010. Oral
argument of the motion occurred on October 26, 2010. Supplemental briefs were
then filed. Ruling on part of the defendants’ motion to dismiss, on March 8,
2011, the court dismissed the plaintiffs’ RICO claims, and reserved decision as
to dismissal of the plaintiffs’ state-law claims. Thereafter, on May 13, 2011,
the court granted the remaining portion of the defendants’ motion and dismissed
the plaintiffs’ state-law claims based on the court’s lack of subject matter
jurisdiction. On May 16, 2011, the clerk of court entered a judgment dismissing
the action in its entirety. On June 10, 2011, the plaintiffs filed a notice of
appeal with the U.S. Court of Appeals for the Second Circuit, appealing from the
May 16, 2011 judgment, as well as the March 8, 2011 and May 13, 2011 orders that
respectively resulted in the dismissal of their RICO and state-law claims.
Briefing is complete. Oral argument has been scheduled for February 24, 2012.

Star Patent Infringement. On May 23, 2001, and July 30, 2002, Star Scientific,
Inc. filed two patent infringement actions, later consolidated, against RJR
Tobacco in the U.S. District Court for the District of Maryland. The
consolidated action, known as Star I, involved two patents (U.S. Patent Nos.
6,202,649 and 6,425,401), both entitled “Method of Treating Tobacco to Reduce
Nitrosamine Content, and Products Produced Thereby.” Star accused RJR Tobacco of
infringing certain claims of these patents during the 2001 and 2002 growing
seasons and asked the court to: enter an injunction restraining RJR Tobacco from
further acts of infringement; award Star damages, including a reasonable
royalty, to compensate for the infringement; increase the damages due to
willfulness; award pre-judgment and post-judgment interest and reasonable
attorney fees; and order RJR Tobacco to deliver up to the court for destruction
all products manufactured from any process that infringes any claim of either
patent. RJR Tobacco filed counterclaims seeking a declaration that the asserted
claims of Star’s patents are invalid, unenforceable and not infringed by RJR
Tobacco. Between January 31 and February 8, 2005, the court held a first bench
trial on RJR Tobacco’s affirmative defense and counterclaim based upon
inequitable conduct. Additionally, in response to the court’s invitation, RJR
Tobacco filed two summary judgment motions in January 2005.

In January 2007, the court granted RJR Tobacco’s motion for summary judgment of
invalidity based on indefiniteness. The court granted in part and denied in
part, RJR Tobacco’s other summary judgment motion concerning the effective
filing date of Star’s patents. In June 2007, the court ruled that Star’s patents
are unenforceable due to inequitable conduct by Star and its representatives in
the U.S. Patent & Trademark Office, referred to as the PTO, and entered final
judgment in favor of RJR Tobacco and against Star. Star filed a notice of appeal
with the U.S. Court of Appeals for the Federal Circuit.

In August 2008, the Federal Circuit issued a decision reversing the district
court’s rulings against Star and remanded the case to the district court for
further proceedings on the issues of validity and infringement. Star updated its
reasonable royalty damages calculation to a range of $294.9 million to
$362.1 million.

In late 2008, RJR Tobacco petitioned the PTO to reexamine the claims of Star’s
patents at issue in Star I based on substantial new questions of patentability.
The PTO agreed to reexamine the claims ex parte. The district court decided to
move forward with the trial in Star I rather than await the outcome of the
reexamination proceedings.

Trial began on May 18, 2009, and on June 16, 2009, the jury returned a verdict
in favor of RJR Tobacco on every question put to it. The jury decided that RJR
Tobacco had not infringed either of Star’s patents and that the patents were
invalid on four independent bases.



--------------------------------------------------------------------------------

Shortly after the start of the Star I jury trial, in May 2009, Star filed a
follow-on lawsuit – Star II – in the U.S. District Court for the District of
Maryland seeking damages for alleged infringement during the 2003 growing season
and beyond of the two Star patents found invalid and not infringed in Star I.
The district court stayed Star II pending the outcome of proceedings in Star I,
and Star II was administratively closed pending further order of the district
court upon the application, by December 31, 2012, of any party.

In November 2009, RJR Tobacco filed a bill of costs (later renewed) seeking
reimbursement of its recoverable costs as the prevailing party in Star I, and
also filed a motion seeking reimbursement of its attorney fees and excess costs
incurred in defending Star I. In December 2009, the district court upheld the
jury verdict by denying Star’s combined motion for judgment as a matter of law
or new trial. The court entered judgment in RJR Tobacco’s favor and awarded RJR
Tobacco all assessable costs. The court deferred proceedings with respect to RJR
Tobacco’s motion for attorneys’ fees and excess costs pending final resolution
of the reexamination and any appellate proceedings.

On Star’s request and without objection from RJR Tobacco, the district court
deferred briefing on RJR Tobacco’s renewed bill of costs until after the
resolution of appellate proceedings.

In December 2009, Star filed a notice of appeal in the Federal Circuit from the
district court’s final judgment order. On August 26, 2011, the Federal Circuit
issued a decision affirming the jury’s finding of non-infringement but
reversing, in a split decision, on invalidity. Writing in dissent, Judge Dyk
stated that he would affirm the jury’s finding of invalidity based upon
indefiniteness.

On September 26, 2011, RJR Tobacco filed a combined petition for panel rehearing
and rehearing en banc with the Federal Circuit seeking rehearing on whether
Star’s patents at issue are invalid based upon indefiniteness. The Federal
Circuit denied RJR Tobacco’s combined petition on November 29, 2011, and the
Federal Circuit’s judgment issued as a mandate on December 15, 2011. Star I has
now returned to the district court for further proceedings on RJR Tobacco’s bill
of cost and motion for attorneys’ fees and excess costs. A status conference
occurred on January 24, 2012. Star I and Star II have been stayed and referred
to the magistrate judge for mediation purposes.

In the PTO reexamination proceeding, the PTO in March and April 2011 issued ex
parte reexamination certificates confirming the patentability of the claims of
the Star patents at issue in Star I. The PTO reexamination proceeding did not
address the question of whether Star’s patents are invalid based upon
indefiniteness.

Other Matters. In November, 2009, RAI and B&W were served with subpoenas issued
by the Office of the Inspector General, U.S. Department of Defense, seeking two
broad categories of documents in connection with a civil investigation:

 

  •  

documents regarding the sale of U.S. manufactured cigarettes to the Army Air
Force Exchange Service and the Navy Exchange Command either directly by the
manufacturers or through distributors during the period January 1, 1998 through
December 31, 2001; and

 

  •  

documents regarding the sale of U.S. manufactured cigarettes by the
manufacturers to civilian market customers for resale in non-federal excise tax
markets during the periods January 1, 1998 through December 31, 2001 and
September 1, 2008 through September 1, 2009.

RAI and RJRT have responded to the subpoenas, including the extent to which the
subpoenas seek documents regarding the domestic tobacco operations acquired from
B&W in 2004, and believes this matter is now closed.

In May 2011, RJR Tobacco and SFNTC received separate letters from counsel to
Walgreen Co. regarding a 60-day notice served on Walgreen by a consumer group
alleging violations of California’s Proposition 65. The group claims that
Walgreen provided or sold products with containers or wrappers containing
insufficient warning in violation of California law. Walgreen believes that RJR
Tobacco and SFNTC provided the noticed products, and is requesting that RJR
Tobacco and SFNTC pay for Walgreen’s defense, indemnify Walgreen and hold
Walgreen harmless from all liability, loss or expense (including legal expense)
related to sales of any products covered by the 60-day notice, manufactured or
distributed to Walgreen by RJR Tobacco and SFNTC. In June 2011, RJR Tobacco
submitted a reply to Walgreen’s counsel, and SFNTC submitted a reply in July
2011. Neither company has received a response from Walgreen’s counsel. RJR
Tobacco and SFNTC each believes that it has valid defenses to Walgreen’s claims.



--------------------------------------------------------------------------------

Finally, in the first quarter of 2005, Commonwealth Brands, Inc., referred to as
Commonwealth, was served with an individual smoking and health case, Croft v.
Akron Gasket in Cuyahoga County, Ohio. Commonwealth requested indemnity from RJR
Tobacco pursuant to the Asset Purchase Agreement dated July 24, 1996, between
Commonwealth and B&W, referred to as the 1996 Purchase Agreement. As a result of
the B&W business combination, RJR Tobacco agreed to indemnify Commonwealth for
this claim to the extent, if any, required by the 1996 Purchase Agreement. The
scope of the indemnity will be at issue and has not been determined.

Smokeless Tobacco Litigation

As of December 31, 2011, American Snuff Co. was a defendant in six actions
brought by individual plaintiffs in West Virginia state court seeking damages in
connection with personal injuries allegedly sustained as a result of the usage
of American Snuff Co.’s smokeless tobacco products. These actions are pending
before the same West Virginia court as the 577 consolidated individual smoker
cases against RJR Tobacco, B&W, as RJR Tobacco’s indemnitee, or both. Pursuant
to the court’s December 3, 2001, order, the smokeless tobacco claims and
defendants remain severed.

Pursuant to a second amended complaint filed in September 2006, American Snuff
Co. is a defendant in Vassallo v. United States Tobacco Company, pending in the
Eleventh Circuit Court in Miami-Dade County, Florida. The individual plaintiff
alleges that he sustained personal injuries, including addiction and cancer, as
a result of his use of smokeless tobacco products, allegedly including products
manufactured by American Snuff Co. The plaintiff seeks unspecified compensatory
and consequential damages in an amount greater than $15,000. There is not a
punitive damages demand in this case, though the plaintiff retains the right to
seek leave of court to add such a demand later. Discovery is underway.

American Snuff Co. was served with a complaint that was filed in October 2011 in
the U.S. District Court for the Northern District of Mississippi, Vertison v.
American Snuff Co., LLC. The plaintiff alleges that as a result of her use of
the defendants’ smokeless tobacco products, she developed oral cancer. The
plaintiff seeks unspecified compensatory and punitive damages. On January 13,
2012, American Snuff Co. filed its answer to the complaint.

Tobacco Buyout Legislation and Related Litigation

In 2004, legislation was passed eliminating the U.S. government’s tobacco
production controls and price support program. The buyout of tobacco quota
holders provided for in the Fair and Equitable Tobacco Reform Act, referred to
as FETRA, is funded by a direct quarterly assessment on every tobacco product
manufacturer and importer, on a market-share basis measured on volume to which
federal excise tax is applied. The aggregate cost of the buyout to the industry
is approximately $9.9 billion, including approximately $9.6 billion payable to
quota tobacco holders and growers through industry assessments over ten years
and approximately $290 million for the liquidation of quota tobacco stock. As a
result of the tobacco buyout legislation, the MSA Phase II obligations
established in 1999 continued as scheduled through the end of 2010, but were
offset against the tobacco quota buyout obligations. RAI’s operating
subsidiaries’ annual expense under FETRA for 2012 and thereafter, excluding the
tobacco stock liquidation assessment, is estimated to be approximately
$220 million to $240 million.

RAI’s operating subsidiaries recorded the FETRA assessment on a quarterly basis
as cost of goods sold. RAI’s operating subsidiaries estimate that their overall
share of the buyout will approximate $2.4 billion to $2.8 billion prior to the
deduction of permitted offsets under the MSA. In addition, future market pricing
could impact the carrying value of inventory, and adversely affect RJR Tobacco’s
financial position and results of operations.

As noted above, the MSA Phase II obligations were offset against the tobacco
quota buyout obligations. Because growers in two states, Maryland and
Pennsylvania, did not participate in the quota system, they are not eligible for
payments under FETRA. Given that the assessments paid by tobacco product
manufacturers and importers under FETRA fully offset their MSA Phase II payment
obligations, the growers in Maryland and Pennsylvania would no longer receive
payments under the MSA Phase II program. Thus, the growers in these two states
do not receive payments under either FETRA or the MSA Phase II program.



--------------------------------------------------------------------------------

ERISA Litigation

In May 2002, in Tatum v. The R.J.R. Pension Investment Committee of the R. J.
Reynolds Tobacco Company Capital Investment Plan, an employee of RJR Tobacco
filed a class-action suit in the U.S. District Court for the Middle District of
North Carolina, alleging that the defendants, RJR, RJR Tobacco, the RJR Employee
Benefits Committee and the RJR Pension Investment Committee, violated the
Employee Retirement Income Security Act of 1974, referred to as ERISA. The
actions about which the plaintiff complains stem from a decision made in 1999 by
RJR Nabisco Holdings Corp., subsequently renamed Nabisco Group Holdings Corp.,
referred to as NGH, to spin off RJR, thereby separating NGH’s tobacco business
and food business. As part of the spin-off, the 401(k) plan for the previously
related entities had to be divided into two separate plans for the now separate
tobacco and food businesses. The plaintiff contends that the defendants breached
their fiduciary duties to participants of the RJR 401(k) plan when the
defendants removed the stock funds of the companies involved in the food
business, NGH and Nabisco Holdings Corp., referred to as Nabisco, as investment
options from the RJR 401(k) plan approximately six months after the spin-off.
The plaintiff asserts that a November 1999 amendment (the “1999 Amendment”) that
eliminated the NGH and Nabisco funds from the RJR 401(k) plan on January 31,
2000, contained sufficient discretion for the defendants to have retained the
NGH and Nabisco funds after January 31, 2000, and that the failure to exercise
such discretion was a breach of fiduciary duty. In his complaint, the plaintiff
requests, among other things, that the court require the defendants to pay as
damages to the RJR 401(k) plan an amount equal to the subsequent appreciation
that was purportedly lost as a result of the liquidation of the NGH and Nabisco
funds.

In July 2002, the defendants filed a motion to dismiss, which the court granted
in December 2003. In December 2004, the U.S. Court of Appeals for the Fourth
Circuit reversed the dismissal of the complaint, holding that the 1999 Amendment
did contain sufficient discretion for the defendants to have retained the NGH
and Nabisco funds as of February 1, 2000, and remanded the case for further
proceedings. The court granted the plaintiff leave to file an amended complaint
and denied all pending motions as moot. In April 2007, the defendants moved to
dismiss the amended complaint. The court granted the motion in part and denied
it in part, dismissing all claims against the RJR Employee Benefits Committee
and the RJR Pension Investment Committee. The remaining defendants, RJR and RJR
Tobacco, filed their answer and affirmative defenses in June 2007. The plaintiff
filed a motion for class certification, which the court granted in
September 2008. The district court ordered mediation, but no resolution of the
case was reached. In September 2008, each of the plaintiffs and the defendants
filed motions for summary judgment, and in January 2009, the defendants filed a
motion to decertify the class. A second mediation occurred in June 2009, but
again no resolution of the case was reached. The district court overruled the
motions for summary judgment and the motion to decertify the class.

A non-jury trial was held in January and February 2010. During closing
arguments, the plaintiff argued for the first time that certain facts arising at
trial showed that the 1999 Amendment was not validly adopted, and then moved to
amend his complaint to conform to this evidence at trial. On June 1, 2011, the
court granted the plaintiff’s motion to amend his complaint and found that the
1999 Amendment was invalid.

The parties filed their findings of fact and conclusions of law on February 4,
2011. A decision is pending.

Environmental Matters

RAI and its subsidiaries are subject to federal, state and local environmental
laws and regulations concerning the discharge, storage, handling and disposal of
hazardous or toxic substances. Such laws and regulations provide for significant
fines, penalties and liabilities, sometimes without regard to whether the owner
or operator of the property knew of, or was responsible for, the release or
presence of hazardous or toxic substances. In addition, third parties may make
claims against owners or operators of properties for personal injuries and
property damage associated with releases of hazardous or toxic substances. In
the past, RJR Tobacco has been named a potentially responsible party with third
parties under the Comprehensive Environmental Response, Compensation and
Liability Act with respect to several superfund sites. RAI and its subsidiaries
are not aware of any current environmental matters that are expected to have a
material adverse effect on the business, results of operations or financial
position of RAI or its subsidiaries.

In September 2009, the U.S. Environmental Protection Agency, referred to as EPA,
passed a rule which requires companies to monitor greenhouse gas, referred to as
GHG, emissions beginning in January, 2010 and, depending



--------------------------------------------------------------------------------

upon the industry in which the particular company operates or the amount of the
company’s GHG emissions, report these emissions to EPA on an annual basis,
beginning in 2011. Based upon its GHG emission levels, RJR Tobacco submitted the
required GHG emissions reports to the EPA pertaining to one of its facilities.
RJR Tobacco is fully prepared to make annual submissions in accordance with the
EPA’s regulations.

RAI and its operating subsidiaries believe that climate change is an
environmental issue primarily driven by carbon dioxide emissions from the use of
energy. RAI’s operating subsidiaries are working to reduce carbon dioxide
emissions by minimizing the use of energy where cost effective, minimizing waste
to landfills and increasing recycling. Climate change is not viewed by RAI’s
operating subsidiaries as a significant direct economic risk to their
businesses, but rather an indirect risk involving the potential for a longer
term general increase in the cost of doing business. Regulatory changes are
difficult to predict, but the current regulatory risks to the business of RAI’s
operating subsidiaries with respect to climate change are relatively low.
Financial impacts will be driven more by the cost of natural gas and
electricity. Efforts are made to mitigate the effect of increases in fuel costs
directly impacting RAI’s operating subsidiaries by evaluating natural gas usage
and market conditions, and occasionally purchasing forward contracts, limited to
a three-year period, for natural gas. In addition, RAI’s operating subsidiaries
are constantly evaluating electrical energy conservation measures and energy
efficient equipment to mitigate impacts of increases in electrical energy costs.

Regulations promulgated by the EPA and other governmental agencies under various
statutes have resulted in, and likely will continue to result in, substantial
expenditures for pollution control, waste treatment, facility modification and
similar activities. RAI and its subsidiaries are engaged in a continuing program
to comply with federal, state and local environmental laws and regulations, and
dependent upon the probability of occurrence and reasonable estimation of cost,
accrue or disclose any material liability. Although it is difficult to
reasonably estimate the portion of capital expenditures or other costs
attributable to compliance with environmental laws and regulations, RAI does not
expect such expenditures or other costs to have a material adverse effect on the
business, results of operations or financial position of RAI or its
subsidiaries.

Other Contingencies

In connection with the sale of the international tobacco business to JTI,
pursuant to the 1999 Purchase Agreement, RJR and RJR Tobacco agreed to indemnify
JTI against:

 

  •  

any liabilities, costs and expenses arising out of the imposition or assessment
of any tax with respect to the international tobacco business arising prior to
the sale, other than as reflected on the closing balance sheet;

 

  •  

any liabilities, costs and expenses that JTI or any of its affiliates, including
the acquired entities, may incur after the sale with respect to any of RJR’s or
RJR Tobacco’s employee benefit and welfare plans; and

 

  •  

any liabilities, costs and expenses incurred by JTI or any of its affiliates
arising out of certain activities of Northern Brands.

As described above in “— Litigation Affecting the Cigarette Industry — Other
Litigation and Developments—JTI Claims for Indemnification,” RJR Tobacco has
received claims for indemnification from JTI, and several of these have been
resolved. Although RJR and RJR Tobacco recognize that, under certain
circumstances, they may have other unresolved indemnification obligations to JTI
under the 1999 Purchase Agreement, RJR and RJR Tobacco disagree what
circumstances described in such claims give rise to any indemnification
obligations by RJR and RJR Tobacco and the nature and extent of any such
obligation. RJR and RJR Tobacco have conveyed their position to JTI, and the
parties have agreed to resolve their differences at a later date.

RJR Tobacco, SFNTC and American Snuff Co. have entered into agreements to
indemnify certain distributors and retailers from liability and related defense
costs arising out of the sale or distribution of their products. Additionally,
Santa Fe has entered into an agreement to indemnify a supplier from liability
and related defense costs arising out of the sale or use of Santa Fe’s products.
The cost has been, and is expected to be, insignificant. RJR Tobacco, Santa Fe
and American Snuff Co. believe that the indemnified claims are substantially
similar in nature and extent to the claims that they are already exposed to by
virtue of their having manufactured those products.



--------------------------------------------------------------------------------

Except as otherwise noted above, RAI is not able to estimate the maximum
potential amount of future payments, if any, related to these indemnification
obligations.

Lease Commitments

RAI has operating lease agreements that are primarily for office space,
automobiles, warehouse space and computer equipment. The majority of these
leases expire within the next five years and some contain renewal or purchase
options and escalation clauses or restrictions relating to subleases. Total rent
expense was $18 million, $20 million and $20 million for 2011, 2010 and 2009,
respectively.

Future minimum lease payments as of December 31, 2011 were as follows:

 

     Noncancellable
Operating  Leases  

2012

   $ 20   

2013

     18   

2014

     15   

2015

     9   

2016

     4      

 

 

 

Total

   $ 66      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

Part A: Material Subsidiaries

 

Name of Subsidiary

   State of
Incorporation/Formation    Borrower
Direct/Indirect
Ownership  Interest

1. American Snuff Company, LLC

   Delaware    100%

2. R. J. Reynolds Tobacco Company

   North Carolina    100%



--------------------------------------------------------------------------------

Part B: Subsidiary Guarantors

 

Name of Subsidiary

  

State of
Incorporation/Formation

   Borrower
Direct/Indirect
Ownership Interest

1. American Snuff Company, LLC

   Delaware    100%

2. Conwood Holdings, Inc.

   Delaware    100%

3. RAI Services Company

   North Carolina    100%

4. Reynolds Finance Company

   Delaware    100%

5. Reynolds Innovations Inc.

   North Carolina    100%

6. R.J. Reynolds Global Products, Inc.

   Delaware    100%

7. R.J. Reynolds Tobacco Co.

   Delaware    100%

8. R. J. Reynolds Tobacco Company

   North Carolina    100%

9. R.J. Reynolds Tobacco Holdings, Inc.

   Delaware    100%

10. Rosswil LLC

   Delaware    100%

11. Santa Fe Natural Tobacco Company, Inc.

   New Mexico    100%



--------------------------------------------------------------------------------

Part C: Non-Guarantor Subsidiaries

Niconovum AB

Niconovum Market AB

Niconovum USA, Inc.

Northern Brands International, Inc.

Quezon Holdings, B.V.

RAI International, Inc.

Reynolds Asia-Pacific Limited

Reynolds International Holdings B.V.

Reynolds Technologies, Inc.

R.J. Reynolds Tobacco B.V.

R.J. Reynolds Tobacco (CI), Co.

R.J. Reynolds Tobacco C.V.

R.J. Reynolds Tobacco International, Inc.

RJR Realty Relocation Services, Inc.

Santa Fe Natural Tobacco Company: Germany GmbH

Santa Fe Natural Tobacco Company Italy S.r.1

Santa Fe Natural Tobacco Company Japan K.K.

S.F. Imports, Inc.

SFNTC/RSM, LLC

SFR Tobacco International GmbH (SFRTI)



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility (including any
guarantees included in the Facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

        

[and is an Affiliate/Approved Fund of [identify Lender]2]

3.    Borrower(s):    Reynolds American Inc. 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The $750,000,000 Term Loan Agreement dated
as of February 24, 2012 among Reynolds American Inc., the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto

 

2 

Select as applicable.

 

1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

     Aggregate
Amount of
Term Loan
Commitments/Term
Loans for all
Lenders    Amount of
Term Loan
Commitment/Term
Loans
Assigned      Percentage
Assigned of
Term Loan
Commitment/Term
Loans3      $    $           %       $    $           %       $    $           %
  

Effective Date:                          , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, its Subsidiaries and its and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

3 

Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Term Loans of all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

 

By  

 

  Title:

[Consented to:]5

[NAME OF RELEVANT PARTY]

 

By  

 

  Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of
Section 9.04 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

REYNOLDS AMERICAN INC. TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SUBSIDIARY GUARANTEE AGREEMENT

[SEE EXHIBIT 10.2]



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of February 24,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of February 24,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Term Loan(s) (as well as any Note(s) evidencing such
Term Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of February 24,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of February 24,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.01(c) of
the Term Loan Agreement, dated as of February 24, 2012 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), among
Reynolds American Inc., (the “Borrower”), the lenders party thereto from time to
time, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as therein
defined.

1. I am the duly elected, qualified and acting [            ]1 of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Borrower. The matters set forth herein are true to the best of
my knowledge after due inquiry.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). [Except as set forth on
Annex 1(a),] [S]uch review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default.

4. [Except as set forth on Annex 1(b),] I have no knowledge of the existence, as
of the date of this Compliance Certificate, of any material change in GAAP or in
the application thereof since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement.

5. The following represent true and accurate calculations, as of [            ,
2012], to be used to determine compliance with the covenants set forth in
Section 6.04 of the Credit Agreement:

(a) Consolidated Leverage Ratio:

 

Consolidated Debt (as at the last day of any period)=

   [            ]   Consolidated EBITDA (for such period) =    [            ]  
Actual Ratio =    [            ] to 1.0  

Required Ratio =

   3.0 to 1.0  

 

1 

Insert position of Financial Officer.



--------------------------------------------------------------------------------

Supporting detail showing the calculation of Consolidated Leverage Ratio is
attached hereto as Schedule 1.

(b) Consolidated Interest Coverage Ratio:

 

Consolidated EBITDA (for such period) =    [                    ]   
Consolidated Interest Expense (for such period) =    [                    ]   
Actual Ratio =    [        ] to 1.0    Required Ratio =    4.0 to 1.0   

Supporting detail showing the calculation of Consolidated Interest Coverage
Ratio is attached hereto as Schedule 2.



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements to Be Attached]



--------------------------------------------------------------------------------

SCHEDULE 1

CONSOLIDATED LEVERAGE RATIO

(A) Consolidated Leverage Ratio: as at the last day of any period, the ratio of
(a) Consolidated Debt on such day to (b) Consolidated EBITDA for such period.

(a) Consolidated Debt as of [                 , 2012]:

(I)      at any date, the aggregate principal amount of all Indebtedness of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP; provided that the aggregate amount available to be
drawn (i.e., unfunded amounts) under all letters of credit, acceptances and
similar arrangements and all surety, appeal and litigation bonds and similar
obligations issued for the account of the Borrower or any of its Subsidiaries
(but excluding, for avoidance of doubt, all unpaid drawings or other matured
monetary obligations or reimbursement obligations owing in respect of thereof)
shall not be included in any determination of “Consolidated Debt”:

 

(i)      all indebtedness of such Person for borrowed money or with respect to
deposits or advances of any kind;

 

 

(ii)     all obligations of such Person for the deferred purchase price of
property or services (other than current trade payables and accrued expenses
incurred in the ordinary course of such Person’s business and any obligation of
the Borrower or any Subsidiary thereof to purchase tobacco and/or other
products, services and produce utilized in its business pursuant to agreements
entered into in the ordinary course of business on a basis consistent with the
Borrower’s or such Subsidiary’s past practices or then current industry
practices);

 

 

(iii)   all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;

 

 

(iv)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

 

 



--------------------------------------------------------------------------------

(v)     all Capital Lease Obligations of such Person;

  

 

(vi)    all obligations of such Person, contingent or otherwise, as an account
party or applicant under or in respect of acceptances, letters of credit or
similar arrangements;

  

 

(vii)  the maximum amount available to be drawn or paid under all surety, appeal
and litigation bonds and similar obligations issued for the account of such
Person and all unreimbursed payments in respect of such surety, appeal and
litigation bonds and similar obligations;

  

 

(viii) all Guarantees by such Person in respect of obligations of the kind
referred to in items (A)(a)(I)(i) through (vii) above;

  

 

(ix)    all obligations of the kind referred to in clauses (A)(a)(I)(i) through
(viii) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation.

  

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

  

Consolidated Debt

  

 



--------------------------------------------------------------------------------

(b) Consolidated EBITDA as of [                 , 2012]:

 

(I) Consolidated Net Income for such period

 

(a)     Consolidated net income or loss of the Borrower and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded:

 

 

(b)     the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, subject to the second sentence of the
definition of “Consolidated EBITDA”;

 

 

(c)     the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions;
and

 

 

(d)     the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation or Requirement of Law applicable to such Subsidiary,

 

 

plus; without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

(II)(a)    provision for all income taxes and foreign withholding taxes;

 

 

(b)          interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Term Loans);

 

 

(c)          depreciation and amortization expense;

 

 



--------------------------------------------------------------------------------

(d)          amortization of intangibles (including, but not limited to,
goodwill) and organization costs;

 

 

(e)          any extraordinary losses;

 

(f)          any non-cash expenses or losses;

 

 

(g)          any losses on sales of assets outside of the ordinary course of
business (whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period);

 

 

(h)          any cash payment received during such period in respect of any
non-cash item described in clause (III)(a)(i) or (ii) below subsequent to the
fiscal quarter in which the relevant non-cash item was reflected as a gain or
income in the statement of Consolidated Net Income; and

 

 

(i)           the amount of all cash payments received during such period in
respect of any settlement with respect to tobacco litigation related liability
which otherwise did not increase Consolidated Net Income for such period or a
prior period, all as determined on a consolidated basis for the Borrower and its
Subsidiaries for such period;

 

 

minus:

 

(III)(a)   to the extent included in the statement of such Consolidated Net
Income for such period, the sum of

 

 

(i)      any extraordinary gain;

 

 

(ii)     any non-cash income or gains;

 

 

(iii)   any gain on sales of assets outside of the ordinary course of business
(whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period);

 

 

(iv)    income tax credits (to the extent not netted from income tax expense);

 

 

(b)          any cash payments made during such period in respect of any
non-cash items described in items (II)(d), (e) or (f) above subsequent to the
fiscal quarter in which the relevant non-cash item was reflected as a charge in
the statement of Consolidated Net Income; and

 

 



--------------------------------------------------------------------------------

(c)     the amount of all cash payments made by the Borrower and its
Subsidiaries during such period pursuant to any settlement with respect to
tobacco litigation related liability which otherwise did not reduce Consolidated
Net Income for such period or a prior period, all as determined on a
consolidated basis for the Borrower and its Subsidiaries for such period.

  

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio

 

(i) if at any time during such Reference Period (or, for purposes of
Section 6.05(c) of the Credit Agreement only, during the period commencing on
the first day of such Reference Period and ending on or prior to such date of
determination), the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period; and

 

(ii) if during such Reference Period (or, for purposes of Section 6.05(c) of the
Credit Agreement only, during the period commencing on the first day of such
Reference Period and ending on or prior to such date of determination), the
Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.

  

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (b) involves the
payment of consideration by the Borrower and its Subsidiaries in excess of
$250,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $250,000,000.

  



--------------------------------------------------------------------------------

Consolidated EBITDA

  

 

Ratio of (a) Consolidated Debt to (b) Consolidated EBITDA

   [    ]:1.00

Required Ratio

   3:00:1.00



--------------------------------------------------------------------------------

SCHEDULE 2

CONSOLIDATED INTEREST COVERAGE RATIO

(A) Consolidated Interest Coverage Ratio: as at the last day of any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.

(a) Consolidated EBITDA as of [            , 2012]:

Consolidated EBITDA (See Schedule 1 for calculation)

 

 

(b) Consolidated Interest Expense for such period:

 

(I)      Total cash interest expense (including that attributable to Capital
Lease Obligations) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period with respect to all outstanding Indebtedness
of the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

 

 

For the purposes of calculating Consolidated Interest Expense for any Reference
Period pursuant to any determination of the Consolidated Interest Coverage
Ratio,

 

(i) all Indebtedness incurred or issued during the relevant Reference Period
(or, for purposes of Section 6.05(c) of the Credit Agreement only, during the
period commencing on the first day of such Reference Period and ending on or
prior to such date of determination) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of such Reference
Period and remain outstanding through such Reference Period,

 

(ii) all Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed during the relevant Reference Period (or, for purposes of
Section 6.05(c) of the Credit Agreement only, during the period commencing on
the first day of such Reference Period and ending on or prior to such date of
determination) shall be deemed to have been retired or redeemed on the first day
of such Reference Period and remain retired through the entirety of such
Reference Period, and

 



--------------------------------------------------------------------------------

(iii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective Reference Period when same was deemed
outstanding (for this purpose, using the floating rate applicable thereto at the
time of determination), in the case of floating rate Indebtedness; provided that
interest expense with respect to any Indebtedness for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while the same was actually outstanding.

  

Consolidated Interest Expense

  

 

Ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense

   [    ]:1.00

Required Ratio

   4:00:1.00



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this      day of
            , 2012.

 

REYNOLDS AMERICAN INC. By:  

 

  Name:   Title: